--------------------------------------------------------------------------------


  AMENDED AND RESTATED LONG-TERM PORTFOLIO ENERGY CREDIT AND RENEWABLE POWER
PURCHASE AGREEMENT   BETWEEN   SIERRA PACIFIC POWER COMPANY   AND   USG NEVADA
LLC   May 31 , 2011  


--------------------------------------------------------------------------------

TABLE OF CONTENTS

ARTICLE PAGE       1. DEFINITIONS 1 2. TERM; TERMINATION AND SURVIVAL OF
OBLIGATIONS 16 3. SUPPLY SERVICE OBLIGATIONS 18 4. PRICE OF PRODUCT 29 5.
PORTFOLIO ENERGY CREDITS/RENEWABLE ENERGY BENEFITS 31 6. RIGHT OF FIRST OFFER 32
7. METERING, INVOICING AND PAYMENTS 33 8. FACILITY CONSTRUCTION; OPERATIONS AND
MODIFICATIONS 36 9. EMERGENCY AND CURTAILMENT 42 10. PLANNED OUTAGES 44 11.
REPORTS; OPERATIONAL LOG 45 12. COMMUNICATIONS 47 13. SCHEDULING NOTIFICATION 47
14. COMPLIANCE 48 15. APPROVALS 48 16. SECURITY 49 17. INDEMNIFICATION 52 18.
LIMITATION OF LIABILITY 53 19. FORCE MAJEURE 54 20. DISPUTES 55 21. NATURE OF
OBLIGATIONS 56 22. ASSIGNMENT 56 23. DEFAULT AND REMEDIES 60 24. REPRESENTATIONS
AND WARRANTIES OF SUPPLIER 62 25. REPRESENTATIONS AND WARRANTIES OF BUYER 63 26.
INSURANCE 64 27. NO EXPECTATION OF CONFIDENTIALITY; PUBLIC STATEMENTS 66 28.
MISCELLANEOUS 67

i

--------------------------------------------------------------------------------

EXHIBITS

EXHIBIT 1 DESCRIPTION OF GENERATING FACILITY 1-1 EXHIBIT 2A PRODUCT RATES 2A-1
EXHIBIT 2B FORM OF MONTHLY ENERGY INVOICE 2B-1 EXHIBIT 2C FORM OF PC REPLACEMENT
INVOICE 2C-1 EXHIBIT 3A DESCRIPTION OF PROJECT SITE 3A-1 EXHIBIT 3B MAP
DEPICTING PROJECT SITE 3B-1 EXHIBIT 4 NOTICES, BILLING AND PAYMENT INSTRUCTIONS
4-1 EXHIBIT 5 ONE-LINE DIAGRAM OF GENERATING FACILITY AND INTERCONNECTION
FACILITIES 5-1 EXHIBIT 6 PROJECT MILESTONE SCHEDULE 6-1 EXHIBIT 7 PERFORMANCE
TESTS 7-1 EXHIBIT 8 FORM OF AVAILABILITY NOTICE 8-1 EXHIBIT 9 BUYER'S REQUIRED
REGULATORY APPROVALS 9-1 EXHIBIT 10 SUPPLIER'S REQUIRED REGULATORY APPROVALS
10-1 EXHIBIT 11 SUPPLIER'S REQUIRED PERMITS FOR CONSTRUCTION AND OPERATION 11-1
EXHIBIT 12 SUPPLIER'S REQUIRED AGREEMENTS 12-1 EXHIBIT 13 SUPPLY AMOUNT 13-1
EXHIBIT 14 DIAGRAM OF GENERATING FACILITY 14-1 EXHIBIT 15 OPERATION AND
MAINTENANCE AGREEMENT; OPERATOR GOOD STANDING CERTIFICATE 15-1 EXHIBIT 16 GROUND
LEASE; RIGHTS-OF-WAY 16-1 EXHIBIT 17 FORM OF LETTER OF CREDIT 17-1 EXHIBIT 18
YEARLY PC AMOUNT 18-1

ii

--------------------------------------------------------------------------------

AMENDED AND RESTATED LONG-TERM PORTFOLIO ENERGY CREDIT AND
RENEWABLE POWER PURCHASE AGREEMENT

This Amended and Restated Long-Term Portfolio Energy Credit and Renewable Power
Purchase Agreement is made and entered into as of May 31, 2011 (the "Effective
Date") by and between SIERRA PACIFIC POWER COMPANY, a Nevada corporation, d/b/a
NV Energy ("Buyer"), and USG Nevada LLC, successor in interest to Empire Farms,
a Delaware limited liability company ("Supplier"). Buyer and Supplier are
referred to individually as a "Party" and collectively as the "Parties."

WHEREAS, Buyer is an operating electric public utility, subject to the
applicable rules and regulations of the PUCN, the CPUC and the FERC;

WHEREAS, pursuant to the Renewable Energy Law, Buyer is entitled to use
Portfolio Energy Credits to comply with the Portfolio Standard as determined by
the PUCN;

WHEREAS, Supplier desires to build the Generating Facility, which is a
geothermal power plant located in Washoe County, Nevada, and which Supplier
desires to designate as a Renewable Energy System with the PUCN in order to
comply with the requirements of this Agreement;

WHEREAS, the electricity generated by the Generating Facility will comply with
the requirements of the Renewable Energy Law and satisfy a portion of Buyer's
obligations under the Portfolio Standard to purchase renewable energy; and

WHEREAS, Supplier desires to sell to Buyer energy generated by the Generating
Facility and the associated Portfolio Energy Credits and Renewable Energy
Benefits and Buyer desires to purchase such Energy, Portfolio Energy Credits and
Renewable Energy Benefits from Supplier, upon the terms and conditions set forth
herein.

WHEREAS, Supplier and Buyer initially entered into that Long Term Agreement for
the Sale of Electricity between Sierra Pacific Power Company and Empire Farms as
of December 31, 1986 (the "Original PPA") and as amended, which was approved by
the PUCN on May 1, 1987;

WHEREAS, Supplier and Buyer intend to terminate the Original PPA in its entirety
and enter into this Agreement, conditioned upon approval by the PUCN in
accordance with this Agreement.

NOW, THEREFORE, in consideration of the premises and the covenants and
conditions contained herein and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, Buyer and Supplier,
intending to be legally bound, hereby agree as follows:

1.

DEFINITIONS

   

As used in this Agreement, the following terms shall have the meanings set forth
below:

1

--------------------------------------------------------------------------------


  1.1

"Affiliate" means, with respect to any Person, each Person that directly or
indirectly, controls or is controlled by or is under common control with such
Person. For the purposes of this definition, "control" (including, with
correlative meanings, the terms "controlled by" and "under common control
with"), as used with respect to any Person, shall mean the possession, directly
or indirectly, of the power to direct or cause the direction of the management
and policies of such Person, whether through the ownership of voting securities
or by contract or otherwise.

        1.2

"After Tax Basis" means a basis such that any payment received or deemed to have
been received by a Party (the "Original Payment") under the terms of Section
17.1 of this Agreement, shall be supplemented by a further payment to such Party
so that the sum of the two (2) payments shall equal the Original Payment, after
taking into account (a) all Taxes that would result from the receipt or accrual
of such payments, if legally required, and (b) any reduction in Taxes that would
result from the deduction of the expense indemnified against, if legally
permissible, calculated by reference to the highest federal and Nevada statutory
Tax rates applicable to corporations doing business in Nevada and on a net
present value basis by reference to the applicable federal rate then in effect
under section 1274(d) of the Internal Revenue Code of 1986, as such Law may be
amended, preempted or superseded.

        1.3

"Agreement" means this Long-Term Portfolio Energy Credit and Renewable Power
Purchase Agreement together with the Exhibits attached hereto, as such may be
amended from time to time.

        1.4

"ALTA Quality Survey" means a land survey prepared and certified in accordance
with the standards jointly promulgated by the American Land Title Association
and the American Congress on Surveying and Mapping or an equivalent land survey
that is satisfactory to Buyer in its reasonable discretion.

        1.5

"Annual Supply Amount" with respect to each Contract Year means the amount
designated as the Annual Total MWh in Exhibit 13 as may be modified from time to
time.

        1.6

"Availability Notice" means a notice delivered by Supplier to Buyer pursuant to
Article 13 notifying Buyer of the availability of the Generating Facility.

        1.7

"Average Monthly COB Firm Price" with respect to any calendar month, means (a)
the simple average of the daily Dow Jones COB Electricity Price Index for Firm
On-Peak energy for all calendar days during that month for which a Firm On-Peak
energy price is published, (b) multiplied by 107.48% (based on a 7.48%
transmission loss factor) and (c) adding the resulting product to $9.58 /MWh.
The amounts in subsections (b) and (c) above are designed to take into account
the cost of transmission rates for PacifiCorp and Bonneville Power
Administration under their Open Access Transmission Tariff and shall be updated
from time to time to account for any change in those tariffs or other
transmission costs.

2

--------------------------------------------------------------------------------


  1.8

"Biennial Period" means (a) (i) if Supplier has elected to apply the
Introductory Period, the period comprised of the first two consecutive Contract
Years immediately following the Introductory Period or (ii) if Supplier has not
elected to apply the Introductory Period, the period comprised of the first two
full consecutive Contract Years, and (b) each subsequent period comprised of two
consecutive Contract Years. For the avoidance of doubt, Biennial Periods will
not be tabulated on a "rolling" two-year basis for purposes of this Agreement,
but rather each Biennial Period during the Term will be a separate and discrete
period from each other Biennial Period during the Term, with each Biennial
Period commencing immediately following the expiration of the previous Biennial
Period.

        1.9

"Biennial Threshold" means with respect to any Biennial Period, the difference
between (a) the sum of all Monthly Supply Amounts for such period, minus (b) the
sum of all Excused Product Amount for such period.

        1.10

"Billing Period" has the meaning ascribed to that term in Section 7.2.1.

        1.11

"Bonneville Power Administration" means Bonneville Power Administration, a
federal agency under the U.S. Department of Energy that markets wholesale
electrical power and operates and markets transmission services in the Pacific
Northwest, and any successor entity thereto.

        1.12

"Business Day" means any day other than Saturday, Sunday and any day that is a
holiday observed by Buyer.

        1.13

"Buyer" has the meaning set forth in the preamble of this Agreement and includes
such Person's permitted successors and assigns.

        1.14

"Buyer's PC Account" means the account maintained by the PC Administrator for
the purpose of tracking the production, sale, transfer, purchase and retirement
of PCs by Buyer, or such other account as Buyer may designate from time to time.

        1.15

"Buyer's Required Regulatory Approvals" means the approvals, consents,
authorizations or permits of, or filing with, or notification to the
Governmental Authorities listed on Exhibit 9, and such others as are deemed by
Buyer to be necessary or desirable from time to time.

        1.16

"Change in Law" means an amendment, modification or other change, enacted after
the Effective Date, to the Renewable Energy Law.

        1.17

"COB" means an electricity trading hub located near the California-Oregon
Border.

        1.18

"Commercial Operation" means that (a) the Generating Facility has been
constructed in accordance with the requirements of the IA and Good Utility
Practice and has delivered Energy to and at the Delivery Point(s) and (b) all of
the requirements set forth in Section 8.3 and Exhibits 6 and 7 have been
satisfied.

3

--------------------------------------------------------------------------------


  1.19

"Commercial Operation Date" means the date on which Commercial Operation occurs.

        1.20

"Commercial Operation Deadline" means the date specified in Exhibit 6 for the
achievement of Commercial Operation.

        1.21

"Compliance Cap" means, with respect to each Contract Year, an amount equal to
the product of USD $1.75 (increased by one percent (1.0%) for each Contract Year
after the first Contract Year), and the total number of MWh comprising the
Annual Supply Amount during such year, provided that under no circumstances
shall such amount be less than One Hundred Twenty Four Thousand Nine Hundred and
No/100 Dollars ($124,900). For purposes of the Stub Period, the Compliance Cap
shall be prorated by multiplying the Compliance Cap for the first Contract Year
by a fraction, the numerator of which is the number of full calendar months
during the Stub Period and the denominator of which is 12.

        1.22

"Compliance Costs" means the actual costs of Supplier required to maintain the
Renewable Energy System status of the Generating Facility, or to cause the PCs
associated with the Energy and Excess Energy from the Generating Facility to be
generated and received by Buyer, in each case to the extent such required costs
are attributable to a Change in Law, but, in no event will Compliance Costs
include costs (if any) of reviewing, contesting, or advocating (e.g. lobbying
costs, attorneys' fees) with respect to any Change in Law.

        1.23

"Contract Representative" of a Party means the individual designated by that
Party in Exhibit 4 responsible for ensuring effective communication,
coordination and cooperation between the Parties. A Party may change its
Contract Representative by providing notice of such change to the other Party in
accordance with the procedures set forth in Section 28.1.

        1.24

"Contract Year" means each year during the Term beginning on January 1 and
ending on December 31 of the calendar year following the Commercial Operation
Date (or commencing on the Commercial Operation Date if the Commercial Operation
Date is January 1).

        1.25

"Control Area" has the meaning set forth in the OATT (as may be modified from
time to time) of the Control Area Operator.

        1.26

"Control Area Operator" means a Person, and its agents and any successors
thereto, that is responsible for the operation of electric transmission
system(s) and for maintaining reliability of the electric transmission
system(s), including the Transmission System, within the Control Area. As of the
Effective Date, the Control Area Operator is the Transmission Provider.

4

--------------------------------------------------------------------------------


  1.27

"Controlling Interest" with respect to a Person, means 50% or more of
outstanding ownership interest, or the power to vote such percentage of
ownership interest.

        1.28

"CPUC" means California Public Utilities Commission and any successor entity
thereto.

        1.29

"Credit Rating" of a Person means the credit rating then assigned by a Relevant
Rating Agency to the long-term, senior, unsecured, non-credit-enhanced
indebtedness of that Person.

        1.30

"Critical Project Milestone" means a Project Milestone designated as a Critical
Project Milestone on Exhibit 6.

        1.31

"Cure Period" has the meaning ascribed to that term in Section 23.2.

        1.32

"Curtailed Product" has the meaning ascribed to that term in Section 9.7.

        1.33

"Daily Delay Damages" means an amount equal to (a) with respect to the first
(1st) through and including the thirtieth (30th) day subsequent to the
Commercial Operation Deadline, Zero Dollars ($0) per day, (b) with respect to
the thirty-first (31st) through and including the ninetieth (90th) day
subsequent to the Commercial Operation Deadline, One Thousand Nine Hundred
Eighty-Five and 63/100 U.S. Dollars ($1,985.63) per day; (c) with respect to the
ninety-first (91st) through and including the one-hundred-fiftieth (150th) day
subsequent to the Commercial Operation Deadline, Three Thousand Nine Hundred
Fifty-Nine and 37/100 U.S. Dollars ($3,959.37) per day; and (d) with respect to
the one-hundred- fifty-first (151st) through and including the two-hundred-tenth
(210th) day subsequent to the Commercial Operation Deadline, Five Thousand Nine
Hundred Forty-Five and 00/100 U.S. Dollars ($5,945.00) per day.

        1.34

"Defaulting Party" has the meaning ascribed to that term in Section 23.1.

        1.35

"Delivered Amount" means, with respect to any Delivery Hour, the actual amount
of Energy delivered by Supplier and accepted by Buyer at the Delivery Point(s)
during such Delivery Hour.

        1.36

"Delivered PCs" means PCs that have been delivered by Supplier and awarded to
Buyer pursuant to the terms of this Agreement, in accordance with the Portfolio
Standard and which have been properly delivered and recorded to Buyer's PC
Account.

        1.37

"Delivery Hour" means each hour from the Operation Date through the end of the
Term.

5

--------------------------------------------------------------------------------


  1.38

"Delivery Point(s)" means the delivery point(s) on the Transmission System set
forth in Exhibit 5 and any other delivery point(s) as may be agreed to by Buyer
in its sole discretion.

        1.39

"Derating" means a condition of the Generating Facility as a result of which it
is unable to produce the Supply Amount during a Delivery Hour.

        1.40

"Development Security" has the meaning ascribed to that term in Section 16.1.

        1.41

"Dispute" has the meaning ascribed to that term in Section 20.1.

        1.42

"Dow Jones COB Electricity Index" means the Dow Jones COB Electricity Index, as
published by Dow Jones & Company.

        1.43

"Effective Date" has the meaning ascribed to that term in the preamble of this
Agreement.

        1.44

"Emergency" means any circumstance or combination of circumstances or any
condition of the Generating Facility, the Interconnection Facilities, the
Transmission System, or the transmission system of other transmission operators,
which is (a) reasonably likely to endanger life or property and necessitates
immediate action to avert injury to persons or serious damage to property or (b)
is reasonably likely to adversely affect, degrade or impair Transmission System
reliability or transmission system reliability of the transmission system of
other electric utilities. Any curtailment of the Generating Facility output by
the Transmission Provider or the Control Area Operator shall be considered an
Emergency, provided, however, that in no event shall any curtailment of the
Generating Facility output made solely for economic reasons be considered an
Emergency.

        1.45

"Energy" means three phase, sixty (60) Hz electrical energy (measured in MWh)
that is generated by the Generating Facility from and after the Operation Date.

        1.46

"Environmental Law" shall mean any federal, state, local or other law, common
law, regulation, rule, ordinance, code, decree, judgment, binding directive, or
judicial or administrative order relating to the protection, preservation or
restoration of human health, the environment, or natural resources, including
any law relating to the releases or threatened releases of Hazardous Substances
into any medium (including ambient air, surface water, groundwater, land,
surface and subsurface strata) or otherwise relating to the manufacture,
processing, distribution, use, treatment, storage, release, transport and
handling of Hazardous Substances.

        1.47

"EPC Contract" means the turnkey engineering, procurement and construction
contract for the Generating Facility.

        1.48

"Event of Default" has the meaning ascribed to that term in Section 23.1.

6

--------------------------------------------------------------------------------


  1.49

"EWG" means an "exempt wholesale generator" as defined in the Public Utility
Holding Company Act of 2005 and implementing regulations issued thereunder, as
such Law may be amended or superseded.

        1.50

"Excess Energy" means, (a) (i) with respect to any Measurement Period, the
portion of the Delivered Amount for such Measurement Period, if any, that
exceeds one hundred and ten percent (110%) of the sum of all Monthly Supply
Amounts with respect to all calendar months comprising the Measurement Period
and (ii) with respect to the Introductory Period, the portion of the Delivered
Amount for the Introductory Period, if any, that exceeds one hundred and ten
percent (110%) of the sum of all Monthly Supply Amounts with respect to the
calendar months comprising the Introductory Period, less (b) the amount of
Excess Off-Peak Energy during such Measurement Period.

        1.51

"Excess Off-Peak Energy" means, with respect to any calendar month, the portion
of Off-Peak Delivered Amount for such calendar month, if any, that exceeds one
hundred and ten percent (110%) of the Off-Peak Supply Amount for such calendar
month, as set forth on Exhibit 13.

        1.52

"Excess Product" means the Product associated with Excess Energy and Excess
Off-Peak Energy.

        1.53

"Excess Product Rate" means the rate for the Excess Product set forth in Exhibit
2A of this Agreement.

        1.54

"Excused Product Amount" means, with respect to the calculation of a Shortfall
for any Measurement Period, a Product for which, subject to the terms of this
Agreement, Supplier is excused from selling or delivering such Product to Buyer,
and for which Supplier shall not be liable for any damages, in the event that
Supplier fails to deliver the Product to Buyer as a result of: (a) Force
Majeure, (b) the inability or failure of Buyer to accept Energy for any reason,
(c) Emergency (except for an Emergency with respect to the Generating Facility),
(d) Planned Outage, or (e) Curtailed Product (as described in Section 9.7).
Excused Product Amount will be calculated in accordance with Section 3.5.7.

        1.55

"FERC" means the Federal Energy Regulatory Commission and any successor entity
thereto.

        1.56

"Force Majeure" has the meaning set forth in Article 19.

        1.57

"Generating Facility" means Supplier's geothermal generating power plant as
described in Exhibit 1, located at the Project Site in Washoe County, Nevada as
identified in Exhibit 3A and 3B (expandable to 24.4 MW nameplate if a Second
Unit is installed) and including mechanical equipment, geothermal wells,
gathering systems and associated facilities and equipment required to deliver
Energy to the Delivery Point(s), including items as further described in
Exhibits 1, 3A, 3B, 5 and 14 hereto, and as such generating power plant may be
expanded or otherwise modified from time to time in accordance with the
provisions of this Agreement.

7

--------------------------------------------------------------------------------


  1.58

"Good Utility Practice" means (a) the applicable practices, methods and acts
required by or consistent with applicable Laws and reliability criteria, whether
or not the Party whose conduct at issue is a member of any relevant organization
and otherwise engaged in or approved by a significant portion of the electric
utility industry during the relevant time period, or (b) any of the practices,
methods and acts which, in the exercise of reasonable judgment in light of the
facts known at the time the decision was made, could have been expected to
accomplish the desired result at a reasonable cost consistent with good business
practices, reliability, safety and expedition. Good Utility Practice is not
intended to be limited to the optimum practice, method or act to the exclusion
of all others, but rather to acceptable practices, methods or acts generally
accepted in the region and industry. Good Utility Practice shall include
compliance with applicable Laws and regulations, applicable reliability
criteria, and the criteria, rules and standards promulgated in the National
Electric Safety Code and the National Electrical Code, as they may be amended or
superseded from time to time, including the criteria, rules and standards of any
successor organizations.

        1.59

"Governmental Authority" means, as to any Person, any federal, state, local, or
other governmental, regulatory or administrative agency, court, commission,
department, board, or other governmental subdivision, legislature, rulemaking
board, tribunal, or other governmental authority having jurisdiction over such
Person or its property or operations, and with respect to Supplier, specifically
includes PUCN and WREGIS.

        1.60

"Hazardous Substance" means (a) any petroleum or petroleum products, flammable
materials, explosives, radioactive materials, friable asbestos, urea
formaldehyde foam insulation and transformers or other equipment that contain
dielectric fluid containing polychlorinated biphenyls (PCBs) in regulated
concentrations, (b) any chemicals or other materials or substances which are now
or hereafter become defined as or included in the definition of "hazardous
substances", "hazardous wastes", "hazardous materials", "extremely hazardous
wastes", "restricted hazardous wastes", "toxic substances", "toxic pollutants",
"contaminants", "pollutants" or words of similar import under any Environmental
Law and (c) any other chemical or other material or substance, exposure to which
is now or hereafter prohibited, limited or regulated as such under any
Environmental Law, including the Resource Conservation and Recovery Act, 42
U.S.C. section 6901 et seq., the Comprehensive Environmental Response
Compensation and Liability Act, 42 U.S.C. section 9601 et seq., or any similar
state statute, as such Laws may be amended or superseded.

        1.64

"IA" means the Small Generator Interconnection Agreement that has been or will
be executed between Supplier and Transmission Provider, or its successors, for
the Generating Facility.

8

--------------------------------------------------------------------------------


  1.65

"IEEE-SA" means the Institute of Electrical and Electronics Engineers Standards
Association and any successor entity thereto.

        1.66

"Indemnified Party" has the meaning provided in Section 17.1.

        1.67

"Indemnifying Party" has the meaning provided in Section 17.1.

        1.68

"Interconnection Facilities" means the equipment and facilities, including any
modifications, additions and upgrades made to such facilities, which are
necessary to connect the Generating Facility to the Transmission System as
described in Exhibit 5.

        1.69

"Introductory Period" has the meaning set forth in Section 3.10.1.

        1.70

"Introductory Product Rate" has the meaning set forth in Exhibit 2A.

        1.71

"Invoice" means the statements described in Section 7.2 setting forth the
information required therein, as well as the associated payment due for the
Billing Period or the Contract Year, in accordance with Exhibit 2A.

        1.72

"Law" means any federal, state, local or other law (including any Environmental
Laws), common law, treaty, code, rule, ordinance, binding directive, regulation,
order, judgment, decree, ruling, determination, permit, certificate,
authorization, or approval of a Governmental Authority, which is binding on a
Party or any of its property.

        1.73

"Loss" means any and all claims, demands, suits, obligations, payments,
liabilities, costs, fines, Penalties, sanctions, Taxes, judgments, damages,
losses or expenses imposed by a third party upon an Indemnified Party or
incurred in connection with a claim by a third party against an Indemnified
Party.

        1.74

"Material Adverse Effect" means, with respect to a Party, a material adverse
effect on the ability of such Party to perform its obligations under this
Agreement, individually or in the aggregate, or on the business, operations or
financial condition of such Party.

        1.75

"Maximum Amount" means, with respect to a Delivery Hour, an amount of Energy
equal to 14.69 MWh, unless Supplier installs the Second Unit, in which case, a
total nameplate capacity up to 29.38 MW, or such other amount as may be limited
by Transmission Provider under the SGIA or otherwise.

        1.76

"Measurement Period" means a Seasonal Period.

        1.77

"Measurement Period Index" means with respect to any Measurement Period, the
simple average of all Average Monthly COB Firm Prices for all calendar months
comprising such Measurement Period.

9

--------------------------------------------------------------------------------


  1.78

"Measurement Period Shortfall Amount" has the meaning provided in Section 3.5.2.

        1.79

"Measurement Period Supply Amount" with respect to any Measurement Period, means
the sum of all Monthly Supply Amounts with respect to all calendar months
comprising such Measurement Period .

        1.80

"Meter" means any of the physical or electronic metering devices, data
processing equipment and apparatus associated with the meters, required for (a)
accurate determination of the quantities of Delivered Amounts and Station Usage
from the Generating Facility and for recording other related parameters required
for the reporting of data to Supplier, and (b) the computation of the payment
due to Supplier from Buyer. Meters do not include any check meters Supplier may
elect to install as contemplated by Section 7.1.1, other than the gross meter
installed to determine gross energy (and Station Usage).

        1.81

"Minimum Credit Rating" of a Person means that the Credit Rating of that Person
is at least (a) A- (or its equivalent) as determined by Standard & Poor's and
(b) A3 (or its equivalent) as determined by Moody's.

        1.82

"Monthly Supply Amount" means, with respect to a calendar month, the amount
shown on Exhibit 13 as the "Monthly Total MWh" for such month.

        1.83

"Moody's" means Moody's Investor Services, Inc. and any successor entity
thereto.

        1.84

"MW" means megawatts of electrical power.

        1.85

"MWh" and "MWhs" mean a megawatt hour or megawatt hours of electrical energy.

        1.86

"NAC" means the Nevada Administrative Code.

        1.87

"NERC" means the North American Electric Reliability Corporation and any
successor entity thereto.

        1.88

"Nevada Power Company" means Nevada Power Company, a Nevada corporation, d/b/a
NV Energy, and an operating electric public utility, or any successor entity
thereto, subject to the applicable rules of the PUCN and the FERC.

        1.89

"Non-Defaulting Party" means the Party other than the Defaulting Party.

        1.90

"Notice to Proceed" means the initial notification by the Supplier to its EPC
contractor to commence work under the EPC Contract.

        1.91

"NRS" means the Nevada Revised Statutes.

10

--------------------------------------------------------------------------------


1.92

"OATT" means Transmission Provider's or Control Area Operator's then-effective
Open Access Transmission Tariff, which has been accepted for filing by the FERC.

   



1.93

"Off-Peak" means hours ending 0100 through 0600 PPT, hours ending 2300 through
2400 PPT and all hours Sunday and NERC designated holidays.

   



1.94

"Off-Peak Delivered Amount" means Delivered Amount that is delivered during an
Off-Peak Delivery Hour.

   



1.95

"On-Peak" means hours ending 0700 through 2200 PPT Monday through Saturday,
other than on NERC designated holidays.

   



1.96

"Operating Representative" of a Party means any of the individuals designated by
that Party, as set forth in Exhibit 4, to transmit and receive routine operating
and Emergency communications required under this Agreement. A Party may change
any of its Operating Representatives by providing notice of the change to the
other Party in accordance with the notice procedures set forth in Section 28.1
herein.

   



  1.97

"Operating Security" has the meaning ascribed to that term in Section 16.2.

   



1.98

"Operation Date" means the first date on which the Generating Facility is
energized and operates in parallel with the Transmission System and delivers
Energy to and at the Delivery Point(s).

   



1.99

"PacifiCorp" means PacifiCorp, an Oregon corporation and an electric utility, or
any Affiliate thereof or any successor entity thereto, subject to the applicable
rules of the Oregon Public Utilities Commission and the FERC.

   



1.100

"Party" or "Parties" means each entity set forth in the preamble of this
Agreement and its permitted successor or assigns.

   



1.101

"PC" or "Portfolio Energy Credit" means a unit of credit which equals one
kilowatt-hour of electricity generated, acquired or saved (or deemed so) by the
Generating Facility, all as calculated by the PUCN operations staff and
certified by the PC Administrator pursuant to the Nevada Renewable Energy Law
(or by a successor Governmental Authority pursuant to a successor law if the
Renewable Energy Law is replaced, superseded or preempted by another Law or
regulatory regime tasked with enforcement of renewable energy quotas by utility
providers in Nevada). Alternatively, if Buyer so elects in its sole discretion
in writing to Supplier, a "PC" or "Portfolio Energy Credit" will instead equal
one (1) kilowatt- hour of electricity generated, acquired or saved (or deemed
so) by the Generating Facility, as calculated by WREGIS and certified by WREGIS.

   



1.102

"PC Administrator" means the Person appointed by the PUCN to administer the
system of portfolio energy credits established pursuant to the Portfolio
Standard or a successor Governmental Authority pursuant to a successor law if
the Nevada Renewable Energy Law is replaced, superseded or preempted by another
Law or regulatory regime tasked with enforcement of renewable energy quotas by
utility providers in Nevada.

11

--------------------------------------------------------------------------------


  1.103

"PC Performance Factor" means ninety-five hundredths (.95).

   



  1.104

"PC Replacement Costs" has the meaning ascribed to that term in Section 3.6.1.

   



  1.105

"PC Shortfall" has that meaning ascribed to that term in Section 3.6.1.

   



  1.106

"PC Shortfall Amount" has the meaning ascribed to that term in Section 3.6.1.

   



1.107

"Penalties" means any penalties, fines, damages, or sanctions attributable to
Supplier's failure to perform under this Agreement and actually imposed on Buyer
pursuant to an order issued by any Governmental Authority, the Transmission
Provider or the Control Area Operator.

   



  1.108

"Performance Factor" means ninety-five hundredths (0.95).

   



1.109

"Person" or "Persons" means any natural person, partnership, limited liability
company, joint venture, corporation, trust, unincorporated organization, or
Governmental Authority.

   



  1.110

"Planned Outages" has the meaning ascribed to that term in Article 10.

   



1.111

"Portfolio Standard" means the amount of electricity that Buyer must generate,
acquire, or save from renewable energy systems or efficiency measures specified
by the percentage of the total amount of electricity sold by Buyer to its retail
customers in the State of Nevada pursuant to the Renewable Energy Law, as
established pursuant to NRS 704.7821, and the regulations, guidance and
requirements promulgated thereunder, as may be amended, preempted or superseded
from time to time (or pursuant to a successor law if the Nevada Renewable Energy
Law is replaced, superseded or preempted by another Law or regulatory regime
tasked with enforcement of renewable energy quotas by utility providers in
Nevada).

   



1.112

"Power Quality Standards" means the Power Quality Standards established by NERC,
WECC, Buyer, IEEE-SA, National Electric Safety Code, the National Electric Code,
or their respective successor organizations or codes, as they may be amended or
superseded from time to time, and consistent with Good Utility Practice.

   



1.113

"PPT" or "Pacific Prevailing Time" means Pacific Standard Time or Pacific
Daylight Time, whichever is then prevailing in Las Vegas, Nevada.

   



1.114

"Product" means (a) all Energy produced at the Project Site or by the Generating
Facility, (b) all PCs (and any equivalent rights in any other jurisdiction)
arising from the Project Site or the Generating Facility, and (c) all Renewable
Energy Benefits arising from the Project Site or the Generating Facility.

12

--------------------------------------------------------------------------------


1.115

"Product Rate" means the applicable rate(s) set forth in Exhibit 2A under
"Product Rates."

   



  1.116

"Project Milestone" means each of the milestones listed in Exhibit 6.

   



1.117

"Project Milestone Schedule" means the schedule of Project Milestones,
completion dates and required documentation specified in Exhibit 6.

   



1.118

"Project Site" means the site for the Generating Facility, as more particularly
described on Exhibit 3A and depicted on Exhibit 3B.

   



1.119

"PTC" means the production tax credit established pursuant to Section 45 of the
United States Internal Revenue Code of 1986, as such Law may be amended or
superseded.

   



1.120

"PUCN" means the Public Utilities Commission of Nevada and any successor entity
thereto.

   



1.121

"PUCN Approval Date" means the date on which an order of the PUCN approving this
Agreement becomes effective pursuant to NAC §703.790, as such Law may be amended
or superseded.

   



1.122

"PUCN Approval Deadline" with respect to any matter submitted to the PUCN for
approval means the expiration of the time period provided for by Nevada Law
during which the PUCN is required to either approve or specify inadequacies with
respect to such matter.

   



1.123

"QF" means a cogeneration or small power production facility which meets the
criteria as defined in Title 18, Code of Federal Regulations, §§ 292.201 through
292.207, as such Law may be amended or superseded.

   



1.124

"Qualified Financial Institution" means a financial institution having an office
in the United States, with total assets of at least ten billion dollars
($10,000,000,000) U.S. and whose Credit Rating is at least "A" by S&P and "A2"
by Moody's.

   



  1.125

"Relevant Rating Agency" means Moody's or S&P.

   



1.126

"Renewable Energy Benefits" means any and all renewable and environmental
attributes, emissions reductions, credits, offsets, allowances reporting rights
and benefits, however entitled, (a) available, allocated, assigned, awarded,
certified or otherwise transferred or granted to Supplier or Buyer by the PC
Administrator or any Governmental Authority in any jurisdiction in connection
with the Generating Facility; or (b) associated with the production of energy
from the Generating Facility or based in whole or part on the Generating
Facility's use of renewable resources for generation or because the Generating
Facility constitutes a renewable energy system or the like or because the
Generating Facility does not produce greenhouse gasses, regulated emissions or
other pollutants, whether any such credits, offsets, allowances or benefits
exist now or in the future or whether they arise under existing Law or any
future Law or whether such credit, offset, allowance or benefit or any Law, or
the nature of such, is foreseeable or unforeseeable, but in all cases shall not
mean PCs or Tax Credits. Renewable Energy Benefits includes such credits,
offsets, allowance or benefits attributable to Energy generated by and Energy
consumed by the Generating Facility, such as Station Usage (parasitic load).

13

--------------------------------------------------------------------------------


1.127

"Renewable Energy Law" means an act of the Nevada Legislature relating to energy
and requiring certain providers of electric service to comply with the portfolio
standard for renewable energy, and providing for other matters relating thereto,
codified as NRS §704.7801 to §704.7828, inclusive, and the rules and regulations
of WREGIS, and the regulations, guidance and other requirements promulgated
thereunder, in each case as such Laws, regulations, guidance and requirements
may be amended, preempted or superseded.

   



1.128

"Renewable Energy System" means a generation facility that is both a "renewable
energy system" as defined in the Renewable Energy Law and a "renewable
Generating Unit" under WREGIS.

   



  1.129

"Replacement Costs" has the meaning ascribed to that term in Section 3.5.3.

   



  1.130

"Seasonal Period" means a Summer Period or a Winter Period.

   



1.131

"Second Operation Date" shall mean the date that the Second Unit is energized
and operates in parallel with the Transmission System and delivers energy to and
at the Delivery Point.

   



1.132

"Second Unit" means a second generating unit with a nameplate capacity of no
more than 14.69 MW installed on the Project Site within three (3) years after
the Commercial Operation Date, as described on Exhibit 1.

   



  1.133

"Shortfall" has the meaning ascribed to that term in Section 3.5.1.

   



1.134

"Sierra Pacific Power Company" means Sierra Pacific Power Company, a Nevada
corporation, d/b/a NV Energy, and an operating electric public utility, or any
successor entity thereto, subject to the applicable rules of the PUCN, CPUC and
the FERC.

   



1.135

"Standard and Poor's" or "S&P" means Standard and Poor's Ratings Group, a
division of McGraw Hill, Inc. and any successor entity thereto.

   



1.136

"Standby Service" means the electric service supplied by Sierra Pacific Power
Company for Station Usage pursuant to Schedule LSR, Large Standby Service Rider,
as such tariff is in effect and as may be amended from time to time.

14

--------------------------------------------------------------------------------


  1.137

"Station Usage" means all electric energy used by the Generating Facility.

   



1.138

"Stub Period" means the period of time commencing on the Commercial Operation
Date and ending on December 31 of the calendar year in which the Commercial
Operation Date occurs (provided, however, that if the Commercial Operation Date
occurs on January 1, then the term "Stub Period" will have no application to
this Agreement).

   



1.139

"Stub Period Index" means with respect to the Stub Period, the simple average of
all Average Monthly COB Firm Prices for all full calendar months comprising the
Stub Period.

   



  1.140

"Stub Period Shortfall Amount" has the meaning provided in Section 3.5.2.

   



1.141

"Stub Period Supply Amount" with respect to the Stub Period, means the sum of
all Monthly Supply Amounts with respect to all full calendar months comprising
the Stub Period .

   



1.142

"Summer Period" means the contiguous period comprising the calendar months of
May, June, July, August and September.

   



1.143

"Supplier" has the meaning set forth in the preamble of this Agreement and
includes such Person's permitted successors and assigns.

   



1.144

"Supplier's Lenders" means any Persons, and their permitted successors and
assignees, providing funding in connection with any development, bridge,
construction, permanent debt or tax equity financing or refinancing for the
Generating Facility.

   



1.145

"Supplier's Required Regulatory Approvals" means the approvals, consents,
authorizations or permits of, or filings with or notifications to the
Governmental Authorities listed on Exhibit 10.

   



1.146

"Supply Amount" means, with respect to any Delivery Hour, the amount of Energy
stated in Exhibit 13.

   



1.147

"Tax" or "Taxes" means any federal, state, local or foreign income, gross
receipts, license, payroll, employment, excise, severance, stamp, occupation,
premium, windfall profits, environmental, customs duties, capital stock,
franchise, profits, withholding, social security (or similar), unemployment,
disability, real property (including assessments, fees or other charges based on
the use or ownership of real property), personal property, transactional, sales,
use, transfer, registration, value added, alternative or add-on minimum,
estimated tax, or other tax of any kind whatsoever, or any liability for
unclaimed property or escheatment under common law principles, including any
interest, penalty or addition thereto, whether disputed or not, including any
item for which liability arises as a transferee or successor-in-interest.

15

--------------------------------------------------------------------------------


1.148

"Tax Credits" means any state, local and/or federal production tax credit, tax
deduction and/or investment tax credit specific to the production of renewable
energy and/or investments in renewable energy facilities.

   



  1.149

"Term" has the meaning ascribed to that term in Section 2.2.

   



1.150

"Transmission Provider" means Buyer or any successor operator or owner of the
Transmission System.

   



1.151

"Transmission System" means the facilities used for the transmission of electric
energy in interstate commerce, including any modifications or upgrades made to
such facilities, owned or operated by the Transmission Provider, except the
Interconnection Facilities.

   



1.152

"WECC" means the Western Electric Coordinating Council (formerly Western System
Coordinating Council) and any successor entity thereto.

   



1.153

"Winter Period" with respect to any calendar year, means the non-contiguous
period comprised of the calendar months of January, February, March, April,
October, November and December.

   



1.154

"WREGIS" means the Western Renewable Energy Generation Information System, or a
successor organization/system.

   



1.155

"Yearly PC Amount" means the amount of PCs for a Contract Year stated in Exhibit
18 .


2.

TERM; TERMINATION AND SURVIVAL OF OBLIGATIONS


  2.1

Effective Date; Termination of Original PPA. This Agreement shall become
effective on the Effective Date. Upon approval of this Agreement by the PUCN,
the Original PPA shall be terminated in full and all rights and obligations with
respect to any Generating Facility at the Project Site shall be solely as set
forth herein.

        2.2

Term. Supplier's obligation to deliver Product, and Buyer's obligation to accept
and pay for Product, under this Agreement shall commence on the Operation Date
and shall continue for a period of twenty five (25) years from January 1
immediately following the Commercial Operation Date, subject to earlier
termination of this Agreement pursuant to the terms hereof (the "Term");
provided, however, that unless the approvals described in Section 15.2 (PUCN
Approval) are received as contemplated thereby, Buyer shall not be obligated to
accept or pay for any Product, unless Buyer waives its right to terminate this
Agreement pursuant to Section 15.3.

16

--------------------------------------------------------------------------------


  2.3

Termination.


  2.3.1

Mutual Agreement. This Agreement may be terminated by written agreement of the
Parties.

        2.3.2

For Cause. This Agreement may be terminated at any time by the Non- Defaulting
Party upon ten (10) Business Days' prior notice to the Defaulting Party if an
Event of Default has occurred and is continuing after the applicable Cure Period
(if any) set forth in Section 23.2 has expired. This Agreement may be terminated
by Buyer if Supplier has incurred Daily Delay Damages for a period of two
hundred ten (210) days without achieving Commercial Operation.

        2.3.3

Optional Termination. This Agreement may be terminated in accordance with
Article 15 in the event the PUCN approval is not obtained or is granted with
conditions that are not reasonably acceptable to Buyer.

        2.3.4

Limitation of Replacement Costs or PC Replacement Costs. This Agreement may be
terminated in accordance with Section 3.5.6.

        2.3.5

Force Majeure. This Agreement may be terminated by a Party if the other Party's
obligations hereunder have been excused by the occurrence of an event of Force
Majeure pursuant to Article 19 for longer than twelve (12) consecutive months.


  2.4

Effect of Termination - Survival of Obligations. Any termination of this
Agreement or expiration of the Term shall not release either Party from any
applicable provisions of this Agreement with respect to:


  2.4.1

The payment of any amounts owed to the other Party arising prior to or resulting
from termination of, or on account of breach of, this Agreement;

        2.4.2

Indemnity obligations contained in Article 17, which shall survive to the full
extent of the statute of limitations period applicable to any third-party claim;

        2.4.3

Limitation of liability provisions contained in Article 18;

        2.4.4

For a period of two (2) years after the termination date, the right to submit a
payment dispute pursuant to Article 20; or

        2.4.5

The resolution of any dispute submitted pursuant to Article 20 prior to, or
resulting from, termination.

17

--------------------------------------------------------------------------------


3.

SUPPLY SERVICE OBLIGATIONS


  3.1

Supply Amount. Subject to the other provisions of this Agreement, commencing on
the Commercial Operation Date, Supplier shall supply and deliver the Supply
Amount to Buyer at the Delivery Point(s).

        3.2

Dedication. All Product shall be dedicated exclusively to Buyer for so long as
this Agreement is in force and effect. Supplier shall not, without Buyer's prior
written consent (which Buyer may withhold in its sole discretion), (a) sell,
divert, grant, transfer, or assign Product to any Person other than Buyer, (b)
provide Buyer with electric energy, PCs, or Renewable Energy Benefits from any
source other than the Generating Facility or (c) divert, redirect or make
available the geothermal resource available to the Generating Facility to
another generating facility, or any third party, such that the diversion of the
geothermal resource results in a reduction below the Supply Amount produced by
the Generating Facility. The Parties agree that remedies at Law may be
inadequate to protect each other in the event of a breach of this Section 3.2,
and the Supplier hereby in advance agrees that the Buyer shall be entitled to
seek without proof of actual damages, temporary, preliminary and permanent
injunctive relief from any Governmental Authority of competent jurisdiction
restraining the Supplier from committing or continuing any breach of this
Section 3.2.

        3.3

Energy Delivery; Change in Law.


  3.3.1

General. Buyer shall take delivery of the Energy, including any Excess Energy,
at the Delivery Point(s) in accordance with the terms of this Agreement.
Supplier shall be responsible for all costs associated with delivery of the
Energy, including any Excess Energy, to and at the Delivery Point(s). Buyer
shall be responsible for all costs associated with delivery of the Energy,
including any Excess Energy, from the Delivery Point(s). Notwithstanding
anything in this Agreement to the contrary (other than Section 3.3.2, which will
govern to the extent of any inconsistency with the following), Buyer shall be
obligated to purchase or accept delivery of Energy and any Excess Energy from
the Generating Facility only if the Generating Facility is at the time qualified
as a Renewable Energy System and Buyer receives the PCs associated with such
Energy and any Excess Energy as contemplated by this Agreement.

18

--------------------------------------------------------------------------------

        3.3.2

Change in Law. In the event that a Change in Law occurs, then, notwithstanding
any other term or provision of this Agreement to the contrary, Supplier shall be
required to expend sums up to the Compliance Cap to maintain the Renewable
Energy System status of the Generating Facility, and to cause the PCs associated
with the Energy and Excess Energy from the Generating Facility to be generated
and received by Buyer (even where such expenditure may not be sufficient to
comply with the Change in Law), provided that in no event will Supplier be
required to expend more than the Compliance Cap in any Contract Year (prorated
for the Stub Period as provided in Section 1.21) on Compliance Costs. In the
event a Change in Law occurs during the Stub Period or in one Contract Year
which provides for a compliance deadline in a future Contract Year, if necessary
to maintain or achieve compliance, Supplier shall be required to expend sums up
to the Compliance Cap during the Stub Period and in each Contract Year from the
date of Change in Law until the compliance deadline. In the event that
expenditure of Compliance Costs in an amount greater than the Compliance Cap
will be required in the Stub Period or in any Contract Year in order to maintain
the status of the Generating Facility as a Renewable Energy System under Nevada
Law and the ability of the Generating Facility to generate PCs for the benefit
of the Buyer, then Supplier will notify Buyer in writing of such occurrence as
soon as reasonably practical, and provide to Buyer Supplier's good-faith and
reasonable estimate as to the amount of the applicable Compliance Costs, and
appropriate supporting documentation. Buyer will have two hundred ten (210) days
after receiving such notice and supporting documentation, in which to notify
Supplier in writing whether Buyer will reimburse Supplier for Compliance Costs
in excess of the Compliance Cap for the Stub Period or such Contract Year. If
Buyer elects not to make such reimbursement, then, notwithstanding Section 3.3.1
to the contrary, following proof of Supplier's expenditure of the Compliance Cap
(even where such expenditure may not be sufficient to comply with the Change in
Law), Buyer will not be permitted to refuse to take Product at the Product Rate
during the Stub Period or such Contract Year, due to the failure of the
Generating Facility to qualify as a Renewable Energy System or to deliver PCs or
other Renewable Energy Benefits as a result of the failure to comply with the
Change in Law. If Buyer elects to make such reimbursement, then the amount of
the reimbursement will be reflected on Supplier's first monthly invoice to Buyer
after Supplier incurs such amount. The Parties agree that, without limitation of
their other duties pursuant to this Agreement, the Parties will cooperate and
consult with each other, reasonably and in good faith, with respect to the
compliance requirements or implications of any Change in Law (which consultation
will include consultation and discussion of how Compliance Costs may be best
expended, minimized or mitigated, and/or a reasonable plan designed to maintain
the status of the Generating Facility as a Renewable Energy System under Nevada
Law and the ability of the Generating Facility to generate PCs for the benefit
of the Buyer) with a view toward optimizing Renewable Energy Benefits available
to Buyer hereunder, subject to Supplier's annual limitation on Compliance Costs
provided for in this Section 3.3.2. If, as a result of Change in Law, the
Generating Facility is not capable of qualifying as a Renewable Energy System
through the expenditure of any amount of money, Buyer will continue to purchase
the Product at the Product Rate in accordance with the other terms and
conditions of this Agreement and subject to Supplier's compliance with other
terms of conditions of this Agreement. In the event of any Change in Law, the
Parties will negotiate and agree upon an equitable adjustment to the Yearly PC
Supply Amount, consistent with this Section 3.3.2.

19

--------------------------------------------------------------------------------


  3.4

Consumption. Supplier shall supply its Station Usage directly from the
Generating Facility, with back-up for such supply provided by Standby Service,
as governed by the special conditions relating to "Backup Power" pursuant to the
Sierra Pacific Power Company Schedule LSR, Large Standby Service Rider, or any
successor rate schedule or as may be amended from time to time by the PUCN. In
accordance with the foregoing, Supplier shall, no later than the Operation Date,
acquire Standby Service necessary to meet such back-up electrical requirements
of the Generating Facility, provided, however, for the avoidance of doubt, in no
event may electrical energy provided by Standby Service be used as Energy for
purposes of this Agreement. Notwithstanding the foregoing, Supplier may in its
discretion use an on-site generator on an intermittent basis as necessary to
supply Station Usage so long as (a) Supplier does not use such a generator to
supply (i) Station Usage during periods when the Generating Facility is
available to supply Station Usage or (ii) electrical energy to Buyer under this
Agreement and (b) use of such a generator does not cause the Generating Facility
to fail to qualify as a Renewable Energy System or the Product to fail to
qualify as “Renewable Energy” under Nevada Renewable Energy Law.

        3.5

Shortfall; Replacement Costs.


  3.5.1

With respect to the Stub Period, if the sum of all Delivered Amounts is less
than the product of (a) the applicable Performance Factor multiplied by (b) the
difference between (i) the sum of all Monthly Supply Amounts with respect to all
full calendar months comprising the Stub Period minus (ii) the total amount of
Energy associated with Excused Product Amount during the Stub Period, then a
shortfall of Energy (a "Shortfall") will be deemed to exist for the Stub Period.
Thereafter, with respect to each Measurement Period, if the sum of all Delivered
Amounts is less than the product of (a) the applicable Performance Factor
multiplied by (b) the difference between (i) the applicable Measurement Period
Supply Amount minus (ii) the total amount of Energy associated with Excused
Product Amount, then a Shortfall with respect to such Measurement Period will be
deemed to exist. The Shortfall Amount for such Stub Period or Measurement Period
will be calculated pursuant to Section 3.5.2 and the Replacement Costs pursuant
to Section 3.5.3.

        3.5.2

If a Shortfall exists with respect to the Stub Period, then a Shortfall Amount
will be calculated in accordance with the following. "Stub Period Shortfall
Amount" means, with respect to the Stub Period, an amount expressed in MWh equal
to (a) the applicable Monthly Supply Amount for the months comprising the Stub
Period minus (b) the total amount of Energy associated with Excused Product
Amount (if any) for such Stub Period, minus (c) the sum of all Delivered Amounts
during the stub Period. If a Shortfall exists with respect to a Measurement
Period, then a Measurement Period Shortfall Amount will be calculated in
accordance with the following. "Measurement Period Shortfall Amount" means, with
respect to a Measurement Period, an amount expressed in MWh equal to (a) the
applicable Measurement Period Supply Amount minus (b) the total amount of Energy
associated with Excused Product Amount (if any) for such Measurement Period,
minus (c) the sum of all Delivered Amounts. For the avoidance of doubt, if the
calculation set forth in the preceding sentences yields an amount of zero or
less for the Stub Period or a Measurement Period, then no Stub Period Shortfall
Amount or Measurement Period Shortfall Amount will be deemed to exist with
respect to such Stub Period or Measurement Period.

20

--------------------------------------------------------------------------------


  3.5.3

With respect to the Stub Period if a Stub Period Shortfall Amount exists and
each Measurement Period for which a Measurement Period Shortfall Amount exists
in accordance with Section 3.5.2, the Buyer's "Replacement Costs" with respect
to such Stub Period or Measurement Period shall equal (a) the Stub Period
Shortfall Amount or Measurement Period Shortfall Amount, as applicable,
multiplied by (b) the amount equal to (i) the Buyer's cost to replace the Stub
Period Shortfall Amount or Measurement Period Shortfall Amount, as applicable
(as described in the following sentence) minus (ii) the applicable Product Rate.
The Buyer's cost to replace any Stub Period Shortfall Amount or Measurement
Period Shortfall Amount, with respect to each MWh of Stub Period Shortfall
Amount or Measurement Period Shortfall Amount, will equal the Stub Period Index
or Measurement Period Index, as applicable. Notwithstanding anything in the
foregoing to the contrary, if the calculation of Replacement Costs as set forth
in this Section 3.5.3 yields an amount of zero or less for the Stub Period or a
Measurement Period, then no Replacement Costs will be payable with respect to
the Stub Period or such Measurement Period.

        3.5.4

Within five (5) Business Days after the end of the Stub Period in which a
Shortfall has occurred and any Measurement Period in which a Shortfall has
occurred, Supplier will calculate the Replacement Costs with respect to such
Stub Period Shortfall Amount or Measurement Period Shortfall Amount and provide
Buyer with written notice of such calculation. Such Replacement Costs shall be
reflected on the Invoice for the same Billing Period in which such Replacement
Costs are calculated.

        3.5.5

The Parties recognize and agree that the payment of amounts by Supplier pursuant
to this Section 3.5 is an appropriate remedy and that any such payment does not
constitute a forfeiture or penalty of any kind, but rather constitutes
anticipated costs to Buyer under the terms of this Agreement. The Parties
further acknowledge and agree that the damages for the failure of Supplier to
supply and deliver Energy are difficult or impossible to determine, or otherwise
obtaining an adequate remedy is inconvenient and the damages calculated
hereunder constitute a reasonable approximation of the harm or loss.

21

--------------------------------------------------------------------------------


  3.5.6

In the event that Supplier has paid Replacement Costs and/or PC Replacement
Costs to Buyer pursuant to Section 3.5 and/or Section 3.6 with respect to every
Measurement Period occurring over a period of three (3) consecutive Contract
Years , Supplier shall have no further liability hereunder to pay Replacement
Costs or PC Replacement Costs to Buyer after such third consecutive Contract
Year , provided that in such event Buyer may, in its sole discretion, either (a)
terminate this Agreement after such third consecutive Contract Year upon one
hundred twenty (120) days written notice to Supplier, provided that such written
notice must be provided by Buyer within one hundred eighty (180) days after the
expiration of such third consecutive Contract Year or (b) elect to accept an
offer from Supplier to reduce the Annual Supply Amount and/or the Yearly PC
Amount, together with proportional reductions to the Monthly Supply Amounts and
Supply Amount, which offer Supplier shall deliver to Buyer within fifteen (15)
days after timely payment of such Replacement Costs and/or PC Replacement Costs
for such third consecutive Contract Year]. Notwithstanding the foregoing, if
Buyer elects to accept such Supplier offer to reduce the Annual Supply Amount,
Yearly PC Amount, Monthly Supply Amounts and Supply Amounts, then such
reductions will become effective, retroactively, commencing upon the beginning
of the Contract Year in which Buyer has accepted such offer. Supplier's
obligation to pay Replacement Costs and PC Replacement Costs to Buyer pursuant
to this Section 3.5 shall be reinstated, and Supplier shall deliver to Buyer
revised Exhibits 13 and 18 setting forth the reduced amounts as reflected in the
offer accepted by Buyer (in form reasonably acceptable to Buyer), and such
revised Exhibits 13 and 18 will be deemed attached to this Agreement as the new
Exhibits 13 and 18 for all purposes. If Buyer delivers a written notice to
Supplier of Buyer's intent to terminate this Agreement pursuant to this Section
3.5.6, then Supplier may within thirty (30) days of receipt of such termination
notice provide Buyer written notice that Supplier agrees to continue its
obligation to pay Replacement Costs to Buyer pursuant to this Section 3.5 and
upon Buyer's receipt of such notice, provided that Supplier has paid all
Replacement Costs incurred prior to such date, (x) Buyer's termination notice
shall automatically be deemed rescinded and (y) Supplier's obligation to pay
Replacement Costs to Buyer pursuant to this Section 3.5 shall be reinstated.

        3.5.7

As soon as practicable following any period of (a) Force Majeure, (b) the
inability of Buyer to accept Energy (other than as permitted under this
Agreement), (c) Emergency (except for an Emergency with respect to the
Generating Facility that is not also a Force Majeure), (d) Planned Outage, or
(e) Curtailed Product, in each case as a result of which Supplier has failed to
deliver Product to Buyer during such period and, subject to the terms of this
Agreement, such failure and Supplier's liability for damages therefor were
excused, Supplier shall calculate the amount of Energy that Supplier was unable
to generate and deliver to Buyer at the Delivery Point(s) solely as a result of
such event. Supplier shall provide Buyer its calculations and include all
relevant back-up data and other information reasonably requested by Buyer. If
Buyer disagrees with the calculation of the Excused Product Amount, then the
Excused Product Amount will be determined through the dispute resolution
provisions of Article 20.

22

--------------------------------------------------------------------------------

        3.6

PC Replacement Costs.


  3.6.1

If after the PC Administrator issues all the PC statements or certificates for
the Stub Period or a Contract Year there is a PC Shortfall, then Supplier shall
pay Buyer for the replacement costs associated with such PC Shortfall and
calculated in accordance with Section 3.6.2 ("PC Replacement Costs"). A "PC
Shortfall," with respect to the Stub Period means the occurrence of the
following with respect to such Stub Period: the sum of all Delivered PCs during
the Stub Period is less than the product of (a) the PC Performance Factor
multiplied by (b) an amount equal to (i) the Yearly PC Amount divided by twelve
(12) and (ii) multiplied by the number of full months in the Stub Period minus
(c) the total amount of PCs associated with Excused Product Amount during the
Stub Period. A PC Shortfall with respect to a Contract Year , means the
occurrence of the following with respect to such Contract Year : the sum of all
Delivered PCs is less than the product of (a) the PC Performance Factor
multiplied by (b) an amount equal to (i) the Yearly PC Amount minus (ii) the
total amount of PCs associated with Excused Product Amount. "PC Shortfall
Amount," with respect to the Stub Period means (a) the Yearly PC Amount divided
by the number of full months in the Stub Period, minus (b) the total amount of
PCs associated with Excused Product Amount during the Stub Period; minus (c)
Delivered PCs for the Stub Period. PC Shortfall Amount with respect to any
Contract Year , means (a) the Yearly PC Amount; minus (b) the total amount of
PCs associated with Excused Product Amount; minus (c) Delivered PCs. If the
calculation of the PC Shortfall Amount set forth in this Section 3.6.1 yields an
amount of zero or less for the Stub Period or a Contract Year, then no PC
Shortfall will be deemed to exist with respect to such Stub Period or Contract
Year .

        3.6.2

The PC Replacement Costs shall be determined by Buyer exercising its reasonable
discretion based on the estimated cost of purchasing replacement PCs of
comparable character and with a comparable expiration date or the cost of
replacing PCs not delivered with PCs of Buyer's choice already in Buyer's PC
Account; provided, however, that Buyer shall not be required to actually
purchase such replacement PCs in order to receive payment from Supplier for PC
Replacement Costs. The Parties recognize and agree that the payment of amounts
by Supplier pursuant to this Section 3.6, together with any Penalties allocable
to Supplier's proportionate amount of Buyer's aggregate shortfall under the
applicable Portfolio Standard (factoring in Supplier's shortfall in prior years
carried forward as a deficit or reducing the surplus in such prior years) is an
appropriate remedy and that any such payment does not constitute a forfeiture or
penalty of any kind, but rather constitutes anticipated costs to Buyer under the
terms of this Agreement. The Parties further acknowledge and agree that the
amount payable by Supplier pursuant to this Section 3.6 are difficult or
impossible to determine, or otherwise obtaining an adequate remedy is
inconvenient and the damages calculated hereunder constitute a reasonable
approximation of the harm or loss.

23

--------------------------------------------------------------------------------

        3.6.3

All information used by Buyer to establish PC Replacement Costs shall be
verifiable by Supplier; and Buyer shall provide reasonable access to all such
information supporting calculations within five (5) Business Days of Supplier's
request for such information. Supplier agrees to execute a confidentiality
agreement regarding the review of this information upon request by Buyer.


  3.7

Adjustment to Annual Supply Amount.


  3.7.0

Baseline Decrease to Annual Supply Amount. No later than the Commercial
Operation Date, Supplier may, only once as set forth herein, decrease the Annual
Supply Amount, Monthly Supply Amounts, Supply Amount, and Yearly PC Amount such
that the decreased Annual Supply Amount shall not be less than fifty percent
(50%) of the original Annual Supply Amount as of the Effective Date, and (a) the
Supply Amount and Monthly Supply Amount need not decrease in the same proportion
as the decrease of the Annual Supply Amount, but the sum of all Supply Amounts
and Monthly Supply Amounts over a calendar year must equal the new Annual Supply
Amount, and (b) the Yearly PC Amount shall never correspond to less than one
hundred twenty five percent (125%) of the decreased Annual Supply Amount.
Supplier may exercise its adjustment right pursuant to this Section 3.7.0 by
delivery of written notice thereof to Buyer. Any adjustment to Annual Supply
Amount, Monthly Supply Amounts, Supply Amount and Yearly PC Amount provided for
in this Section 3.7.0 shall apply beginning with the first day of Commercial
Operation. If Supplier lowers the Annual Supply Amount to less than eighty
percent (80%) of the original Annual Supply Amount as of the Effective Date,
then Supplier will not be permitted to lower the Annual Supply Amount further
pursuant to Section 3.7.1.

        3.7.1

Baseline Adjustment to Annual Supply Amount. No later than September 30th of the
first full Contract Year, Supplier may, only once as set forth herein, increase
or decrease, the Annual Supply Amount, Monthly Supply Amounts, Supply Amount,
and Yearly PC Amount as follows: (a) pursuant to this Section 3.7.1, the Annual
Supply Amount may not be increased to more than one hundred and twenty percent
(120%) of the original Annual Supply Amount as of the Effective Date, and may
not be decreased to less than eighty percent (80%) of the original Annual Supply
Amount as of the Effective Date, (b) the Supply Amount and Monthly Supply Amount
need not increase or decrease in the same proportion as the increase or decrease
of the Annual Supply Amount, but the sum of all Supply Amounts and Monthly
Supply Amounts over a calendar year must equal the new Annual Supply Amount, (c)
the Yearly PC Amount shall never correspond to less than one hundred twenty five
percent (125%) of the increased or decreased Annual Supply Amount, and (d) the
Supply Amount shall not exceed the Maximum Amount. Supplier may exercise its
adjustment right pursuant to this Section 3.7.1 by delivery of written notice
thereof to Buyer, accompanied, in the case of an upward adjustment, by delivery
to Buyer of the increase in Development Security (or Operating Security, if
Operating Security is required to be posted at the time such upward adjustment
right is exercised) that Supplier is required to post in connection with its
exercise of this Section 3.7.1 and as further described in Section 16.1 (with
respect to Development Security) or Section 16.2 (with respect to Operating
Security). Any adjustment to Annual Supply Amount, Monthly Supply Amounts,
Supply Amount and Yearly PC Amount provided for in this Section 3.7.1 shall only
apply beginning with the first day of the next Contract Year following receipt
of such an adjustment.

24

--------------------------------------------------------------------------------

        3.7.2

Periodic Increases to Annual Supply Amount. After the end of the first Contract
Year, Supplier may increase the Annual Supply Amount, Monthly Supply Amounts,
Supply Amount and Yearly PC Amount, by providing written notice of such increase
to Buyer no later than June 30th, provided that: (a) the increased Annual Supply
Amount shall not be greater than one hundred and ten percent (110%) of the
original Annual Supply Amount as of the Effective Date (or the Annual Supply
Amount as modified pursuant to Section 3.7.0 and 3.7.1, if so modified) and the
change in the percentage from the previous Annual Supply Amount may not be
greater than five percent (5%), (b) the Supply Amount and Monthly Supply Amount
need not increase in the same proportion as the increase of the Annual Supply
Amount, but the sum of all Supply Amounts and Monthly Supply Amounts over a
calendar year must equal the new Annual Supply Amount, (c) the Yearly PC Amount
shall never correspond to less than one hundred twenty five percent (125%) of
the increased Annual Supply Amount, and (d) the Supply Amount shall not be
increased above the Maximum Amount. If Supplier provides such notice on or prior
to June 30th , then each increase to Annual Supply Amount, Monthly Supply
Amounts, Supply Amount and Yearly PC Amount provided for in this Section 3.7.2
shall apply to the next full Contract Year subsequent to the Contract Year in
which Supplier provides notice of such an increase and the remaining Contract
Years during the Term. If Supplier provides such notice after June 30th , then
each increase to Annual Supply Amount, Monthly Supply Amounts, Supply Amount and
Yearly PC Amount provided for in this Section 3.7.2 shall apply to the second
full Contract Year subsequent to the Contract Year in which Supplier provides
notice of such increase and the remaining Contract Years during the Term, and
shall not apply to the first Contract Year subsequent to the Contract Year in
which Supplier provides notice of such an increase.

25

--------------------------------------------------------------------------------


  3.7.3

Periodic Reductions to Annual Supply Amount. After the end of the first Contract
Year, Supplier may reduce the Annual Supply Amount, Monthly Supply Amounts,
Supply Amount and Yearly PC Amount, by providing written notice of such
reduction to Buyer, provided that: (a) the reduced Annual Supply Amount shall be
greater than or equal to ninety percent (90%) of the original Annual Supply
Amount as of the Effective Date (or the Annual Supply Amount modified pursuant
to Section 3.7.0 and 3.7.1, if so modified) and the change in the percentage
from the previous Annual Supply Amount may not be greater than five percent
(5%), (b) the Supply Amount and Monthly Supply Amount need not decrease in the
same proportion as the decrease of the Annual Supply Amount, but the sum of all
Supply Amounts and Monthly Supply Amounts over a calendar year must equal the
new Annual Supply Amount, (c) the Yearly PC Amount shall never correspond to
less than one hundred twenty five percent (125%) of the decreased Annual Supply
Amount, and (d) a reduction in the Annual Supply Amount, Monthly Supply Amounts,
Supply Amount or Yearly PC Amount shall in no event be made to assist,
accommodate or otherwise allow for the sale of Product, Energy, PCs, or
Renewable Energy Benefits to third parties. If Supplier provides such notice on
or prior to June 30th , then each decrease to Annual Supply Amount, Monthly
Supply Amount, Supply Amount and Yearly PC Amount provided for in this Section
3.7.3 shall apply to the next full Contract Year subsequent to the Contract Year
in which Supplier provides notice of such decrease and the remaining Contract
Years during the Term. If Supplier provides such notice after June 30th , then
each decrease to Annual Supply Amount, Monthly Supply Amount, Supply Amount and
Yearly PC Amount provided for in this Section 3.7.3 shall apply to the second
full Contract Year subsequent to the Contract Year in which Supplier provides
notice of such a reduction and the remaining Contract Years during the Term, and
shall not apply to the first Contract Year subsequent to the Contract Year in
which Supplier provides notice of such a reduction.

        3.7.4

Adjustment to Annual Supply Amount for Second Unit. No later than the third (3rd
) anniversary of the Commercial Operation Date, Supplier may elect to install
the Second Unit. If Supplier elects to install the Second Unit, then no later
than one year prior to the Second Operation Date, Supplier may, as set forth in
this Section 3.7.4, adjust the Annual Supply Amount, Yearly PC Amount, and
Supply Amount to reflect the additional Product that will be generated by the
Second Unit. Pursuant to any such adjustment, the amounts may be either
increased or decreased such that (a) the adjusted Annual Supply Amount for each
Contract Year shall not exceed two hundred percent (200%) of the original Annual
Supply Amount for that Contract Year as of the Effective Date, (b) the Supply
Amount (including the Annual Supply Amount and all Monthly Supply Amounts) need
not increase in the same proportion as the increase of the Annual Supply Amount
for that Contract Year, but the sum of all Monthly Supply Amounts over a
calendar year must equal the new Annual Supply Amount, (c) the Yearly PC Amount
for each Contract Year need not increase in the same proportion as the increase
of the Annual Supply Amount for that Contract Year, provided the Yearly PC
Amount shall never correspond to less than 125% of the Annual Supply Amount, (d)
the Maximum Amount shall increase as determined by an update to Exhibit 1
identifying the final total nameplate capacity of the Generating Facility
including the Second Unit (or such lesser amount as may be required by
Transmission Provider), (e) the Supply Amount shall not exceed the Maximum
Amount. Supplier may exercise its adjustment right pursuant to this Section
3.7.4 by delivery of written notice thereof to Buyer, accompanied by delivery to
Buyer of the corresponding increase in Operating Security that Supplier is
required to post in connection with its exercise of this Section 3.7.4 and as
further described in Section 16.2. Any adjustment to Annual Supply Amount,
Monthly Supply Amounts, Supply Amount and Yearly PC Amount provided for in this
Section 3.7.4 shall only apply beginning with the Second Operation Date.

26

--------------------------------------------------------------------------------

        3.7.5

Special Baseline Adjustment for Second Unit. No later than the first (1st)
anniversary of the Second Operation Date, Supplier may, as set forth in this
Section 3.7.5, adjust the Annual Supply Amount, Yearly PC Amount, and Supply
Amount; provided, however, that the amount of any adjustment pursuant to this
Section 3.7.5 shall not exceed one hundred twenty percent (120%) of the amount
of the adjustment to the Annual Supply Amount made pursuant to Section 3.7.4 and
shall not be less than fifty percent (50%) of the amount of the adjustment to
the Annual Supply Amount made pursuant to Section 3.7.4. By way of example, if
the initial Annual Supply Amount before adjustment pursuant to Section 3.7.4 was
100 and was adjusted upward, pursuant to Section 3.7.4, by 50 to 150, then the
maximum amount that the Annual Supply Amount could be adjusted pursuant to this
Section 3.7.5 would be 160 (100 plus (50 times 120%)) and the minimum would be
125 (100 plus (50 times 50%)). Pursuant to any such adjustment, (a) the adjusted
Annual Supply Amount for each Contract Year shall increase or decrease, as
permitted pursuant to the first sentence of this Section 3.7.5, (b) the Supply
Amount (including the Annual Supply Amount and all Monthly Supply Amounts) need
not increase or decrease in the same proportion as the increase or decrease of
the Annual Supply Amount for that Contract Year, but the sum of all Monthly
Supply Amounts over a calendar year must equal the new Annual Supply Amount (c)
the Yearly PC Amount for each Contract Year need not increase or decrease in the
same proportion as the increase or decrease of the Annual Supply Amount for that
Contract Year, provided the Yearly PC Amount shall never correspond to less than
125% of the Annual Supply Amount, (d) the Maximum Amount shall increase to 29.38
MW (or such lesser amount as may be required by Transmission Provider), which
will be equal to the final total nameplate capacity of the Generating Facility
(e) the Supply Amount shall not exceed the Maximum Amount. Supplier may exercise
its adjustment right pursuant to this Section 3.7.5 by delivery of written
notice thereof to Buyer, accompanied by delivery to Buyer of any increase in
Operating Security (if Operating Security is required to be posted at the time
such adjustment right is exercised) that Supplier is required to post in
connection with its exercise of this Section 3.7.5 and as further described in
Section 16.2.

27

--------------------------------------------------------------------------------

        3.7.6

Exercise of Adjustments; Revised Exhibits. Supplier may exercise the adjustment
rights provided for in Sections 3.7.0, 3.7.1, 3.7.4 and 3.7.5 no more than one
time. From and after the time that Supplier's rights under Sections 3.7.2 and
3.7.3 vest, Supplier may exercise the periodic adjustment rights provided for in
both such sections combined no more than one time per Contract Year (meaning
that in any Contract Year the Supplier may deliver to Buyer a notice for either
an increase under Section 3.7.2, or a reduction under Section 3.7.3, but not
both). With respect to any adjustments made by Supplier pursuant to the
foregoing Sections 3.7.0, 3.7.1, 3.7.2, 3.7.3, 3.7.4, or 3.7.5 Supplier shall
deliver to Buyer revised Exhibits 1, 13 and 18 setting forth the total nameplate
capacity, entirety of the Supply Amount and Yearly PC Amount, respectively,
which revised exhibits shall have been prepared by Supplier in good faith and
will be subject to the reasonable approval of Buyer as to form and as to
determination that the amounts reflected on such revised exhibits are reasonable
and are in accordance with the adjustments as permitted pursuant to the
foregoing Section 3.7.0, 3.7.1, 3.7.2, 3.7.3, 3.7.4, and 3.7.5, and such revised
Exhibits 1, 13 and 18 will be deemed attached to this Agreement as the new
Exhibits 1, 13 and 18 for all purposes.


  3.8

Title and Risk of Loss. Title to and risk of loss with respect to Energy
delivered to Buyer by Supplier in accordance with this Agreement shall pass from
Supplier to Buyer when such Energy is delivered at the Delivery Point(s). Until
title passes, Supplier shall be deemed in exclusive control of the Energy and
shall be responsible for any damage or injury caused thereby. After title to the
Energy passes to Buyer, Buyer shall be deemed in exclusive control of such
Energy and shall be responsible for any damage or injury caused thereby.
Supplier warrants that it shall deliver the Energy to Buyer free and clear of
all liens, security interests, claims and encumbrances or any interest therein
or thereto by any Person arising prior to or at the Delivery Point.

        3.9

Maximum Liability. Notwithstanding anything in this Agreement to the contrary,
the maximum amount of damages and liabilities of any type in the aggregate with
respect to any Biennial Period for which Supplier shall be responsible or liable
hereunder arising out of or relating to any Shortfall or PC Shortfall (including
for Replacement Costs, PC Replacement Costs and Penalties) shall not exceed the
amount of the Operating Security (regardless of what amount of Operating
Security is actually posted with Buyer); provided, however, the foregoing is not
intended to affect application of Section 23.1.8, or a claim for Damages
resulting therefrom. The reference to Operating Security in this Section 3.9 is
for reference to the amount of the liability and nothing in this Section 3.9
shall require Buyer to rely on the Operating Security for recovery of the
damages and liabilities contemplated herein.

28

--------------------------------------------------------------------------------

        3.10

Optional Introductory Period.


  3.10.1

On or prior to the Commercial Operation Date, Supplier may elect to apply an
Introductory Period to this Agreement by providing written notice to Buyer that
it elects such application. If Supplier elects to apply the Introductory Period,
then during the Introductory Period: (a) Supplier will be paid for Delivered
Amounts (other than Excess Energy) at the Introductory Product Rate, and (b)
Supplier will have no obligation to pay Replacement Costs and PC Replacement
Costs and Penalties resulting from a PC Shortfall occurring during the
Introductory Period pursuant to Section 3.5 and 3.6. The Introductory Period
will begin on the Commercial Operation Date and end on the last day of the first
Contract Year, unless terminated earlier pursuant to Section 3.10.2 (the
"Introductory Period").

        3.10.2

If Supplier elects to apply the Introductory Period pursuant to Section 3.10.1,
then Supplier may, only once prior to the end of the Stub Period, provide
written notice that it elects to terminate the Introductory Period early, in
which case the Introductory Period will end at the end of the Stub Period and,
beginning on January 1st of the first Contract Year, (a) Supplier will be paid
for Delivered Amounts pursuant to Sections 4.1.2.2 and 4.1.2.3, and (b) Supplier
will become fully obligated for Replacement Costs and PC Replacement Cost
pursuant to Section 3.5 and 3.6.


4.

PRICE OF PRODUCT


  4.1

Product Payments. Supplier shall be paid for the Product based on the Delivered
Amount of Energy, as follows:


  4.1.1

Upon the Operation Date and prior to the later of, (i) the Commercial Operation
Date, (ii) the PUCN Approval Date, or (iii) the date the PUCN issues an order
not approving this Agreement, all Product associated with Delivered Amounts of
Energy from the Generating Facility (other than the first 3.25 MW of Energy from
the Generating Facility which will be purchased pursuant to the Original PPA)
shall be paid for by Buyer at the Excess Product Rate even if the Operation Date
occurs prior to the PUCN Approval Date. In addition, if Supplier achieves
Commercial Operation prior to the PUCN Approval Date, all Product associated
with Delivered Amounts of Energy from the Generating Facility (other than the
first 3.25 MW of Energy from the Generating Facility which will be purchased
pursuant to the Original PPA) shall be paid for by Buyer at the difference
between the Product Rate and the Excess Product Rate for Product associated with
Delivered Amounts of Energy from the Generating Facility for the period between
COD and the PUCN Approval Date; provided that that Buyer shall not be invoiced
by Supplier for any such difference between the Excess Product Rate and the
Product Rate until the first regular invoice due after the PUCN Approval Date.

29

--------------------------------------------------------------------------------

        4.1.2

Subsequent to the Commercial Operation Date and PUCN Approval Date.


  4.1.2.1

If Supplier has elected to apply the Introductory Period pursuant to Section
3.10, then all Product associated with Delivered Amounts of Energy from the
Generating Facility, other than Excess Energy (for which the Excess Product Rate
shall be paid), during the Introductory Period shall be paid for at the
Introductory Product Rate set forth in Exhibit 2A; provided, however, that
Supplier shall be paid at the Excess Product Rate for the calendar month in
which the Commercial Operation Date occurs if the Commercial Operation Date
occurs on or after the sixteenth (16th ) day of such calendar month.

        4.1.2.2

Thereafter, or if Supplier has not elected to apply the Introductory Period, all
Product associated with Delivered Amounts of Energy from the Generating
Facility, other than Excess Energy, shall be paid for by Buyer at the Product
Rate set forth in Exhibit 2A; provided, however, that Supplier shall be paid at
the Excess Product Rate for the calendar month in which the Commercial Operation
Date occurs if the Commercial Operation Date occurs on or after the sixteenth
(16th ) day of such calendar month.

        4.1.2.3

All Product associated with Excess Energy and Excess Off- Peak Energy from the
Generating Facility, from and after the Commercial Operation Date, shall be paid
for by Buyer at the Excess Product Rate.


  4.1.3

Maximum Amount. Buyer shall not be required to accept from Supplier any Product
delivered during any Delivery Hour in excess of the Maximum Amount, and no
payment shall be owing to Supplier for any Product accepted by Buyer during any
Delivery Hour in excess of the Maximum Amount.


  4.2

Excused Product Amount. For the avoidance of doubt, Buyer shall not be required
to pay for Product comprising Excused Product Amount, except with respect to
Curtailed Product, which Buyer will pay for in accordance with Section 9.7.

        4.3

Tax Credits. For the avoidance of doubt, the Parties agree that neither the
Product Rate nor the Excess Product Rate are subject to adjustment or amendment
if Supplier fails to receive any Tax Credits, or if any Tax Credits expire, are
repealed or otherwise cease to apply to Supplier or the Generation Facilities in
whole or in part, or Supplier or its investors are unable to benefit from any
Tax Credits.

30

--------------------------------------------------------------------------------

    5.

PORTFOLIO ENERGY CREDITS/RENEWABLE ENERGY BENEFITS


  5.1

Delivery of Portfolio Energy Credits.


  5.1.1

All PCs (and other rights to Portfolio Energy Credits and renewable energy
credits under any Law or regulatory body (such as WREGIS)) and any benefits
derived therefrom are exclusively dedicated to and vested in Buyer. Supplier
shall deliver to Buyer all PCs derived from the Generating Facility, including
PCs associated with Energy for Station Usage. Supplier shall timely prepare and
execute all documents and shall take all actions necessary under applicable Law
and/or WREGIS, applicable regulations or other requirements to cause the PCs to
vest in Buyer, without further compensation, including, but not limited to, (1)
taking all actions necessary to register or certify the PCs or the Generating
Facility with the PUCN or any other Person (pursuant to NAC 704.8921 or
otherwise), (2) causing the automatic transfer of the PCs derived from the
Generating Facility to Buyer (pursuant to NAC 704.8927 or otherwise) (unless
Buyer and Supplier mutually agree otherwise) and, (3) providing all production
data and satisfying the reporting requirements of the PUCN or PC Administrator,
as applicable.

        5.1.2

Supplier and Buyer agree pursuant to NAC 704.8927 or WREGIS (if directed by
Buyer), as such requirements may be amended, preempted or superseded, that all
PCs awarded by the PC Administrator or any other regulatory authority in respect
of the Generating Facility shall be transferred automatically to the PC account
of Buyer. Supplier shall take all steps necessary to cause the automatic
transfer by the PC Administrator of such PCs to Buyer's account.

        5.1.3

On or before January 31 of each calendar year following the Operation Date,
Supplier, as owner or operator of the Renewable Energy System, shall deliver to
Buyer a written attestation for the prior Contract Year (or Stub Period, if
applicable) that the Energy represented by the kilowatt- hours used to certify
Portfolio Energy Credits: (a) has not been and will not be used for any Person
to obtain renewable energy credit in any state or jurisdiction, except for Buyer
pursuant to this Agreement; (b) sold or otherwise exchanged for compensation or
used for credit in any other state or jurisdiction; and (c) has not been and
will not be included within a blended energy product certified to include a
fixed percentage of renewable energy in any other state or jurisdiction,
pursuant to Chapter 704 of the NAC, as such laws may be preempted, amended or
superseded. No Person other than Buyer (or its designee) will be entitled to
claim Portfolio Energy Credits (or renewable energy credits or portfolio energy
credit equivalents in any jurisdiction) in connection with the Generating
Facility. If any Person other than Buyer (or its designee) attempts to claim
such credits, the Parties agree that remedies at Law may be inadequate to
protect Buyer in the event of a breach of this Section 5.1.3, and the Supplier
hereby in advance agrees (i) that Buyer shall be entitled to seek without proof
of actual damages or the necessity of posting any bond or other security,
temporary, preliminary and permanent injunctive relief from any Governmental
Authority of competent jurisdiction restraining Supplier from committing or
continuing any breach of this Section 5.1.3, and (ii) that it will promptly
undertake all necessary actions to prevent such other Person from claiming such
rights (including joining with or otherwise assisting Buyer in seeking the
relief described in clause (i)).

31

--------------------------------------------------------------------------------


5.2

Renewable Energy Benefits. All Renewable Energy Benefits shall be exclusively
dedicated to and shall be vested in Buyer and Supplier hereby transfers to Buyer
all Renewable Energy Benefits. Supplier shall take or cause to be taken all
actions and do or cause to be done all things necessary, proper or advisable or
as reasonably requested by Buyer to qualify for and for Supplier or Buyer to
receive all available Renewable Energy Benefits and, if received by Supplier, to
transfer Renewable Energy Benefits to Buyer, without further compensation.
Supplier shall timely execute all documents and shall timely take all actions
necessary under any Law or other requirements to qualify for all available
Renewable Energy Benefits and to cause Renewable Energy Benefits to vest in and
be delivered to Buyer. Without limitation of the foregoing, Supplier
acknowledges that the PCs will be used by Buyer in meeting its obligations
pursuant to the Portfolio Standard and agrees to cooperate with Buyer in all
respects to assist in Buyer's compliance with all applicable requirements set
forth in the Portfolio Standard and shall provide all information reasonably
requested by Buyer or otherwise necessary to allow the PUCN to determine
compliance with the Portfolio Standard. No Person other than Buyer (or its
designee) will be entitled to claim Renewable Energy Benefits in any
jurisdiction in connection with the Generating Facility. If any Person other
than Buyer (or its designee) attempts to claim such benefits, the Parties agree
that remedies at Law may be inadequate to protect Buyer in the event of a breach
of this Section 5.2, and the Supplier hereby in advance agrees (a) that Buyer
shall be entitled to seek without proof of actual damages, temporary,
preliminary and permanent injunctive relief from any Governmental Authority of
competent jurisdiction restraining the Supplier from committing or continuing
any breach of this Section 5.2, and (b) that Supplier will promptly undertake
all necessary actions to prevent such other Person from claiming such rights
(including assisting Buyer in seeking the relief described in clause (a)).

      6.

RIGHT OF FIRST OFFER

      6.1

Supplier (or any direct or indirect parent of Supplier), except in the case of a
transfer to an Affiliate for which Buyer's consent would not be required under
Section 22.2, shall not sell or transfer the Generating Facility (including any
material portion of its assets, or any direct or indirect equity interests in
Supplier), unless prior to such sale or transfer, Supplier provides written
notice to Buyer of the intent to sell or transfer any such assets or interests.
Upon Buyer's receipt of such notice, Buyer shall have the right to negotiate in
good faith with Supplier for no more than sixty (60) days, unless otherwise
agreed to by Supplier, the terms of the sale or transfer of the Generating
Facility to Buyer or its designee on an exclusive basis. If Buyer desires to
enter into such negotiation, Buyer shall notify Supplier of such decision within
fifteen (15) days of receipt of Supplier's notice. Supplier will provide in a
timely manner, information regarding the Generating Facility which is reasonable
or customary to allow Buyer to perform due diligence and to negotiate in good
faith for the purchase of the Generating Facility.

32

--------------------------------------------------------------------------------


6.2

In the event that Buyer does not exercise its right to negotiate pursuant to
Section 6.1, Supplier must comply with Article 22 in any assignment or
delegation of Supplier's rights, interests or obligations herein to a purchaser
of the Generating Facility.

     6.3

In the event that Supplier does not consummate a sale or transfer of the
Generating Facility to any Person in accordance with this Article 6 within one
hundred eighty (180) days of the date that Supplier provided Buyer with written
notice pursuant to Section 6.1, Supplier (or any direct or indirect parent of
Supplier) shall then only sell or transfer the Generating Facility (or any
material portion of its assets, or any direct or indirect equity interests in
Supplier) after providing Buyer with written notice and the opportunity to
negotiate in accordance with Section 6.1.

     7.

METERING, INVOICING AND PAYMENTS

     7.1

Metering.

     7.1.1

Meters. Buyer shall, at Supplier's cost, provide, install, own, operate and
maintain all Meter(s) in good operating condition. If more than one Meter is
installed, then data from all Meters shall be aggregated into one revenue Meter.
The metering system design shall be subject to the Buyer's approval and shall be
submitted to Buyer not later than the Supplier's completion of the Project
Milestone relating to obtaining of construction permits. The Meters shall be
used for quantity measurements under this Agreement. Such equipment shall be
bi-directional and shall be capable of measuring and reading instantaneous and
hourly real and reactive energy and capacity. The Meters shall also be used for,
among other things, metering Station Usage of the Generating Facility. Supplier,
at its expense, may install additional check meters. Supplier shall not install
any check-metering equipment on or connected to Buyer-owned facilities including
instrument transformers or metering circuitry wiring.

     7.1.2

Location. Meters shall be installed at the location specified in Exhibit 5, or
as otherwise reasonably determined by Buyer to effectuate this Agreement.

     7.1.3

Non-Interference. Supplier shall not undertake any action that may interfere
with the operation of the Meters. Supplier shall be liable for all costs,
expense, and liability associated with any such interference with the Meters.

33

--------------------------------------------------------------------------------


  7.1.4

Meter Testing. Meters shall be tested at least once every two calendar years by
Buyer. Either Party may request a special test of Meters or check meters, but
the testing Party shall bear the cost of such testing unless there is an
inaccuracy outside the limits established in American National Standard
Institute Code for Electricity Metering (ANSI C12.1, latest version), in which
case the Party whose meters were found to be inaccurate shall be responsible for
the costs of the special testing. Meters installed pursuant to this Agreement
shall be sealed and the seal broken only when the meters are to be adjusted,
inspected or tested. Authorized representatives of both Parties shall have the
right to be present at all routine or special tests and to inspect any readings,
testing, adjustment or calibration of the Meters or check meters. Buyer's
Operating Representative shall provide fifteen (15) Business Days prior notice
of routine Meter testing to Supplier's Operating Representative. If Supplier has
installed check meters in accordance with Section 7.1.1, Supplier shall test and
calibrate each such meter at least once every two calendar years. Supplier's
Operating Representative shall provide fifteen (15) Business Days prior notice
of routine check meter testing to Buyer's Operating Representative. In the event
of special Meter testing, the Parties Operating Representatives shall notify
each other with as much advance notice as practicable.

        7.1.5

Metering Accuracy. If the Meters are registering but their accuracy is outside
the limits established in ANSI C12.1, Buyer shall repair and recalibrate or
replace the Meters and Buyer shall adjust payments to Supplier for the Delivered
Amount for the lesser of the period in which the inaccuracy existed and ninety
(90) days. If the period in which the inaccuracy existed cannot be determined,
adjusted payments shall be made for a period equal to one-half of the elapsed
time since the latest prior test and calibration of the Meters; however, the
adjustment period shall not exceed ninety (90) days. If adjusted payments are
required, Buyer shall render a statement describing the adjustments to Supplier
within thirty (30) days of the date on which the inaccuracy was rectified.
Additional payments to Supplier by Buyer shall be made within thirty (30) days
of receipt of Buyer's statement. Any payments due Buyer pursuant to this Section
7.1.5 shall accompany Supplier's next Billing Period statement.

        7.1.6

Failed Meters. If the Meters fail to register, Buyer shall make payments to
Supplier based upon Supplier's check metering; provided, however, that if the
accuracy of the check meters is subsequently determined to be outside the limits
established in ANSI C12.1, Buyer shall adjust the payments to Supplier for the
Delivered Amount calculated using the check meters for the lesser of the period
in which the inaccuracy existed and ninety (90) days. If the period in which the
inaccuracy existed cannot be determined, adjusted payments shall be made for a
period equal to one-half of the elapsed time since the latest prior test and
calibration of the check meters; however, the adjustment period shall not exceed
ninety (90) days. If no such metering is available, payments shall be based upon
the Parties' best estimate of the Delivered Amount. In such event, the Parties'
estimated payments shall be in full satisfaction of payments due hereunder. If
the Parties cannot agree on a best estimate of the Delivered Amount the dispute
shall be resolved in accordance with Article 20.

34

--------------------------------------------------------------------------------


  7.2

Invoices.

          7.2.1

Monthly Invoicing and Payment. On or before the 10th day of each month, Supplier
shall send to Buyer an Invoice for the prior month (a "Billing Period").
Supplier shall calculate the Invoice based upon Meter data available to Supplier
and as set forth in Exhibit 2B.

          7.2.2

Replacement PC Invoice Calculation. In addition to the requirements for monthly
Invoices set forth in this Section 7.2, if after the PC Administrator issues its
final PC statement covering the Stub Period or for a Contract Year , a PC
Shortfall (as determined in accordance with Section 3.6.1) exists, Buyer shall
send to Supplier a yearly Invoice for such Stub Period or Contract Year , which
shall include the calculations set forth in Exhibit 2C.

          7.2.3

Amounts Owing to Buyer. The Invoice referred to in Section 7.2.1 shall deduct
any amounts owing to Buyer from amounts due to Supplier and shall indicate the
net payment due Supplier or Buyer, as applicable. Supplier shall provide
supporting data in reasonable detail to support its calculations of any amounts
owing to Buyer. Notwithstanding any other term or provision of this Agreement to
the contrary, Buyer may prepare and send to Supplier an invoice for amounts
owing to Buyer, and any such amounts will be payable to Buyer within ten (10)
Business Days from Supplier's receipt of such Invoice, subject to the terms and
provisions of Section 7.2.5.

          7.2.4

Method of Payment. Buyer or Supplier, as applicable, shall remit the payment of
any undisputed amounts by wire or electronic fund transfer or otherwise pursuant
to the instructions stated in Exhibit 4. Payment will be made on or before the
later of the 20th day following the end of each month (or the next following
Business Day, if such 20th day does not fall on a Business Day) or ten (10)
Business Days from receipt of Invoice during the Term.

          7.2.5

Examination and Correction of Invoices. As soon as practicable either Party
shall notify the other Party in writing of any alleged error in an Invoice.

35

--------------------------------------------------------------------------------


  7.2.5.1

If a Party notifies the other Party of an alleged error in an Invoice, the
Parties agree to make good faith efforts to reconcile the billing and mutually
agree on the appropriate remedy, if any.

            7.2.5.2

If a correction is determined to be required, the invoicing Party shall provide
an adjusted Invoice to the invoiced Party. If such error results in an
additional payment to the invoicing Party, the invoiced Party shall pay such
invoicing Party the amount of the adjusted Invoice within thirty (30) calendar
days of the date of receipt of the adjusted Invoice. If such error resulted in a
refund owed to the invoiced Party, the invoicing Party shall pay the invoiced
Party the amount of the adjusted Invoice within thirty (30) calendar days of the
date of the statement or at invoiced Party's option, the invoiced Party may
offset such amount against the subsequent monthly payment to Invoicing Party.

            7.2.5.3

If an invoicing Party fails to provide the invoiced Party with notice of any
alleged error in the invoicing Party's Invoice within twelve (12) months of the
invoiced Party's receipt of such Invoice, then the invoicing Party shall be
deemed to have waived all rights to object to such Invoice.

          7.3

Overdue Amounts and Refunds. Overdue amounts and refunds of overpayments shall
bear interest from and including, the due date or the date of overpayment, as
the case may be, to the date of payment of such overdue amounts or refund at a
rate calculated pursuant to 18 C.F.R. § 35.19a, as such Law may be amended or
superseded.

          7.4

Access to Books and Records. Supplier agrees to make available for inspection
upon five (5) Business Days written notice from Buyer its books and records for
the purpose of allowing Buyer to verify the information contained within the
invoices presented pursuant to Section 7.2.

          7.5

Parties Right to Offset. Either Party shall have the right to offset any amounts
owed to the other Party under this Agreement or with respect to Standby Service.

          7.6

Taxes. Buyer is responsible for any Taxes imposed on or associated with the
Energy or its delivery from the Delivery Point. Supplier is responsible for any
Taxes imposed on or associated with the Energy or its delivery up to or at the
Delivery Point. Either Party, upon written request of the other Party, shall
provide a certificate of exemption or other reasonably satisfactory evidence of
exemption if either Party is exempt from Taxes, and shall use reasonable efforts
to obtain and cooperate with the other Party in obtaining any exemption from or
reduction of any Tax. Each Party shall hold harmless the other Party from and
against Taxes imposed on the other Party as a result of a Party's actions or
inactions and that otherwise would not have occurred in the absence of this
Agreement in accordance with Article 17.

          8. FACILITY CONSTRUCTION; OPERATIONS AND MODIFICATIONS

36

--------------------------------------------------------------------------------


  8.1

Construction of Generating Facility. Supplier shall construct or cause the
Generating Facility to be constructed in accordance with Good Utility Practices,
in accordance with the Project Milestones and to ensure (a) Supplier is capable
of meeting its supply obligations over the Term, (b) the Generating Facility is
at all times considered a Renewable Energy System (subject to the provisions of
Section 3.3.2), (c) the Generating Facility is at all times in compliance with
all requirements imposed on Renewable Energy Systems as set forth in the
applicable Renewable Energy Law (subject to the provisions of Section 3.3.2),
and (d) upon completion of construction, the Generating Facility will be in
compliance with all requirements of an eligible renewable energy resource as set
forth in the California Renewables Portfolio Standard Program as California
Renewable Energy Law is in effect as of the Effective Date. Supplier shall
construct or cause the Generating Facility to be constructed on the Project
Site. Supplier shall deliver to Buyer an ALTA Quality Survey of the Project Site
within ten (10) days of such survey becoming available to Supplier, but in no
event later than the issuance of the Notice to Proceed in accordance with
Exhibit 6. Supplier shall provide to Buyer, within thirty (30) days after
execution of the IA, a copy of the IA, showing that such IA conforms in all
respects to the single line diagram of the Generating Facility, Interconnection
Facilities, the Delivery Point(s) and the location of Meters as set forth in
Exhibit 5, except for changes from Exhibit 5 that have been consented to by
Buyer in writing in its sole discretion, in which case Supplier shall provide a
revised Exhibit 5 reflecting such changes. Supplier shall provide to Buyer in a
form satisfactory to Buyer (y) not later than the Supplier's completion of the
Project Milestone relating to obtaining of construction permits, a completed
version of Exhibit 14; and (z) within thirty (30) days after the Commercial
Operation Date, a revised version of Exhibit 14 reflecting the Generating
Facility as built. At Buyer's request, Supplier shall provide Buyer with copies
of the construction contract for the facility and any documentation and drawings
reasonably requested by Buyer, redacted of any pricing information and any other
information Supplier is not permitted to disclose pursuant to a confidentiality
agreement.

          8.2

Performance of Project Milestones. Supplier shall complete each Project
Milestone specified in Exhibit 6 on or before 1600 hours PPT on the date
specified for each Project Milestone listed in Exhibit 6.

         

8.2.1

Completion of Project Milestones. Upon Supplier's completion of each Project
Milestone, Supplier shall provide to Buyer in writing, pursuant to Section 28.1,
documentation as specified in Exhibit 6 and reasonably satisfactory to Buyer
demonstrating such Project Milestone completion within thirty (30) days of such
completion but no later than the date specified for each Project Milestone
listed in Exhibit 6. Buyer shall acknowledge receipt of the documentation
provided under this Section 8.2.1 and shall provide Supplier with written
acceptance or denial of each Project Milestone within fifteen (15) Business Days
of receipt of the documentation. If any Project Milestone (other than a Critical
Project Milestone) is not completed on or before the date specified in Exhibit
6, Supplier will inform Buyer of a revised projected date for the occurrence or
completion of such event (which will be deemed the new deadline for such Project
Milestone), of the impact on the timing of the Commercial Operation Date (and on
any other Project Milestone), and will provide Buyer with a written report
containing Supplier's analysis of the reasons behind the failure to meet the
original Project Milestone deadline and whether remedial actions are necessary
or appropriate, and describing any remedial actions that the Supplier intends to
undertake to ensure the timely achievement of the Commercial Operation Date.
Provided that Supplier complies with the requirements of the preceding sentence,
then no failure of Supplier to achieve a Project Milestone (other than a
Critical Project Milestone) on or before the scheduled date will constitute an
Event of Default.

37

--------------------------------------------------------------------------------


  8.2.2

Progress Towards Completion. Supplier shall notify Buyer's Contract
Representatives promptly (and in any event within ten (10) Business Days)
following its becoming aware of information that leads to a reasonable
conclusion that a Project Milestone will not be met, and shall convene a meeting
with Buyer to discuss the situation not later than fifteen (15) Business Days
after becoming aware of this information.

          8.3

Commercial Operation Date.

          8.3.1

Notice of Testing. Supplier shall notify Buyer's Contract Representatives at
least ten (10) Business Days prior to the commencement of any performance tests
required by the EPC Contract, the IA or Exhibit 7. Buyer shall have the right to
be present at and witness each such test, but such presence shall not be
construed as an obligation on Buyer's part to design, conduct, monitor or
endorse any test results). Supplier shall notify Buyer at least ten (10)
Business Days prior to the commencement of the performance tests required by
Exhibit 7. Buyer shall be deemed to waive its right to be present at the
performance tests if Buyer fails to appear at the scheduled time for the
performance tests.

          8.3.2

Officer Certification. Within five (5) Business Days of the successful
completion of the performance tests pursuant to Exhibit 7, Supplier shall
provide Buyer with a written certification (certified by a duly authorized
representative of Supplier) stating the following:

         

"I, [Name], in my capacity as the duly appointed [Title] of [Supplier]
("Supplier") hereby certify, on behalf of Supplier that (a) the Generating
Facility has been constructed in accordance with the requirements of the IA and
Good Utility Practice and has delivered Energy to and at the Delivery Point(s);
(b) all of the requirements set forth in Sections 8.1 and 8.3, and Exhibits 6
and 7 of the Long-Term Portfolio Energy Credit And Renewable Power Purchase
Agreement (the "Agreement") between Supplier and Buyer have been satisfied; (c)
I am authorized to act on behalf of and bind Supplier with respect to this
certificate; (d) Supplier acknowledges that Buyer is relying on this
certification in connection with carrying out its obligations under the
Agreement and Supplier will indemnify Buyer for any inaccuracy related to this
certification."

38

--------------------------------------------------------------------------------


  8.3.3

Dispute of Commercial Operation. Buyer will have fifteen (15) Business Days
after receipt of the certification required by this Section 8.3 in which to
contest such certification. Buyer and Supplier will then attempt for no more
than fifteen (15) Business Days after Buyer's notice of dispute to resolve such
dispute. If the Parties are unable to resolve such dispute within fifteen (15)
Business Days, then either Party may seek resolution of such dispute in
accordance with Section 20. Notwithstanding the foregoing, Buyer's failure to
dispute the certification will in no way affect its rights to indemnification
for any inaccuracy related to the certification, including, without limitation,
for any loss of the required extension payment that would have otherwise been
due pursuant to Section 8.4 or overpayments that may be paid by Buyer due to
such inaccurate certification.

          8.4

Failure to Achieve Commercial Operation; One-Time Extension.

          8.4.1

Supplier may elect one time only to extend the Commercial Operation Deadline by
one hundred eighty (180) days if, no later than ninety (90) days prior to the
original Commercial Operation Deadline hereunder, Supplier (a) provides written
notice of its intent to extend the Commercial Operation Deadline and (b) pays to
Buyer an extension payment equal to fifty percent (50%) of the amount of the
Development Security, which payment shall be retained by Buyer regardless of
whether or not Supplier timely or ever reaches Commercial Operation. For
clarification only, the extension payment contemplated hereunder will (a) not be
treated as security, (b) not be refundable under any circumstances, (c) not be
paid from the Development Security and (d) be retained by Buyer as a fee in
consideration of the extension of the Commercial Operation Deadline.

          8.4.2

In the event Supplier fails to achieve Commercial Operation by the Commercial
Operation Deadline (or the extended Commercial Operation Deadline if Supplier
has met the requirements of Section 8.4.1), Buyer shall elect to either (a)
require Supplier pay to Buyer, and Buyer shall be entitled to collect or retain,
as applicable, an amount equal to the full Development Security as liquidated
damages for Supplier's failure to meet its obligations prior to the Commercial
Operation Deadline, or (b) commence collection of Daily Delay Damages in
accordance with Section 8.5. Buyer shall provide written notice to Supplier of
Buyer's election with ten (10) Business Days of the Commercial Operation
Deadline (or the extended Commercial Operation Deadline if Supplier has met the
requirements of Section 8.4.1). If Buyer elects and following Buyer's collection
of the full Development Security amount from Supplier (or from security provided
on Supplier's behalf), this Agreement will be terminated, and, except as
provided in Section 8.4.3, neither Party will have any further obligations
hereunder, except those obligations expressly provided to survive termination
pursuant to Section 2.4. The Parties agree that it would be extremely difficult
and impracticable under presently known and anticipated facts and circumstances
to ascertain and fix the actual damages Buyer would incur if the Supplier does
not meet its obligations hereunder prior to the Commercial Operation Deadline
(as may be extended in accordance with Section 8.4.1), and, accordingly, the
Parties agree that if elected by Buyer, retention by Buyer of the full
Development Security is reasonable as liquidated damages, and not as a penalty,
except as provided in Section 8.4.3.

39

--------------------------------------------------------------------------------


  8.4.3

Except for collection of the Development Security amount, the liquidated damages
provisions of Section 8.4.2 and the provisions of Article 18 limiting a party's
damages shall not apply, and Buyer's damages shall not be limited to the
Development Security where Supplier willfully fails to meet its obligations
prior to the Commercial Operation Deadline. Supplier shall be deemed to have
willfully failed to meet its obligations prior to the Commercial Operation
Deadline where subsequent to termination on account of failure to meet the
Commercial Operation Deadline, within three (3) years of the termination date,
Supplier or any Affiliate of Supplier generates energy from such generating
facility that is sold to a third party other than Buyer unless (a) such Person
has first offered to sell the energy, PCs and Renewable Energy Benefits from
such facility to Buyer on the identical terms and conditions set forth in this
Agreement (other than changes in the dates for completion of the facility) and
(b) Buyer has either declined such offer or Buyer has sought and failed to
obtain regulatory approval for such agreement.

          8.4.4

The provisions of this Section 8.4 are in addition to, and not in lieu of, any
of Buyer's rights or remedies under Article 23.

          8.5

Delay Damages.

          8.5.1

In the event the Supplier fails to achieve Commercial Operation by the
Commercial Operation Deadline (or the extended Commercial Operation Deadline if
Supplier has met the requirements of Section 8.4.1), and Buyer has not elected
to collect and retain the Development Security in accordance with Section 8.4.2,
for each day that the Supplier fails to achieve Commercial Operation thereafter,
Supplier shall pay to Buyer liquidated damages equal to Daily Delay Damages up
to a maximum amount of Seven Hundred Thirteen Thousand Four Hundred U.S. Dollars
($713,400). Supplier shall pay any amounts owed to Buyer under this Section 8.5
in the Billing Period immediately succeeding the Billing Period during which
Supplier's obligation to pay such amounts arose.

          8.5.2

In addition to amounts payable pursuant to Section 8.5.1, Supplier shall be
liable, in accordance with Section 17.1, for any Penalties incurred or suffered
by Buyer as a result of Supplier's failure to achieve Commercial Operation by
the Commercial Operation Deadline (or the extended Commercial Operation Deadline
if Supplier has met the requirements of Section 8.4.1).

40

--------------------------------------------------------------------------------


  8.5.3

The provisions of this Section 8.5 are in addition to, and not in lieu of, any
of Buyer's rights or remedies under Article 23.

          8.5.4

The Parties recognize and agree that the payment of amounts by Supplier pursuant
to this Section 8.5 is an appropriate remedy and that any such payment does not
constitute a forfeiture or penalty of any kind, but rather constitutes
anticipated costs to Buyer under the terms of this Agreement.

          8.6

Modification. Without the prior written consent of Buyer, which shall not be
unreasonably withheld, Supplier shall not be entitled to make any modification
to the Generating Facility that might (a) expose Buyer to any additional
liability or increase its obligations under this Agreement except as expressly
contemplated herein or (b) adversely affect Supplier's or Buyer's ability to
perform its obligations under this Agreement or any Law or to any third party.
Any permitted modifications shall be conducted in accordance with Good Utility
Practice and all applicable Laws and reliability criteria, as such may be
amended from time to time, and made in compliance with the requirements of
Article 10.

          8.7

Operation and Maintenance. Supplier, at all times shall install, operate,
maintain and repair the Generating Facility in accordance with Good Utility
Practice and to ensure (a) Supplier is capable of meeting its supply obligations
over the Term, (b) the Generating Facility is at all times a Renewable Energy
System (subject to the provisions of Section 3.3.2) and (c) Supplier is at all
times in compliance with all requirements of a renewable energy generator set
forth in the Renewable Energy Law (subject to the provisions of Section 3.3.2).
Supplier agrees to (x) maintain records of all operations of the Generating
Facility in accordance with Good Utility Practice, and (y) follow such
regulations, directions and procedures of Buyer, the Control Area Operator, the
Transmission Provider, WECC, NERC and any applicable Governmental Authority to
protect and prevent the Transmission System from experiencing any negative
impacts resulting from the operation of Supplier's Generating Facility. In the
event of an inconsistency, Buyer shall choose whose procedures shall govern.
Each Party shall use all reasonable efforts to avoid any interference with the
other's operations. Supplier shall cause the Energy of the Generating Facility
to meet the Power Quality Standards at all times, and shall operate the
Generating Facility consistent with WECC, NERC, Buyer, Control Area Operator and
Transmission Provider requirements.

          8.8

Operation and Maintenance Agreement. No later than ninety (90) days prior to the
Commercial Operation Date, if the owner of the Generating Facility is not the
operator, Supplier shall provide a copy of the agreement between Supplier and
the operator which requires the operator to operate the Generating Facility in
accordance with the terms hereof which shall be attached to this Agreement as
Exhibit 15. Supplier shall also provide a certified copy of a certificate
warranting that the operator is a corporation, limited liability company or
partnership in good standing with the State in which the Generating Facility is
located, which shall be attached to this Agreement as part of Exhibit 15.

41

--------------------------------------------------------------------------------


8.9

Ground Lease; Rights-of-way. If the land on which the Generating Facility is
located is not owned by Supplier, no later than sixty (60) days prior to
commencement of on-site development activities at the Generating Facility,
Supplier shall provide a copy of the agreement with the owner of the land which
establishes the right of Supplier to construct and operate the Generating
Facility on the land and the existence of required rights-of-way and easements,
which shall be attached to this Agreement as Exhibit 16.

    8.10

Fossil Fuel. If the Generating Facility uses any fossil fuel as an energy source
to produce Energy, Supplier shall not permit, without the express prior written
consent of Buyer, fossil fuel to constitute more than two percent (2%) of the
total input, as measured in British thermal units, used by the Generating
Facility to produce Energy.

    8.11

Right to Review. Buyer and Supplier each shall have the right to review during
normal business hours the relevant books and records of the other Party to
confirm the accuracy of such as they pertain only to transactions under this
Agreement. The review shall be consistent with standard business practices and
shall follow reasonable notice to the other Party. Reasonable notice for a
review of the previous month's records shall be a minimum of ten (10) Business
Days. If a review is requested of other than the previous month's records, then
notice of that request shall be provided with a minimum of fifteen (15) Business
Days notice by the requesting Party. The notice shall specify the period to be
covered by the review.

    9.

EMERGENCY AND CURTAILMENT

    9.1

In the event of an Emergency, Buyer and Supplier shall promptly comply with any
applicable requirements of any Governmental Authority, NERC, WECC, Control Area
Operator, Transmission Provider, transmission operator, or any successor of any
of them, regarding the reduced or increased generation of the Generating
Facility.

    9.2

Each Party shall provide prompt oral and written notification to the other Party
of any Emergency. If requested by the other Party, the Party declaring the
Emergency shall provide a description in reasonable detail of the Emergency and
any steps employed to cure it.

    9.3

In the event of an Emergency, either Party may take reasonable and necessary
action to prevent, avoid or mitigate injury, danger, damage or loss to its own
equipment and facilities, or to expedite restoration of service; provided,
however, that the Party taking such action shall give the other Party prior
notice, if practicable, before taking any action. This Section 9.3 shall not be
construed to supersede Sections 9.1 and 9.2.

42

--------------------------------------------------------------------------------


  9.4

In the event of an Emergency, Buyer can request Supplier not to institute a
Planned Outage of the Generating Facility and Supplier agrees to take all
commercially reasonable steps to avoid instituting the Planned Outage until such
time as the condition of the Emergency has passed.

        9.5

In the event of an Emergency declared by Supplier, such that Supplier cannot
deliver some or all of the Supply Amount to and at the Delivery Point(s), the
Product that is not able to be delivered associated with such Emergency will not
constitute Excused Product Amount unless such Supplier declared Emergency
qualifies as an event of Force Majeure in accordance with Article 19.

        9.6

In the event of an Emergency, as a result of which Buyer is unable to receive
some or all of the Product at the Delivery Point(s) or is unable to deliver some
or all of the Product to its customers, then Buyer shall have no payment
liability in respect of the Product that Buyer is unable to receive. The Supply
Amount and Yearly PC Amount will be reduced accordingly in part or total, as
applicable, during the period of any such Emergency.

        9.7

Supplier shall curtail deliveries of Energy at any time, in whole or in part, in
a quantity and for any duration specified by Buyer upon at least thirty (30)
minutes prior to the next available scheduling hour, or as mutually agreed upon
(which notice may be given by telephone followed by e-mail or e-mail only) to
Supplier. The amount of Energy curtailed and any associated PCs ("Curtailed
Product") shall be reasonably determined by Supplier after the curtailment has
ended based upon the Energy that could have been generated and delivered to
Buyer at the Delivery Point(s), but that was not generated and delivered solely
as a result of Buyer's curtailment notice. Supplier shall promptly provide Buyer
with such information and data as Buyer may request to confirm to its
satisfaction the amount of Curtailed Product that was not generated as a result
of Buyer's curtailment notice. Supplier shall be paid for the Curtailed Product
at the Product Rate, and, if Supplier has elected to utilize PTCs under
applicable Tax Law, an amount equal to the value of the PTCs as of the
Commercial Operation Date (as determined by Section 45 of the United States
Internal Revenue Code of 1986, as such Law may be amended or superseded), if
any, associated with the Curtailed Product, as if the Curtailed Product were
delivered to Buyer. Supplier will be paid the Excess Product Rate for any
Curtailed Product (or any portion thereof) that would have been payable by Buyer
at the Excess Product Rate. During any such period of curtailment, Supplier
shall not produce Product (to the extent curtailed by Buyer) or sell Product to
any third party. Curtailed Product shall be deemed to be Excused Product Amount
for purposes of calculating a Shortfall or PC Shortfall. Under no circumstance
shall the provisions of this Section 9.7 apply to a curtailment of the
Generating Facility based upon an Emergency.

        9.8

The Parties acknowledge that as of the Effective Date, the Buyer and the
Transmission Provider are the same legal entity, and further acknowledge that in
accordance with FERC regulations relating to open-access transmission, Sierra
Pacific Power Company's transmission function employees are required to function
independently of Sierra Pacific Power Company's marketing function employees.
Accordingly, references herein to the "Transmission Provider" relate to the
owner/operator of the Transmission System, and for so long as the Buyer is the
same legal entity as such owner/operator of the Transmission System, then
references to the "Transmission Provider" herein will relate to Sierra Pacific
Power Company in its capacity as the owner/operator of the Transmission System,
and references to the "Buyer" herein will relate to Sierra Pacific Power Company
outside of and separate from its capacity as the owner/operator of the
Transmission System.

43

--------------------------------------------------------------------------------


10.

PLANNED OUTAGES

     10.1

Supplier shall request and obtain Buyer's prior written approval, which approval
shall not be unreasonably withheld, before conducting any non-forced outage of
the Generating Facility or reducing the capability of the Generating Facility to
deliver the Supply Amount (all hereinafter referred to as "Planned Outages") so
as to minimize the impact on the availability of the Generating Facility.
Supplier shall only schedule Planned Outages during the months of March, April,
October and November, unless otherwise approved by Buyer.

     10.2

Planned Outages will be scheduled and conducted in accordance with the
following:

     10.2.1

Within ninety (90) days prior to the Commercial Operation Date and on or before
October 1 of each Contract Year, Supplier shall provide Buyer with a schedule of
proposed Planned Outages for the upcoming calendar year or Contract Year, as
applicable. The proposed Planned Outages schedule will designate the hours and
amount (in MWs) in which the Generating Facility output will be reduced in whole
or in part. Each proposed schedule shall include all applicable information,
including the following: month, day and time of requested outage, facilities
impacted, duration of outage, purpose of outage, and other relevant information.
The total combined hours of Planned Outages in any Contract Year shall not
exceed four percent (4%) of the MWhs comprising the Annual Supply Amount
(prorated for the Stub Period, if any) unless otherwise approved by Buyer.

     10.2.2

Buyer shall promptly review Supplier's proposed schedule and shall either
require modifications or approve the proposed schedule within thirty (30) days
of Buyer's receipt of such schedule. Product not delivered to Buyer during
periods of Planned Outages, up to the MWs specified, (a) will comprise Excused
Product Amount to the extent such Planned Outages are conducted in accordance
with the Planned Outage schedule approved by Buyer in accordance with this
Article 10, and (b) will not comprise Excused Product Amount to the extent any
outage period or MWs exceed its approved schedule, or is not approved by Buyer,
provided that changes to the approved schedule may be requested by either Party
and each Party shall make reasonable efforts to accommodate such changes,
provided further that Buyer shall have no obligation to agree to Supplier's
revisions to the approved Planned Outage(s) schedule.

44

--------------------------------------------------------------------------------


    10.2.3 Regardless of any prior approval of a Planned Outage, Supplier shall
not start a Planned Outage on the Generating Facility without confirming the
approved Planned Outage with Buyer's Operating Representative five (5) Business
Days prior to the start of such Planned Outage.         10.2.4

If Buyer requests that Supplier not institute a Planned Outage as scheduled, for
reasons other than Force Majeure or Emergency, Supplier may present a reasonable
estimate of costs expected to be incurred as a result of the Supplier not
instituting the Planned Outage. If Buyer agrees to the estimated costs, Supplier
shall be required not to institute the Planned Outage, and Buyer shall reimburse
Supplier for its documented out-of-pocket costs actually incurred by Supplier in
connection with not instituting such Planned Outage (not to exceed the estimated
costs that had been provided to Buyer). Any Planned Outage that is not
instituted pursuant to this Section 10.2.4 will be rescheduled to occur in the
same Contract Year in which it was originally scheduled, at a time mutually
agreeable to the Parties in their reasonable discretion.

        11.

REPORTS; OPERATIONAL LOG

        11.1

Copies of Communications. Supplier shall promptly provide Buyer with copies of
any orders, decrees, letters or other written communications to or from any
Governmental Authority asserting or indicating that Supplier or its Generating
Facility is in violation of Laws which relate to Supplier or operation or
maintenance of the Generating Facility. Supplier shall keep Buyer apprised of
the status of any such matters.

        11.2

Notification of Generating Facility Regulatory Status. Supplier shall notify
Buyer of the regulatory status of the Generating Facility as an EWG or QF no
later than ninety (90) days prior to the Operation Date, and will provide Buyer
with evidence documenting receipt of the required regulatory approvals related
to such designation (as such approvals are set forth in Exhibit 10). Following
the Operation Date, Supplier shall notify Buyer, as soon as practicable, of any
changes in regulatory status of the Generating Facility, and will provide Buyer
with evidence documenting receipt of the required regulatory approvals related
to such changed regulatory status (as such approvals are set forth in Exhibit
10).

        11.3

Notices of Change in Generating Facility. In addition to any consent required
pursuant to Section 8.6, Supplier shall provide notice to Buyer as soon as
practicable prior to any temporary or permanent change to the performance,
operating characteristics, or major generation components (such as turbines,
generators, inverters or similar equipment, as applicable) of the Generating
Facility. Such notice shall describe any changes, expected or otherwise, to the
total capacity of the Generating Facility, the rate of production and delivery
of Energy, interconnection and transmission issues, and such additional
information as may be required by Buyer.

45

--------------------------------------------------------------------------------


  11.4

Project Reports and Project Review Meetings.

          11.4.1

Prior to the Commercial Operation Date. Supplier shall provide to Buyer in a
quarterly project report, which shall include the following: status in obtaining
Project Milestones; progress in obtaining any approvals or certificates in
connection with achieving the Commercial Operation Date; and a discussion of any
foreseeable disruptions or delays. The quarterly project reports will cover
calendar quarters (January through March, April through June, July through
September, and October through December, as applicable) and will be provided to
Buyer no later than thirty (30) days after expiration of the applicable calendar
quarter. The Parties shall conduct meetings every six (6) months (or more
frequently if requested by Buyer) to review this data and any information
related to Supplier's completion of or progress toward the Project Milestone
activities listed in Exhibit 6. In addition to any other requirements for
Commercial Operation under this Agreement, Supplier shall (a) provide notice to
Buyer of its best estimate of the projected Operation Date and Commercial
Operation Date on the PUCN Approval Date, (b) notify Buyer as soon as Supplier
becomes aware of any changes in such projected dates, and (c) shall coordinate
with Buyer regarding the commencement of operation of the Generating Facility.
In addition to the foregoing, Supplier will provide Buyer with such other
operational or technical data as Buyer may reasonably request and as may be
reasonably necessary to determine Supplier's compliance with its obligations
hereunder and/or its progress toward Commercial Operation.

          11.4.2

After Commercial Operation Date. After the Commercial Operation Date, Supplier
shall provide to Buyer no later than January 31st and July 15th of each calendar
year throughout the Term of this Agreement, in electronic format, a report which
shall include all pertinent information in connection with Supplier's Generating
Facility, including without limitation: all weather data from any collection
device measuring data with respect to the Generating Facility (such as a met
tower or similar measurement device); any available site condition reports; all
reporting information maintained in the operational log and any other SCADA data
from the Generating Facility; data on hot water and steam supply to be used for
the Generating Facility including drilling data, test and well performance
information, fuel supply and any reports pertaining to the Generating Facility
fuel source or resource (e.g., geothermal reservoir/hydrological reports) and
such other data and reports as may be reasonably requested by Buyer and which
should be maintained by Supplier in accordance with Good Utility Practice for
the relevant technology.

          11.4.3

Operations Log. Supplier shall maintain in accordance with Good Utility Practice
an operations log(s), which shall include, without limitation: (a) all planned
and unplanned outages, alarms, circuit breaker trip operations, partial
deratings of equipment, mechanical impairments, defects or unavailability with
respect to generating equipment; (b) the cause (including any root cause
analysis undertaken) and remediation undertaken by Supplier with respect to the
events listed in (a); (c) the Delivered Amounts for the Stub Period and each
Contract Year, and (d) any other significant event or information related to the
operation of the Generating Facility or the delivery of Energy. The operations
log(s) shall be available for inspection by Buyer upon forty-eight (48) hours
notice together with all data maintained by Supplier as support for such log(s).
Supplier shall be responsible for maintaining sufficient evidentiary support in
order to document the information contained in such operation log(s).

46

--------------------------------------------------------------------------------


11.5

Financial Information. Upon Buyer's written request, Supplier shall, within
thirty (30) days of such request, provide Buyer with copies of Supplier's most
recent quarterly and annual financial statements, which financial statements
shall be prepared in accordance with generally accepted accounting principles.

     12.

COMMUNICATIONS

     12.1

Supplier's Operating Representative shall be available to address and make
decisions on all operational matters under this Agreement on a twenty-four (24)
hour, seven (7) day per week basis. Supplier shall, at its expense, provide a
communication method with Buyer's Operating Representative at Buyer's operations
center and with Buyer's scheduling personnel, as listed on Exhibit 4, to
maintain communications between personnel at the Generating Facility and Buyer's
Operating Representative, Buyer's schedulers and the Control Area Operator at
all times.

     12.2

In connection with meeting its obligations pursuant to this Article 12, Supplier
shall provide at its expense:

     12.2.1

For the purposes of telemetering, a telecommunications circuit from the
Generating Facility to Buyer's operations center, or other readily accessible
real-time performance monitoring (e.g. a web-based performance monitoring
system);

     12.2.2

Two (2) dedicated ringdown voice telephone lines for purposes of accessing
Buyer's dial-up metering equipment and for communications with Buyer's
operations center; and

     12.2.3

Equipment to transmit to and receive telecopies and email from Buyer and the
Control Area Operator, including cellular telephones.

     13.

SCHEDULING NOTIFICATION

     13.1

Scheduling Notification. Supplier shall provide to Buyer's scheduling Operating
Representative notices containing information including Supplier's good faith
daily and hourly forecast of the Delivered Amount, Generating Facility Planned
Outages, Derating, other outages and similar changes that may affect the
Delivered Amount.

47

--------------------------------------------------------------------------------


13.2

Availability Notice Procedures.

     13.2.1

No later than 0500 PPT each day or as otherwise specified by Buyer consistent
with Good Utility Practice, Supplier shall deliver to Buyer's Operating
Representative an Availability Notice in the form set forth in Exhibit 8. The
Availability Notice will cover WECC ISAS daily preschedule calendar and WECC
ISAS business practices for day-ahead energy or such other period specified by
Buyer consistent with Good Utility Practice.

     13.2.2

Supplier shall update the Availability Notice and notify Buyer's Operating
Representatives as soon as practical after becoming aware (a) of an expected
Derating or (b) that Excess Energy is expected.

     13.2.3

The information in the Availability Notice, including the forecasted Delivered
Amount and Excess Energy, will be Supplier's good faith forecast and will
indicate any Delivery Hour for which the Delivered Amount is expected to be less
than the Supply Amount or any Delivery Hour for which Excess Energy is expected.

     13.2.4

In the event of a Derating, Supplier shall provide: (a) the extent, if any, to
which the Derating is attributable to a Planned Outage; (b) the magnitude of the
Derating; (c) the hours during which the Derating is expected to apply; and (d)
the cause of the Derating.

     14.

COMPLIANCE

     14.1

Each Party shall comply with all relevant Laws (including but not limited to
compliance to ensure that, subject to the provisions of Section 3.3.2, the
Generating Facility is at all times a Renewable Energy System and Supplier is at
all times in compliance with all requirements of a renewable energy generator as
set forth in the Renewable Energy Law), and shall, at its sole expense, maintain
in full force and effect all relevant permits, authorizations, licenses and
other authorizations material to the maintenance of its facilities and the
performance of obligations under this Agreement. Each Party and its
representatives shall comply with all relevant requirements of the Control Area
Operator, Transmission Provider and each Governmental Authority to ensure the
safety of its employees and the public.

     14.2

Buyer and Supplier shall perform, or cause to be performed, their obligations
under this Agreement in all material respects in accordance with Good Utility
Practice.

     15.

APPROVALS

     15.1

Condition Precedent. Unless Buyer waives its right to terminate this Agreement
pursuant to Section 15.3, each Party's performance of its respective obligations
under Articles 3, 4, 5, 6, 7, 8, 9, 10, 11, 12, 13, and 14 of this Agreement is
subject to Buyer obtaining the PUCN approval described in Section 15.2 in form
and substance satisfactory to Buyer; provided that the obligations under the
Original PPA shall remain in full force and effect until such approval is
obtained. Upon PUCN Approval of this Agreement, the Original PPA shall be
terminated in full.

48

--------------------------------------------------------------------------------


15.2

PUCN Approval. Within one hundred (100) days after the Effective Date and in
accordance with the requirements of NRS and NAC, Buyer shall submit this
Agreement to the PUCN for:

     15.2.1

A determination that the terms and conditions of this Agreement are just and
reasonable; and

     15.2.2

A determination that the costs of purchasing Energy and Portfolio Energy Credits
under this Agreement are prudently incurred and that the Buyer may recover all
just and reasonable costs of Energy and Portfolio Energy Credits purchased under
this Agreement.

     15.3

Failure to Obtain Approval; Conditions of Approval. If PUCN fails to grant
approval or acceptance of this Agreement on or before the PUCN Approval
Deadline, including all items provided in Section 15.2, then Buyer shall have
the right to terminate this Agreement upon ten (10) Business Days written notice
to Supplier, in which case the Original PPA shall remain in effect. If PUCN
grants the approval or acceptance of this Agreement and the conditions of such
approval or acceptance are not reasonably acceptable to Buyer, then Buyer shall
have the right to terminate this Agreement within thirty (30) days of such PUCN
approval or acceptance upon ten (10) Business Days written notice to Supplier.

     15.4

Cooperation. If requested by Buyer, Supplier shall cooperate with Buyer as Buyer
may deem necessary in order to obtain any regulatory approval (including PUCN
and FERC approval) in connection with this Agreement, including, without
limitation, providing affidavits, providing timely responses to data requests of
such regulatory bodies, intervening in any relevant dockets, and requesting
"commenter" or "intervener" status in any relevant docket. Each Party agrees to
notify the other Party of any significant developments in obtaining any approval
in connection with achieving Commercial Operation of the Generating Facility,
including PUCN approval. Each Party shall use reasonable efforts to obtain such
required approvals and shall exercise due diligence and shall act in good faith
to cooperate with and assist each other in acquiring each approval necessary to
effectuate this Agreement.

     16.

SECURITY

     16.1

Development Security. As a condition of Buyer's execution of and continuing
obligations under this Agreement, Supplier shall provide to Buyer, as security
for the performance of Supplier's obligations hereunder, either (a) a letter of
credit from a Qualified Financial Institution in the form attached hereto as
Exhibit 17 or (b) a cash deposit, in either case, in an amount equal to Seven
Hundred Thirteen Thousand Four Hundred and No/100 Dollars ($713,400) (the
"Development Security"); provided, however, that if the Annual Supply Amount is
increased pursuant to Section 3.7.1, then the amount of the required Development
Security will be increased to be an amount that is equal to the product of (i)
the total number of MWh comprising the Annual Supply Amount as so adjusted, and
(ii) USD $10.00. The Development Security shall be posted within five (5)
Business Days after the PUCN Approval Date. If the Generating Facility has
achieved Commercial Operation prior to or on the PUCN Approval Date, then no
Development Security shall be required. Buyer shall have the right to draw upon
the Development Security, at Buyer's sole discretion, (a) as a non-exclusive
remedy available to Buyer under Article 23, (b) in the event Supplier fails to
achieve Commercial Operation by the Commercial Operation Deadline (or the
extended Commercial Operation Deadline if Supplier has met the requirements of
Section 8.4.1), (c) if Supplier fails to make any payments owing under this
Agreement, or (d) if Supplier fails to reimburse Buyer for costs, including
Replacement Costs, PC Replacement Costs and Penalties, that Buyer has incurred
or may incur as a result of Supplier's failure to perform its obligations under
this Agreement. Any such drawing on the Development Security by Buyer (except
for a drawing in full for Supplier's failure to achieve Commercial Operation by
the Commercial Operation Date, resulting in termination of this Agreement) shall
give rise to an obligation of Supplier to replenish the Development Security to
its original amount (or increased amount, if applicable) within three (3)
Business Days. In the event that no amounts are due and owing by Supplier to
Buyer under this Agreement and Supplier has provided the Operating Security to
Buyer, the Development Security shall be released to Supplier upon the earlier
of (x) termination of this Agreement in accordance with its terms or (y) on the
fifteenth (15th ) Business Day after the Generating Facility achieves Commercial
Operation. Upon the consent of Buyer, Supplier may apply and maintain the
Development Security as a portion of Operating Security required to be provided
by Supplier pursuant to Section 16.2.

49

--------------------------------------------------------------------------------


  16.2

Operating Security. As a condition of Buyer's continuing obligation under this
Agreement, Supplier shall provide to Buyer, as security for the performance of
Supplier's obligations hereunder, either (a) a letter of credit from a Qualified
Financial Institution in the form attached hereto as Exhibit 17 or (b) a cash
deposit, in either case, in an amount equal to One Million Four Hundred Twenty
Six Thousand Seven Hundred and No/100 Dollars ($1,426,700) (the "Operating
Security"); provided, however, that if the Annual Supply Amount is increased
pursuant to Section 3.7.1, 3.7.4 or 3.7.5, then the amount of the required
Operating Security will be increased to be an amount that is equal to the
product of (i) the total number of MWh comprising the Annual Supply Amount as so
adjusted, and (ii) USD $20.00. The Operating Security shall be posted no later
than five (5) Business Days after the PUCN Approval Date or, if Commercial
Operation occurs after the PUCN Approval Date, then five (5) Business Days after
the Generating Facility achieves Commercial Operation. Buyer shall have the
right to draw upon the Operating Security, at Buyer's sole discretion, (a) as a
non-exclusive remedy available to Buyer under Article 23, (b) in the event
Supplier fails to make any payments owing under this Agreement or (c) if
Supplier fails to reimburse Buyer for costs, including Replacement Costs, PC
Replacement Costs and Penalties that Buyer has incurred or may incur as a result
of Supplier's failure to perform under this Agreement. Any such drawing on the
Operating Security by Buyer shall give rise to an obligation of Supplier to
replenish the Operating Security to its original amount (or increased amount, if
applicable) within three (3) Business Days. In the event that no amounts are due
and owing by Supplier to Buyer under this Agreement, the Operating Security
shall be released to Supplier upon the earlier of the fifteenth (15th ) Business
Day after (x) termination of this Agreement in accordance with its terms or (y)
the expiration of the Term.

50

--------------------------------------------------------------------------------


  16.3

Letters of Credit: With respect to any letter of credit posted by Supplier as
Development Security or Operating Security: (a) no later than thirty (30) days
prior to the expiration date of any letter of credit, Supplier shall cause the
letter of credit to be renewed or replaced with another letter of credit in an
equal amount; (b) in addition to the conditions specified in Sections 16.1 and
16.2, Buyer shall have the right to draw on such letter of credit, at Buyer's
sole discretion (i) if such letter of credit has not been renewed or replaced at
least thirty (30) days prior to the date of its expiration or (ii) if the Credit
Rating of the financial institution that issued such letter of credit has been
downgraded to below the Minimum Credit Rating and Supplier has not caused a
replacement letter of credit to be issued for the benefit of Buyer within five
(5) Business Days of such downgrade pursuant to Section 16.4.

        16.4

Maintaining Security. If at any time after the Effective Date of this Agreement,
Standard & Poor's, Moody's or another nationally recognized firm downgrades the
Credit Rating of the financial institution issuing a letter of credit pursuant
to this Agreement to below the Minimum Credit Rating, then Supplier shall (a)
provide Buyer with written notice of such downgrade within two (2) Business Days
of Supplier being notified of any such downgrade and (b) cause a replacement
letter of credit satisfying the conditions of Section 16.3 to be issued in favor
of Buyer within five (5) Business Days of such downgrade. In the event such a
downgrade also constitutes an Event of Default pursuant to Article 23, then the
requirements of this Section 16.4 are in addition to, and not in lieu of, the
provisions of Article 23. Supplier shall take all necessary action and shall be
in compliance with Section 16.1 and/or Section 16.2, as the case may be, within
five (5) Business Days of the downgrade.

        16.5

No Interest on Supplier Security. Supplier shall not earn or be entitled to any
interest on any security provided pursuant to this Article 16, including cash
amounts deposited pursuant to Section 0 or 16.2.

        16.6

Waiver of Buyer Security. Supplier hereby waives any and all rights it may have,
including rights at law or otherwise, to require Buyer to provide financial
assurances or security (including, but not limited to, cash, letters of credit,
bonds or other collateral) in respect of its obligations under this Agreement.

51

--------------------------------------------------------------------------------


17.

INDEMNIFICATION

     17.1

Indemnification for Losses. A Party to this Agreement (the "Indemnifying Party")
shall indemnify, defend and hold harmless, on an After Tax Basis, the other
Party, its parent and Affiliates, and each of their officers, directors,
employees, attorneys, agents and successors and assigns (each an "Indemnified
Party") from and against any and all Losses arising out of, relating to, or
resulting from the Indemnifying Party's breach of, or the performance or
non-performance of its obligations under this Agreement (including reasonable
attorneys' fees and costs); provided, however, that no Party shall be
indemnified hereunder for any Loss to the extent resulting from its own gross
negligence, fraud or willful misconduct.

     17.1.1

In furtherance of the foregoing indemnification and not by way of limitation
thereof, the Indemnifying Party hereby waives any defense it otherwise might
have against the Indemnified Party under applicable workers' compensation laws.

     17.1.2

In claims against any Indemnified Party by an agent of the Indemnifying Party,
or anyone directly or indirectly employed by them or anyone for whose acts the
Indemnifying Party may be liable, the indemnification obligation under this
Article 17 shall not be limited by a limitation on amount or type of damages,
compensation or benefits payable by or for the Indemnifying Party or a
subcontractor under workers' or workmen's compensation acts, disability benefit
acts or other employee benefit acts.

     17.2

No Negation of Existing Indemnities; Survival. Each Party's indemnity
obligations under this Agreement shall not be construed to negate, abridge or
reduce other rights or obligations, which would otherwise exist at Law or in
equity. The obligations contained herein shall survive any termination,
cancellation, expiration, or suspension of this Agreement to the extent that any
third-party claim is commenced during the applicable statute of limitations
period.

     17.3

Indemnification Procedures.

     17.3.1

Any Indemnified Party seeking indemnification under this Agreement for any Loss
shall give the Indemnifying Party notice of such Loss promptly but in any event
on or before thirty (30) days after the Indemnified Party's actual knowledge of
such claim or action. Such notice shall describe the Loss in reasonable detail,
and shall indicate the amount (estimated if necessary) of the Loss that has
been, or may be sustained by, the Indemnified Party. To the extent that the
Indemnifying Party will have been actually and materially prejudiced as a result
of the failure to provide such notice, the Indemnified Party shall bear all
responsibility for any additional costs or expenses incurred by the Indemnifying
Party as a result of such failure to provide notice.

52

--------------------------------------------------------------------------------


    17.3.2 In any action or proceeding brought against an Indemnified Party by
reason of any claim indemnifiable hereunder, the Indemnifying Party may, at its
sole option, elect to assume the defense at the Indemnifying Party's expense,
and shall have the right to control the defense thereof and to determine the
settlement or compromise of any such action or proceeding. Notwithstanding the
foregoing, an Indemnified Party shall in all cases be entitled to control its
own defense in any action if it:           17.3.2.1 May result in injunctions or
other equitable remedies with respect to the Indemnified Party which would
affect its business or operations in any materially adverse manner;          
17.3.2.2

May result in material liabilities which may not be fully indemnified hereunder;
or

          17.3.2.3

May have a Material Adverse Effect to Indemnified Party (including a Material
Adverse Effect on the tax liabilities, earnings, ongoing business relationships
or regulation of the Indemnified Party) even if the Indemnifying Party pays all
indemnification amounts in full.

          17.3.3

Subject to Section 17.3.2, neither Party may settle or compromise any claim for
which indemnification is sought under this Agreement without the prior written
consent of the other Party; provided, however, said consent shall not be
unreasonably withheld, conditioned or delayed.

          18.

LIMITATION OF LIABILITY

          18.1

Responsibility for Damages. Except where caused by the other Party's negligence
or willful misconduct, each Party shall be responsible for all physical damage
to or destruction of the property, equipment and/or facilities owned by it, and
each Party hereby releases the other Party from any reimbursement for such
damage or destruction.

          18.2

Limitation on Damages. To the fullest extent permitted by Law and
notwithstanding other provisions of this Agreement, in no event shall a Party be
liable to the other Party, whether in contract, warranty, tort, negligence,
strict liability, or otherwise, for special, indirect, incidental, multiple,
consequential (including lost profits or revenues, business interruption damages
and lost business opportunities), exemplary or punitive damages related to,
arising out of, or resulting from performance or nonperformance of this
Agreement (unless due to the willful or intentional breach of this Agreement by
such Party, in which case the limitation shall not apply). For purposes of
clarification, Replacement Costs, PC Replacement Costs or payment made by either
Party to satisfy Penalties or payments owing under Sections 3.5, 3.6, 3.8, 7.5,
8.4, 8.5, 14.1, 16.1, 16.2, 17.1, 18.1, 20.4, 26.1 shall not be considered
special, indirect, incidental, multiple, punitive, consequential or incidental
damages under this Section 18.2. In addition, this limitation on damages shall
not apply with respect to claims brought by third parties for which a Party is
entitled to indemnification under this Agreement.

53

--------------------------------------------------------------------------------


18.3

Survival. The provisions of this Article 18 shall survive any termination,
cancellation, expiration, or suspension of this Agreement.

        19.

FORCE MAJEURE

        19.1

Excuse. Subject to Section 19.4, neither Party shall be considered in default
under this Agreement for any delay or failure in the performance of its
obligations under this Agreement (including any obligation to deliver or accept
Product) if such delay or failure is due to an event of Force Majeure.

        19.2

Definition. "Force Majeure" means, subject to Section 19.3, any of the following
enumerated events that occur subsequent to the Effective Date and before the
termination or expiration of the Term of this Agreement and that delays or
prevents a Party's performance of its obligations under this Agreement, but only
to the extent that (a) such event of Force Majeure is not attributable to fault
or negligence on the part of that Party, (b) such event of Force Majeure is
caused by factors beyond that Party's reasonable control, (c) despite taking all
reasonable technical and commercial precautions and measures to prevent, avoid,
mitigate or overcome such event and the consequences thereof, the Party affected
has been unable to prevent, avoid, mitigate or overcome such event or
consequences and (d) such Party has satisfied the requirements of Section 19.4:

 

    19.2.1 Acts of God such as storms, hurricanes, floods, lightning, fire,
explosion, quarantine, earthquakes, or other natural disasters;       19.2.2
Sabotage or destruction by a third party of facilities and equipment relating to
the performance by the affected Party of its obligations under this Agreement;

 

    19.2.3 War, riot, acts of a public enemy or other civil disturbance;      
19.2.4 Strike, walkout, lockout or other significant labor dispute; or

 

    19.2.5 Action or inaction of a Governmental Authority (excluding any
amendment, modification or other change, enacted after the Effective Date, to
any Law) that (a) prevents the Transmission Provider from completing
modifications to the Interconnection Facilities or Transmission System to
connect to the Generating Facility, (b) prevents Supplier from operating the
Generating Facility, or (c) prevents the Buyer from taking delivery of the
Supply Amount from Supplier.         19.3

Exclusions. None of the following shall constitute an event of Force Majeure:

          19.3.1 Economic hardship of either Party;

54

--------------------------------------------------------------------------------


    19.3.2 The non-availability of the resource supply to generate electricity
from the Generating Facility, including non-availability of the resource supply
due to weather or climate conditions;         19.3.3

A Party's failure to obtain any permit, license, consent, agreement or other
approval from a Governmental Authority, except to the extent it is caused by an
event listed in Sections 19.2.1 or 19.2.3; and

        19.3.4

A Party's failure to meet a Project Milestone, except to the extent it is caused
by an event listed in Sections 19.2, excluding Section 19.2.5.

        19.4

Conditions. In addition to the conditions set forth in Section 19.2, a Party may
rely on a claim of Force Majeure to excuse its performance only to the extent
that such Party:

        19.4.1

Provides prompt notice of such Force Majeure event to the other Party, giving an
estimate of its expected duration and the probable impact on the performance of
its obligations under this Agreement;

        19.4.2

Exercises all reasonable efforts to continue to perform its obligations under
this Agreement;

        19.4.3

Expeditiously takes action to correct or cure the event or condition excusing
performance so that the suspension of performance is no greater in scope and no
longer in duration than is dictated by the problem; provided, however, that
settlement of strikes or other labor disputes will be deemed to be completely
within the sole discretion of the Party affected by such strike or labor
dispute;

        19.4.4

Exercises all reasonable efforts to mitigate or limit damages to the other
Party; and

        19.4.5

Provides prompt notice to the other Party of the cessation of the event or
condition giving rise to its excuse from performance.

        20.

DISPUTES

        20.1

Dispute or Claim. Any cause of action, claim or dispute which either Party may
have against the other arising out of or relating to this Agreement, including,
but not limited to, the interpretation of the terms hereof or any Laws or
regulations that affect this Agreement, or the transactions contemplated
hereunder, or the breach, termination or validity thereof ("Dispute") shall be
submitted in writing to the other Party. The written submission of any Dispute
shall include a concise statement of the question or issue in dispute together
with a statement listing the relevant facts and appropriate supporting
documentation.

        20.2

Good Faith Resolution. The Parties agree to cooperate in good faith to expedite
the resolution of any Dispute. Pending resolution of a Dispute, the Parties
shall proceed diligently with the performance of their obligations under this
Agreement.

55

--------------------------------------------------------------------------------


20.3

Informal Negotiation. The Parties shall first attempt in good faith to resolve
any Dispute through informal negotiations by the Operating Representatives or
Contract Representatives and senior management of each Party.

     20.4

Jurisdiction, Venue. Each Party hereto irrevocably (a) submits to the exclusive
jurisdiction of the federal and state courts located in the County of Clark,
State of Nevada; (b) waives any objection which it may have to the laying of
venue of any proceedings brought in any such court; and (c) waives any claim
that such proceedings have been brought in an inconvenient forum.

     20.5

Recovery of Costs and Attorneys' Fees. In the event of a dispute arising from or
relating to this Agreement, whether or not an action is commenced in any court
to enforce any provision or for damages by reason of any alleged breach of this
Agreement, then the prevailing Party will be entitled to recover from the other
Party all costs and attorneys' fees reasonably incurred in resolving the
dispute. For purposes hereof, the "prevailing" Party need not prevail on every
issue involved in the dispute, but only on the main issue giving rise to the
dispute.

     21.

NATURE OF OBLIGATIONS

     21.1

Relationship of the Parties. The provisions of this Agreement shall not be
construed to create an association, trust, partnership, or joint venture; or
impose a trust or partnership duty, obligation, or liability or agency
relationship between the Parties.

     21.2

No Public Dedication. By this Agreement, neither Party dedicates any part of its
facilities nor the service provided under this Agreement to the public.

     22.

ASSIGNMENT

     22.1

Buyer Assignment. Buyer may assign this Agreement as follows:

     22.1.1

After PUCN Approval Buyer may assign this Agreement or assign or delegate its
rights and obligations under this Agreement, in whole or in part, without
Supplier's consent, if such assignment is made to: (a) Nevada Power Company; (b)
where such assignment does not occur by operation of law, any successor to Buyer
provided such successor is a public utility holding a certificate of public
convenience and necessity granted by the PUCN pursuant to NRS Chapter 704; (c) a
legally authorized governmental or quasi-governmental agency charged with
providing retail electric service in Nevada; or (d) as otherwise required by
Law.

     22.1.2

Buyer also may assign this Agreement, in whole or in part, without Supplier's
consent, to a party or Person whose Credit Rating, as published by either
Relevant Rating Agency, is equal or superior to the Minimum Credit Rating as of
the time of assignment.

56

--------------------------------------------------------------------------------


  22.1.3

Buyer shall provide Supplier with written notice of any such assignment.

          22.2

Supplier Assignment. Supplier may, without the consent of Buyer (and without
relieving itself from liability hereunder) (a) transfer, pledge, encumber or
assign this Agreement or the account, revenues or proceeds hereof in connection
with any financing or other financial arrangements for the Generating Facility
and (b) transfer or assign this Agreement to any of its Affiliates in connection
with a transfer of the Generating Facility to such Affiliate; provided, that
Supplier provides Buyer prior notice of any such transfer or assignment and,
with respect to any transfer to an Affiliate of Supplier, (i) the
creditworthiness of such Affiliate is equal to or superior to the
creditworthiness of Supplier as of the Effective Date, as determined by Buyer in
its reasonable discretion, and (ii) such Affiliate enters into an assignment and
assumption agreement, in form and substance satisfactory to Buyer, pursuant to
which such Affiliate assumes all of Supplier's obligations hereunder and
otherwise agrees to be bound by the terms of this Agreement. Supplier agrees
that it will provide written notice to Buyer (and, if required, the PUCN
Regulatory Operations Staff, and the State of Nevada Attorney General's Bureau
of Consumer Protection) of any assignment of this Agreement by Supplier,
together with information supporting the permissible nature of the assignment,
prior to the effective date of any such assignment.

          22.3

Mutual Prohibition. Except as stated above, neither this Agreement nor any of
the rights, interests, or obligations hereunder shall be assigned by either
Party, including by operation of Law, without the prior written consent of the
other Party, which consent shall not be unreasonably withheld. Any assignment of
this Agreement in violation of the foregoing shall be, at the option of the non-
assigning Party, void.

          22.4

Liability After Assignment. A Party's assignment or transfer of rights or
obligations pursuant to this Article 22 (other than Section 22.2) of this
Agreement shall relieve said Party from any liability and financial
responsibility for the performance thereof arising after any such transfer or
assignment, provided such transferee enters into an assignment and assumption
agreement, in form and substance satisfactory to the other Party, pursuant to
which such transferee assumes all of the assigning or transferring Party's
obligations hereunder and otherwise agrees to be bound by the terms of this
Agreement.

          22.5

Transfers of Ownership. Subject to satisfaction of the requirements of Article
6:

          22.5.1

Supplier shall not sell, transfer, assign or otherwise dispose of its ownership
interest in the Generating Facility to any third party absent (a) a transfer of
this Agreement to such third party, (b) Supplier entering into an assignment and
assumption agreement, in form and substance satisfactory to Buyer, with such
third party pursuant to which such third party assumes all of Supplier's
obligations hereunder and otherwise agrees to be bound by the terms of this
Agreement, and (c) Buyer's prior written approval, not to be unreasonably
withheld, of such third party. Notwithstanding the foregoing, this Section
22.5.1 shall not apply or restrict any sale, transfer, assignment or disposal of
the Generating Facility to an Affiliate of Supplier so long as the requirements
for the assignment of the Agreement to an Affiliate in Section 22.2 are
satisfied.

57

--------------------------------------------------------------------------------


  22.5.2

No Controlling Interest in Supplier may be sold, transferred or assigned
(whether through a single transaction or a series of transactions over time)
without Buyer's prior written approval, not to be unreasonably withheld, of the
transferee(s) with respect to such Controlling Interest.

          22.6

Assignee Obligations. Supplier shall procure and deliver to Buyer an
undertaking, enforceable by Buyer, from each party possessing a security
interest in the Generating Facility to the effect that, if such party forecloses
on its security interest, (a) it will assume Supplier's obligations under and
otherwise be bound by the terms of this Agreement, and (b) it will not sell,
transfer or otherwise dispose of its interest in the Generating Facility to any
third party absent an agreement from such third party to assume Supplier's
obligations under and otherwise be bound by the terms of this Agreement.

          22.7

Successors and Assigns. This Agreement and all of the provisions hereof are
binding upon, and inure to the benefit of, the Parties and their respective
permitted successors and permitted assigns.

          22.8

Collateral Assignment by Supplier. In the event that Supplier intends to
transfer, pledge, encumber or collaterally assign this Agreement to Supplier's
Lenders, Supplier shall provide written notice to Buyer of such intended
transfer, pledge, encumbrance or assignment, including the address of Supplier's
Lender(s). Any negotiation of documentation required in connection with a
collateral assignment or other financing activity of Supplier shall be at the
sole cost and expense of Supplier, and Supplier shall reimburse Buyer for all
documented third-party costs in connection with such activities. As a condition
precedent to the effectiveness of any such transfer, pledge, encumbrance or
collateral assignment, Buyer and Supplier and Supplier's Lenders shall have
agreed upon the terms of a consent to collateral assignment of this Agreement,
which consent to collateral assignment shall be in form and substance reasonably
acceptable to Buyer, and shall address the following provisions:

          22.8.1

Except to the extent permitted by the terms of the consent to collateral
assignment, the Parties shall not amend or modify this Agreement in any material
respect without the prior written consent of Supplier's Lender(s);

          22.8.2

Prior to exercising its right to terminate this Agreement as a result of an
Event of Default by Supplier, Buyer shall give notice of such Event of Default
by Supplier to any of Supplier's Lender(s) which Buyer has been provided written
notice of;

58

--------------------------------------------------------------------------------


  22.8.3

Except to the extent permitted by the terms of the consent to collateral
assignment, Supplier's Lender(s) shall have the right, but not the obligation,
to cure an Event of Default on behalf of Supplier in accordance with the
provisions of this Agreement, provided that Supplier's Lender(s) shall be
provided an additional thirty (30) days, from the end of the Cure Period
provided pursuant to Section 23.2, to effect a cure of such Event of Default;

          22.8.4

An agreement, enforceable by Buyer, from each of Supplier's Lenders that:

          22.8.4.1

Supplier's Lenders shall receive prior notice of and the right to approve
material amendments to the Agreement, which approval shall not be unreasonably
withheld, delayed, or conditioned;

          22.8.4.2

If Supplier's Lenders directly or indirectly, take possession of, or title to
the Generating Facility (including possession by a receiver or title by
foreclosure or deed in lieu of foreclosure), then Supplier's Lenders shall
assume all of Supplier's obligations under this Agreement, provided that
Supplier's Lenders shall have no personal liability for any monetary obligations
of Supplier under this Agreement which are due and owing to Buyer as of the
assumption date; provided, however, that prior to such assumption, if Buyer
advises Supplier's Lenders that Buyer will require that Supplier's Lenders cure
(or cause to be cured) any Supplier Event of Default hereunder existing as of
the possession date (irrespective of when such Event of Default occurred) in
order to avoid the exercise by Buyer (in its sole discretion) of Buyer's right
to terminate the Agreement in respect of such Event of Default, then Supplier's
Lenders at their option; and in their sole discretion, may elect to either: (a)
cause such Event of Default to be cured; or (b) not assume this Agreement; and

          22.8.4.3

If Supplier's Lenders elect to sell or transfer the Generating Facility (after
directly or indirectly taking possession of, or title to, the Generating
Facility) or if the sale of the Generating Facility occurs through the actions
of Supplier's Lenders (including, a foreclosure sale where a third party is the
buyer, or otherwise), then, as a condition of such sale or transfer, (a)
Supplier's Lenders shall cause the buyer or transferee of the Generating
Facility to assume all of Supplier's obligations arising under this Agreement
and (b) the buyer or transferee of the Generating Facility shall (i) have
creditworthiness that is equal to or superior to the creditworthiness of
Supplier as of the Effective Date, as determined by Buyer in its reasonable
discretion and (ii) have experience in operating renewable energy generating
facilities that is equivalent or superior to that of Supplier, or the operator
of the Generating Facility, if Supplier is not the operator, shall be a
reputable operator with experience in operating renewable energy generating
facilities similar to that of the Generating Facility, as determined by Buyer in
its reasonable discretion.

59

--------------------------------------------------------------------------------


23.

DEFAULT AND REMEDIES

     23.1

Events of Default. Except to the extent excused due to an event of Force Majeure
in accordance with Article 19, an event of default ("Event of Default") shall be
deemed to have occurred with respect to a Party (the "Defaulting Party") upon
the occurrence of one or more of the following events:

     23.1.1

failure to comply with any material obligations imposed upon it by this
Agreement or failure of any representation or warranty of a Party to be true in
any material respect;

     23.1.2

failure to make timely payments due under this Agreement;

     23.1.3

failure to comply with the material requirements of the Control Area Operator,
Transmission Provider, Buyer, WECC, PUCN, FERC, or any successor thereto where
following such directions is required hereunder;

     23.1.4

in the case of Supplier, its failure at any time to qualify and maintain the
Generating Facility as a Renewable Energy System or itself as a renewable energy
producer or similar status under the Renewable Energy Law (subject to the
limitations of Section 3.3.2);

     23.1.5

in the case of Supplier, its failure to install, operate, maintain or repair the
Generating Facility in accordance with Good Utility Practice;

     23.1.6

in the case of Supplier, its failure to complete any of the Critical Project
Milestones (including, without limitation, Commercial Operation) under the terms
of Section 8.2.1 and 8.3 (as applicable) and as set forth in Exhibit 6;

     23.1.7

in the case of Supplier, its failure to comply with the provisions of Article 16
(including any replenishment requirement);

     23.1.8

in the case of Supplier, for any Biennial Period, the sum of all Delivered
Amounts for such period is less than fifty percent (50%) of the Biennial
Threshold;

     23.1.9

in the case of Supplier, its failure to comply with the provisions of Article
22;

60

--------------------------------------------------------------------------------


  23.1.10

in the case of Supplier, its failure to comply with the provisions of Article
26; and

            23.1.11

in the case of Supplier, if Supplier (a) becomes insolvent, files for or is
forced into bankruptcy (and in the case of an involuntary bankruptcy, such
proceeding is not dismissed within sixty (60) days), (b) makes an assignment for
the benefit of creditors, (c) is unable to pay its debts as they become due or
(d) is subject to a similar action or proceeding (and in the case of an
involuntary bankruptcy, such proceeding is not dismissed within sixty (60)
days).

            23.2

Cure Period. There shall be no cure period for an Event of Default under Section
23.1.6, Section 23.1.8, or Section 23.1.11. With respect to all other Events of
Default, an Event of Default shall not be deemed to have occurred:

            23.2.1

under Section 23.1.2, unless and until the Defaulting Party shall have had a
period of ten (10) Business Days from the date the applicable payment was due (a
"Payment Cure Period"); and

 



  23.2.2

under any other subsection of Section 23.1 (other than Section 23.1.6, 23.1.8,
or Section 23.1.11), unless and until the Defaulting Party shall have had a
period of thirty (30) days from the date of receipt of written notice of the
occurrence of such failure (a "Performance Cure Period"). A Performance Cure
Period may be extended for an additional ninety (90) days for an Event of
Default under any other subsection of Section 23.1, (other than Section 23.1.6,
Section 23.1.8 or Section 23.1.11); provided (i) Supplier can reasonably
demonstrate to Buyer that such potential Event of Default was not reasonably
capable of being cured within the initial Performance Cure Period, and such
potential Event of Default is capable of being cured within the extended
Performance Cure Period, (ii) Supplier is diligently and continuously proceeding
to cure such potential Event of Default and (iii) Supplier posts additional
security in a form consistent with the provisions of either Section 16.1 or
16.2, and in an amount acceptable to Buyer in its reasonable discretion.

            23.3

Remedies. If an Event of Default is not cured by the Defaulting Party during the
Cure Period, the Non-Defaulting Party shall be entitled to all legal and
equitable remedies that are not expressly prohibited by the terms of this
Agreement, including termination of this Agreement as provided in Section 2.3
(provided that, for any Supplier Event of Default as to which Buyer has received
written notice from Supplier, such termination right must be exercised by Buyer
within three hundred sixty (360) days following the expiration of any applicable
Cure Period), payment of damages, and, in the case of Buyer, drawing upon the
Development Security and/or the Operating Security as provided in Article 16.

61

--------------------------------------------------------------------------------


24.

REPRESENTATIONS AND WARRANTIES OF SUPPLIER

   

The Supplier represents and warrants to Buyer as of the Effective Date as
follows, and covenants to Buyer that such representations and warranties will be
true and correct for so long as this Agreement is in force and effect:

    24.1

Organization. Supplier is a Limited Liability Company duly organized, validly
existing and in good standing under the laws of the State of Delaware and has
all requisite power and authority to own, lease and/or operate its properties
and to carry on its business as is now being conducted. Supplier is duly
qualified or licensed to do business as a limited liability company and is in
good standing in each jurisdiction in which the property owned, leased or
operated by it or the nature of the business conducted by it makes such
qualification necessary, except where the failure to be so duly qualified or
licensed and in good standing would not have a Material Adverse Effect.

    24.2

Authority Relative to this Agreement. Supplier has full authority to execute,
deliver and perform this Agreement and to consummate the transactions
contemplated herein and has taken all [corporate] actions necessary to authorize
the execution, delivery and performance of this Agreement. No other proceedings
or approvals on the part of Supplier are necessary to authorize this Agreement.
This Agreement constitutes a legal, valid and binding obligation of Supplier
enforceable in accordance with its terms except as the enforcement thereof may
be limited by applicable bankruptcy, insolvency or similar laws affecting the
enforcement of rights generally.

    24.3

Consents and Approvals; No Violation. Other than obtaining the Supplier's
Required Regulatory Approvals as set out in Exhibit 10, the execution, delivery
and performance of this Agreement by Supplier shall not (a) conflict with or
result in any breach of any provision of the articles of organization (and/or
other governing documents) of Supplier; (b) require any consent, approval,
authorization or permit of, or filing with or notification to, any Governmental
Authority, except where the failure to obtain such consent, approval,
authorization or permit, or to make such filing or notification, could not
reasonably be expected to have a Material Adverse Effect or (c) result in a
default (or give rise to any right of termination, cancellation or acceleration)
under any of the terms, conditions or provisions of any note, bond, mortgage,
indenture, agreement, lease or other instrument or obligation to which Supplier
or any of its subsidiaries is a party or by which any of their respective assets
may be bound, except for such defaults (or rights of termination, cancellation
or acceleration) as to which requisite waivers or consents have been obtained.

    24.4

Regulation as a Utility. Except as set forth in Exhibit 10, Supplier is not
subject to regulation as a public utility or public service company (or similar
designation) by the United States, any State of the United States, any foreign
country or any municipality or any political subdivision of the foregoing.

62

--------------------------------------------------------------------------------


24.5

Availability of Funds. Supplier has, or will have, and shall maintain sufficient
funds available to it to perform all obligations under this Agreement and to
consummate the obligations contemplated pursuant thereto.

    24.6

Interconnection Process; Transmission. Supplier has initiated with the
Transmission Provider the process of obtaining the rights to interconnect the
Generating Facility to the Transmission System in order to provide for the
delivery of Energy to and at the Delivery Point(s). Supplier will deliver firm
Energy to the Delivery Point.

    24.7

Interconnection Cost Due Diligence. Supplier has conducted due diligence
regarding the costs of all facilities necessary to interconnect the Generating
Facility to and at the Delivery Point(s) and all such costs are covered by the
Product Rates depicted in Exhibit 2A.

    24.8

Permits, Authorizations, Licenses, Grants, etc. Supplier has applied or will
apply for or has received the permits, authorizations, licenses and grants
listed in Exhibits 10 and 11, and that no other permits, authorizations,
licenses or grants are required by Supplier to construct and operate the
Generating Facility or fulfill its obligations under this Agreement.

    24.9

Related Agreements. Supplier has entered into or will enter into all necessary
and material agreements as listed in Exhibit 12 related to Supplier's
obligations under this Agreement.

    24.10

Certification. The Generating Facility qualifies as a Renewable Energy System
and Supplier has been and is in compliance with all requirements set forth in
the Renewable Energy Law.

    24.11

Title. Supplier will own all Product attributable to the Generating Facility and
has the right to sell such Product to Buyer. Supplier will convey good title to
the Product to Buyer free and clear of any liens or other encumbrances or title
defects, including any which would affect Buyer's ownership of any portion of
such Product or prevent the subsequent transfer of any portion of such Product
by Buyer to a third party.

    24.12

Project Site. Supplier either (a) owns the real property comprising the Project
Site or (b) has obtained the necessary rights to construct and operate the
Generating Facility on the Project Site throughout the Term.

    25.

REPRESENTATIONS AND WARRANTIES OF BUYER

   

Buyer represents and warrants to Supplier as of the Effective Date as follows
and covenants to Supplier that such representations and warranties will be true
and correct for so long as this Agreement is in force and effect:

    25.1

Organization; Qualification. Buyer is a corporation duly organized, validly
existing and in good standing under the laws of the State of Nevada and has all
requisite corporate power and authority to own, lease, and operate its
properties and to carry on its business as is now being conducted. Buyer is duly
qualified or licensed to do business as a corporation and is in good standing in
each jurisdiction in which the property owned, leased or operated by it or the
nature of the business conducted by it makes such qualification necessary,
except where the failure to be so duly qualified or licensed and in good
standing would not have a Material Adverse Effect.

63

--------------------------------------------------------------------------------


25.2

Authority Relative to this Agreement. Buyer has full corporate authority to
execute and deliver this Agreement to which it is a party and to consummate the
transactions contemplated herein. The execution and delivery of this Agreement
has been duly and validly authorized by Buyer and no other corporate proceedings
on the part of Buyer are necessary to authorize this Agreement. This Agreement
constitutes a legal, valid and binding obligation of Buyer enforceable in
accordance with its terms except as the enforcement thereof may be limited by
applicable bankruptcy, insolvency or similar laws affecting the enforcement of
rights generally.

    25.3

Consents and Approvals; No Violation. Other than obtaining Buyer's Required
Regulatory Approvals as set out in Exhibit 9, the execution, delivery and
performance of this Agreement by Buyer shall not (a) conflict with or result in
any breach of any provision of the articles of organization (or other similar
governing documents) of Buyer; (b) require any consent, approval, authorization
or permit of, or filing with or notification to, any Governmental Authority,
except (i) where the failure to obtain such consent, approval, authorization or
permit, or to make such filing or notification, could not reasonably be expected
to have a Material Adverse Effect or (ii) for those consents, authorizations,
approvals, permits, filings and notices which become applicable to Buyer as a
result of specific regulatory status of Buyer (or any of its Affiliates) or as a
result of any other facts that specifically relate to the business or activities
in which Buyer (or any of its Affiliates) is or proposes to be engaged, which
consents, approvals, authorizations, permits, filings and notices have been
obtained or made by Buyer; or (c) result in a default (or give rise to any right
of termination, cancellation or acceleration) under any of the terms, conditions
or provisions of any note, bond, mortgage, indenture, agreement, lease or other
instrument or obligation to which Buyer or any of its subsidiaries is a party or
by which any of their respective assets may be bound, except for such defaults
(or rights of termination, cancellation or acceleration) as to which requisite
waivers or consents have been obtained.

    26.

INSURANCE

    26.1

General Requirements. Supplier shall maintain at all times, at its own expense,
general/commercial liability, worker's compensation, and other forms of
insurance relating to its property, operations and facilities in the manner and
amounts set forth herein from the Effective Date of this Agreement. Supplier
shall maintain coverage on all policies written on a "claims made" or
"occurrence" basis. If any policy is maintained on a "claims made" form and is
converted to an "occurrence form," the new policy shall be endorsed to provide
coverage back to a retroactive date acceptable to Buyer.

64

--------------------------------------------------------------------------------


  26.2

Qualified Insurers. Every contract of insurance providing the coverage required
herein shall be with an insurer or eligible surplus lines insurer qualified to
do business in the State of Nevada and with the equivalent, on a continuous
basis, of an "A.M. Best Company Rating" of "A" or better and shall include
provisions or endorsements:

       26.2.1

Stating that such insurance is primary insurance with respect to the interest of
Buyer and that any insurance maintained by Buyer is excess and not contributory
insurance required hereunder;

       26.2.2

Stating that no reduction, cancellation or expiration of the policy shall be
effective until thirty (30) days from the date notice thereof is actually
received by Buyer; provided, that upon Supplier's receipt of any notice of
reduction, cancellation or expiration, Supplier shall immediately provide notice
thereof to Buyer;

       26.2.3

Providing Buyer with subrogation waivers on all coverage;

       26.2.4

Providing for Separation of Insured coverage in the general liability and auto
liability insurance policies; and

       26.2.5

Naming Buyer as an additional insured on the general liability and auto
liability insurance policies of Supplier as its interests may appear with
respect to this Agreement.

        26.3

Certificates of Insurance. Within thirty (30) days of the Effective Date,
Supplier shall provide to Buyer, and shall continue to provide to Buyer within
thirty (30) days of each anniversary of the Effective Date until the expiration
of this Agreement, upon any change in coverage, or at the request of Buyer not
to exceed once each year, properly executed and current certificates of
insurance with respect to all insurance policies required to be maintained by
Supplier under this Agreement. Certificates of insurance shall provide the
following information:

       26.3.1

The name of insurance company, policy number and expiration date;

       26.3.2

The coverage required and the limits on each, including the amount of
deductibles or self-insured retentions, which shall be for the account of
Supplier maintaining such policy; and

       26.3.3

A statement indicating that Buyer shall receive at least thirty (30) days prior
notice of cancellation or expiration of a policy or of a reduction of liability
limits with respect to a policy.

        26.4

Certified Copies of Insurance Policies. At Buyer's request, in addition to the
foregoing certifications, Supplier shall deliver to Buyer a copy of each
insurance policy, certified as a true copy by an authorized representative of
the issuing insurance company.

65

--------------------------------------------------------------------------------


  26.5

Inspection of Insurance Policies. Buyer shall have the right to inspect the
original policies of insurance applicable to this Agreement at Supplier's place
of business during regular business hours.

          26.6

Supplier's Minimum Insurance Requirements.

          26.6.1

Worker's Compensation. Workers’ compensation insurance in the form and manner
required by statutory requirements and endorsement providing insurance for
obligations under the U.S. Longshoremen's and Harbor Worker's Compensation Act
and the Jones Act where applicable. Employer’s liability insurance with the
following limits: (1) one million dollars ($1,000,000.00) per each bodily injury
by accident; (2) one million dollars ($1,000,000.00) per each employee bodily
injury by occupational disease; and (3) one million dollars ($1,000,000.00) in
the annual aggregate per each bodily injury by occupational disease.

          26.6.2

General Liability. General liability insurance including bodily injury, property
damage, products/completed operations, contractual and personal injury liability
with a combined single limit of at least five million dollars ($5,000,000) per
occurrence and at least five million dollars ($5,000,000) annual aggregate.

          26.6.3

Automobile Liability. Automobile liability insurance including owned, non-owned
and hired automobiles with combined bodily injury and property damage with a
combined single limit of at least two million dollars ($2,000,000).

          26.6.4

Failure to Comply. If Supplier fails to comply with the provisions of this
Article 26, Supplier shall save harmless and indemnify Buyer from any direct or
indirect loss and liability, including attorneys' fees and other costs of
litigation, resulting from the injury or death of any person or damage to any
property if Buyer would have been protected had Supplier complied with the
requirements of this Article 26, in accordance with the indemnification
provisions of Article 17.


27.

NO EXPECTATION OF CONFIDENTIALITY; PUBLIC STATEMENTS


  27.1

No Expectation of Confidentiality. Supplier has no expectation that any of the
terms of this Agreement will be treated as confidential by Buyer, and Buyer has
no obligation to seek confidential treatment of this Agreement in connection
with Buyer's Regulatory Approvals or otherwise.

        27.2

Public Statements. The Parties shall consult with each other prior to issuing
any public announcement, statement or other disclosure with respect to this
Agreement and Supplier shall not issue any such public announcement, statement
or other disclosure without having first received the written consent of Buyer
(which may not be unreasonably withheld or delayed), except as may be required
by Law. Notwithstanding the foregoing, Supplier acknowledges and agrees that
Buyer may advertise, issue brochures or make other announcements, publications
or releases regarding this Agreement and the Generating Facility for
educational, promotional or informational purposes. Supplier shall reasonably
cooperate with Buyer regarding such activities, including providing Buyer with
reasonable access to the Generating Facility and authorizing the use of pictures
of the Generating Facility for such activities. It shall not be deemed a
violation of this Section 27.2 to file this Agreement with the PUCN or FERC or
any other Governmental Authority in connection with Buyer's Regulatory Approvals
or otherwise.

66

--------------------------------------------------------------------------------


28.

MISCELLANEOUS


  28.1

Notices.

          28.1.1

All notices hereunder shall, unless expressly specified otherwise, be in writing
and shall be addressed, except as otherwise stated herein, to the Parties'
Contract Representatives as set forth in Exhibit 4 or as modified from time to
time by the receiving Party by notice to the other Party. Any changes to Exhibit
4 shall not constitute an amendment to this Agreement.

          28.1.2

All notices or submittals required by this Agreement shall be sent either by
regular first class U.S. mail, registered or certified U.S. mail postage paid
return receipt requested, overnight courier delivery, or electronic mail. Such
notices or submittals will be effective upon receipt by the addressee, except
that notices or submittals transmitted by electronic mail shall be deemed to
have been validly and effectively given on the day (if a Business Day and, if
not, on the next following Business Day) on which it is transmitted if
transmitted before 1600 PPT, and if transmitted after that time, on the
following Business Day. If any notice or submittal sent by regular first class
U.S. mail, registered or certified U.S. mail postage paid return receipt
requested, overnight courier delivery is tendered to an addressee and the
delivery thereof is refused by such addressee, such notice shall be effective
upon such tender. All oral notifications required under this Agreement shall be
made to the receiving Party's Contract Representative or Operating
Representative (as applicable) and shall promptly be followed by notice as
provided in the other provisions of this Section 28.1.

          28.1.3

Notices of Force Majeure or an Event of Default pursuant to Article 19 or
pursuant to Article 23, respectively, and notices of a change to Exhibit 4 shall
be sent either by registered or certified U.S. mail (postage paid return receipt
requested), or overnight courier delivery, or electronic mail. If any such
notice is sent via electronic mail or facsimile transmission, then a copy of
such notice shall also be sent either by registered or certified U.S. mail
(postage paid return receipt requested), or overnight courier delivery. Such
notices or submittals will be effective upon receipt by the addressee; except
that notices or submittals transmitted by electronic mail shall be deemed to
have been validly and effectively given on the day (if a Business Day and, if
not, on the next following Business Day) on which it is transmitted if
transmitted before 1600 PPT, and if transmitted after that time, on the
following Business Day. If any notice sent by regular first class U.S. mail,
registered or certified U.S. mail postage paid return receipt requested,
overnight courier delivery is tendered to an addressee and the delivery thereof
is refused by such addressee, such notice shall be effective upon such tender.

67

--------------------------------------------------------------------------------


    28.1.4

Any payments required to be made under this Agreement shall be made pursuant to
the instructions in Exhibit 4, as such instructions may be changed by any Party
from time to time by notice.


  28.2

Merger. This Agreement contains the entire agreement and understanding between
the Parties with respect to all of the subject matter contained herein, thereby
merging and superseding all prior agreements and representations by the Parties
with respect to such subject matter.

        28.3

Counterparts. This Agreement may be executed in two (2) counterparts, both of
which shall be deemed an original.

        28.4

Interpretation. In the event an ambiguity or question of intent or
interpretation arises, this Agreement shall be construed as if drafted jointly
by the Parties and no presumption or burden of proof shall arise favoring or
disfavoring any Party by virtue of authorship of any of the provisions of this
Agreement. Any reference to any federal, state, local, or foreign statute or law
shall be deemed also to refer to all rules and regulations promulgated
thereunder, unless the context requires otherwise. The words "include,"
"includes" and "including" in this Agreement shall not be limiting and shall be
deemed in all instances to be followed by the phrase "without limitation".
References to Articles and Sections herein are cross- references to Articles and
Sections, respectively, in this Agreement, unless otherwise stated.

        28.5

Headings and Titles. The headings or section titles contained in this Agreement
are inserted solely for convenience and do not constitute a part of this
Agreement between the Parties, nor should they be used to aid in any manner in
the construction of this Agreement.

        28.6

Discontinued or Modified Index. If the Dow Jones & Company discontinues
publishing or substantially modifies any index utilized herein, then the index
used herein will be modified to the most appropriate available index, with
appropriate changes to take into account any changes in the location of
measurement.

        28.7

Severability. If any term, provision or condition of this Agreement is held to
be invalid, void or unenforceable by a Governmental Authority and such holding
is subject to no further appeal or judicial review, then such invalid, void, or
unenforceable term, provision or condition shall be deemed severed from this
Agreement and all remaining terms, provisions and conditions of this Agreement
shall continue in full force and effect. The Parties shall endeavor in good
faith to replace such invalid, void or unenforceable provisions with valid and
enforceable provisions which achieve the purpose intended by the Parties to the
greatest extent permitted by law.

68

--------------------------------------------------------------------------------


  28.8

Waivers; Remedies Cumulative. No failure or delay on the part of a Party in
exercising any of its rights under this Agreement or in insisting upon strict
performance of provisions of this Agreement, no partial exercise by either Party
of any of its rights under this Agreement, and no course of dealing between the
Parties shall constitute a waiver of the rights of either Party under this
Agreement. Any waiver shall be effective only by a written instrument signed by
the Party granting such waiver, and such shall not operate as a waiver of, or
estoppel with respect to, any subsequent failure to comply therewith. The
remedies provided in this Agreement are cumulative and not exclusive of any
remedies provided by law.

        28.9

Amendments. Amendments to this Agreement shall be mutually agreed upon by the
Parties, produced in writing and shall be executed by an authorized
representative of each Party. To the extent necessary or desirable, Buyer may
submit amendment(s) to the PUCN and FERC, as applicable, for filing, acceptance
or approval, and, to the extent required, PUCN approval shall be a condition
precedent to the effectiveness of any such amendment.

        28.10

Time is of the Essence. Time is of the essence to this Agreement and in the
performance of all of the covenants, obligations and conditions hereof.

        28.11

Choice of Law. This Agreement and the rights and obligations of the Parties
shall be construed and governed by the Laws of the State of Nevada.

        28.12

Further Assurances. The Parties hereto agree to execute and deliver promptly, at
the expense of the Party requesting such action, any and all other and further
instruments, documents and information which a Party may request and which are
reasonably necessary or appropriate to give full force and effect to the terms
and intent of this Agreement. Without limitation of the foregoing, whenever
revised or updated exhibits are delivered or generated hereunder for attachment
to this Agreement, the Parties will memorialize in a reasonable written
instrument, to be executed and delivered by both Parties, that such revised or
updated exhibits are to be attached to this Agreement in lieu of the previous
version of such exhibits; provided, however, that no failure to obtain such a
mutually executed and delivered instrument will impair the effectiveness of any
such revised or updated exhibit if it has been properly prepared, and such
revisions or updates are properly provided for, in accordance with the terms and
provisions of this Agreement.

        28.13

Forward Contract. The Parties acknowledge and agree that this Agreement and the
transactions contemplated hereunder constitute a "forward contract" within the
meaning of the United States Bankruptcy Code.

69

--------------------------------------------------------------------------------


  28.14

No Third-Party Beneficiaries. Nothing in this Agreement nor any action taken
hereunder shall be construed to create any duty, liability or standard of care
to any third party, no third party shall have any rights or interest, direct or
indirect, in this Agreement or the services to be provided hereunder, and this
Agreement is intended solely for the benefit of the Parties, and the Parties
expressly disclaim any intent to create any rights in any third party as a
third-party beneficiary to this Agreement or the services to be provided
hereunder.

        28.15

Conflicts. The Parties acknowledge that Supplier has or will enter into an IA
with the Transmission Provider. If Buyer is also the Transmission Provider and
conflicts arise between any term, provision, or condition contained in this
Agreement and the IA, Supplier shall comply with the most stringent requirement.
If such conflict cannot be resolved by Supplier meeting the more stringent
requirement, the Parties agree to work in good faith to resolve the conflict. If
Buyer is not the Transmission Provider, the Parties shall perform their
obligations under this Agreement as provided herein.

        28.16

Mobile-Sierra. Absent agreement of all Parties to a proposed modification of
this Agreement, the standard of review the FERC shall apply when acting on
proposed modifications to this Agreement, either on FERC’s own motion or on
behalf of a signatory or a non-signatory, shall be the "public interest"
application of the "just and reasonable" standard of review set forth in United
Gas Pipe Line Co. v. Mobile Gas Service Corp., 350 U.S. 332 (1956) and Federal
Power Commission v. Sierra Pacific Power Co., 350 U.S. 348 (1956) and clarified
by Morgan Stanley Capital Group, Inc. v. Public Util. Dist. No. 1 of Snohomish,
554 U.S. 527, 128 S.Ct. 2733, 171 L.Ed.2d. 607 (2008) and NRG Power Marketing,
LLC v. Maine Pub. Util. Comm'n, ___ U.S. ___, 130 S.Ct. 693 (2010).

[The remainder of this page intentionally left blank]

70

--------------------------------------------------------------------------------


  28.17

WAIVER OF JURY TRIAL. ANY CLAIM OR DISPUTE ARISING FROM OR RELATING TO THIS
AGREEMENT SHALL BE DECIDED IN A COURT OF COMPETENT JURISDICTION AND, SUBJECT TO
APPLICABLE LAW, THE PARTIES KNOWINGLY AND FREELY WAIVE ANY RIGHT THEY MAY HAVE
TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING OUT OF
THIS AGREEMENT. THE PARTIES ACKNOWLEDGE AND REPRESENT THAT THE RIGHT TO A JURY
TRIAL IS AN IMPORTANT RIGHT, THAT EACH HAS REVIEWED THIS WAIVER WITH LEGAL
COUNSEL OF ITS OWN CHOOSING, OR HAS HAD AN OPPORTUNITY TO DO SO, THAT THIS
PROVISION IS A MATERIAL AND NEGOTIATED TERM OF THIS AGREEMENT, AND THAT EACH
PARTY WOULD NOT ENTER INTO THIS AGREEMENT BUT FOR THE JURY TRIAL WAIVER.

IN WITNESS WHEREOF, the Parties hereto have caused this Agreement to be executed
by their duly authorized representative as of the Effective Date.

BUYER: SUPPLIER:     SIERRA PACIFIC POWER COMPANY USG NEVADA LLC             By:
 /s/ Bobby J. Hollis II                                              By: /s/
Daniel J. Kunz                                                            Name:
Bobby J. Hollis II            Name:  Daniel J. Kunz            Title: 
Executive, Renewable Energy            Title: President and CEO

71

--------------------------------------------------------------------------------

EXHIBIT 1

DESCRIPTION OF GENERATING FACILITY

1.

Name of Facility: San Emidio


  (a)

Location: Washoe County, NV approximately 14 miles south southwest of Empire

        (b)

Delivery Point: Purgatory Substation


2. Supplier: USG Nevada LLC 3. Parent: U.S. Geothermal Inc. 4. Operator: US
Geothermal Services 5. Equipment:  


  (a)

Type of Facility: Geothermal

        (b)

Capacity Unit 1:


  (i) Total generator nameplate capacity1 : 14.69 MW     (ii) Total gross output
capacity: 12.75 MW     (iii) Total capacity net of Station Usage: 9.95 MW


  (c)

Capacity Unit 22 :


  (i) Total generator nameplate capacity1 : 14.69 MW     (ii) Total gross output
capacity: 12.75 MW     (iii) Total capacity net of Station Usage: 9.95 MW  


  (d) Number of generating units2 : 2     (e) Nameplate of each generating unit1
: 14.69 MW     (f) Additional Technology Specific Information for Unit 1:    


  (i)

TAS water cooled binary

  (ii)

3,900 gpm @ 280 F pumped by down hole pumps

Notes:

1)

Rated at 1.0 power factor

2)

Second Unit is an expansion option

1-1

--------------------------------------------------------------------------------

EXHIBIT 2A

PRODUCT RATES

INTRODUCTORY PRODUCT RATE

If Supplier has elected to apply the Introductory Period, then the Product Rate
paid for all Product delivered during the Introductory Period will be 90% of the
Initial Product Rate or Product Rate applicable at such time ("Introductory
Product Rate"); provided that Excess Product delivered during the Introductory
Period will be paid at the Excess Product Rate.

PRODUCT RATE

The Product Rate shall be $89.75 per MWh ("Initial Product Rate") during the
Stub Period (or, if there is no Stub Period because the Commercial Operation
Date is January 1st, during the first Contract Year).

Thereafter, for the Term of the Agreement, the Product Rate shall be increased,
on January 1st of each Contract Year, by an amount equal to one percent (1%) of
the Product Rate for the previous Contract Year; (except that, solely with
respect to the January 1st immediately following the Stub Period, such
percentage shall be prorated as determined by the following formula:

Product Rate = Initial Product Rate * [1 + (0.01 * FCM/12)];

where FCM is the number of full calendar months between the Commercial Operation
Date and December 31st (the Initial Product Rate, as so adjusted, referred to
herein as the "Product Rate").

EXCESS PRODUCT RATE

The Excess Product Rate for the Term shall be $50.00 per MWh.

2A-1

--------------------------------------------------------------------------------

EXHIBIT 2B

FORM OF MONTHLY ENERGY INVOICE

Supplier Letterhead

Generating Facility:     Date:             Generating Facility ID:     Billing
Period:                   Invoice Number:  


CURRENT MONTHLY BILLING DATA INPUT       MonthlySupply Amount kWh              
 Pricing        $/MWh      + Monthly Off-Peak                          Product
Rate   $ -      + Monthly On-Peak                          Excess Product Rate  
$ -      Excused Product Amount                          Measurement Period
Index [COB]/[Mead] $ -      - Planned Outages              - Force Majeure      
           Performance Triggers          - Buyer Declared Emergencies          
               Performance Factor          - Curtailed Product                  
       Excess Energy          Total Adjusted Supply Amount   - Maximum Amount
(MW)                    Delivered Amount: kWh                Measurement Period
Summary (kWh)          Product                          Measurement Period (MP)
[Season]/[Biennial Period]          Excess Energy Off-Peak                      
   MP Supply Amount            Excess Energy On-Peak                          MP
Delivered Amount            Maximum Energy Off-Peak                          MP
Shortfall Triggered      [yes]/[no]          Maximum Energy On-Peak            
             MP Excess Energy Triggered      [yes]/[no]          Total Delivered
Amount   -    


CURRENT MONTHLY KWH SUMMARY             Product               Excess Energy    
          Maximum Energy               Curtailed Product               Shortfall
Amount        

CURRENT MONTHLY INVOICE CALCULATION

     Product Payments   Rates/kWh     Amounts          + Product Cost $  -   $
 -          + Excess Energy Cost $  -   $  -          + Curtailed Product Cost $
 -   $  -          - Shortfall Replacement Cost $  -   $  -                
         Total Product Payment       $  -                          Adjustments
(+/-)       $  -                 TOTAL AMOUNT DUE:       $  -                
PAYMENT DUE NO LATER THAN: ________________________________________

*The Monthly Energy Invoice is the first component of Exhibit 2B. Please see the
following page for the second component.

2B-1

--------------------------------------------------------------------------------

EXHIBIT 2B

FORM OF MONTHLY ENERGY INVOICE DETAIL

Supplier Letterhead

Date Hour Ending kWh Supply Amount Base Product Amount Product Rate Base Product
Cost Excess Energy Excess Energy Rate Excess Energy Cost Maximum Amount Energy
Curtailed Product Amount Curtailed Product Rate Curtailed Product Cost Shortfall
Reasons for Shortfall & Comments Shortfall Excused (Yes/No) Measurement Period
Index Rate Replacement Costs                                                    
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                   

Totals: 

                                 

*The Monthly Energy Invoice Detail is the second component of Exhibit 2B and is
to be attached to the Monthly Energy Invoice. It is to detail the supply of
energy for each hour using the fields shown above.

2B-2

--------------------------------------------------------------------------------

EXHIBIT 2C

FORM OF PC REPLACEMENT INVOICE

Buyer Letterhead

Generating Facility:     Date:   Generating Facility ID:     Contract Year(s):  
      Invoice Number:       Payment Due Date:  

GROSS METERED DATA

Measurement Period Data kWh       Yearly PC Amount         Less Gross Generation
Metered Data         Less Excused Product Amount:              Force Majeure    
         Buyer Declared Emergencies              Planned Outage          
 Curtailed Product         Adjusted PC Shortfall Amount        


PC REPLACEMENT CALCULATION                              Adjusted PC Shortfall
Amount (kWh)                              PC Replacement Rate $                
           TOTAL PC REPLACEMENT COSTS $                      

2C-1

--------------------------------------------------------------------------------

EXHIBIT 3A

DESCRIPTION OF PROJECT SITE

Township 29 North, Range 23 East, MDM, Nevada

  Section 16:         SE¼ NW¼, S½ NE¼, E½ SW¼, SE¼   Section 21:         E½ NW¼,
W½ NE¼, NE¼ NE¼, W½ SE¼ NE¼

Note: This property description, by legal subdivision, describes the approved
BLM Unit Participating Area for the San Emidio Project.

3A-1

--------------------------------------------------------------------------------

EXHIBIT 3B

MAP DEPICTING PROJECT SITE

This is the ALTA site survey map and shows the 40 acres of private property
owned by US Geothermal on which the new power plant is located.

[map1.gif]

3B-1

--------------------------------------------------------------------------------

EXHIBIT 4

NOTICES, BILLING AND PAYMENT INSTRUCTIONS

SUPPLIER:

USG Nevada LLC

Contact Mailing Address Phone E-mail Contract Representative:        Doug
Glaspey 1505 Tyrell Lane 208-424-1027 dglaspey@usgeothermal.com  Chief Operating
Officer Boise, ID 83706     Corporate Secretary                       Operating
Representative:        Chris Harriman 2960 S. 2100 E. 208-645-2600
charriman@usgeothermal.com  President, US Geothermal       Services Malta, ID
83342                     Operating Notifications:            Prescheduling Same
as Operating Representative          Real-Time Same as Operating Representative
         Monthly Checkout Same as Operating Representative             Invoices:
       Kerry Hawkley 1505 Tyrell Lane 208-424-1027 khawkley@usgeothermal.com
 Chief Financial Officer Boise, ID 83706    


    PAYMENT INSTRUCTIONS             [To be provided prior to Commercial Payment
by Wire Transfer: Operation Date]  Bank Name    Bank Address    Bank City, ST &
Zip    Account Name [usually Supplier Name/reference]  ABA    Account Number  
 Reference  

4-1

--------------------------------------------------------------------------------

EXHIBIT 4

NOTICES, BILLING AND PAYMENT INSTRUCTIONS

BUYER:        NEVADA POWER COMPANY        Contact Mailing Address Phone E-mail
 Contract Representatives        Prior to Commercial Operation Date P.O. Box
98910, M/S 13 702/402-5336 bdoble@nvenergy.com        Manager, Renewable Energy
Procurement Las Vegas, NV 89151       Physical Delivery Address:       6226 W
Sahara Ave, MS 13       Las Vegas, NV 89146              From and after
Commercial Operation Date P.O. Box 98910, M/S 26A 702/402-5667
ContractAdmin_Renewables@nevp.com        Manager, Contract Administration Las
Vegas, NV 89151       Physical Delivery Address:       6226 W Sahara Ave, MS 26A
   


Operating Representatives            Scheduling                  Short-term
Analysis   702/402-5864 ST_Analysis@sppc.com            Generation Dispatch  
775/834-5143 Generation_Dispatch@nevp.com


     Emergencies (including Force Majeure)                  Grid Reliability  
775/834-4541 Grid_Reliability@sppc.com            Transmission – NPC  
702/402-7107 Transmission@nevp.com            Transmission – SPPC   775/834-4541
Transmission@sppc.com            Short-term Analysis   702/402-5864
ST_Analysis@sppc.com              Planned Outages – NPC   702/402-7107
Planned_Outages@nevp.com      Planned Outages – SPPC   775/834/4716
Planned_Outages@sppc.com              Metering - NPC   702/402-4160
NPCMeterOps@nevp.com      Metering - SPPC   775/834-4406 Metering@sppc.com      
  Invoices            Renewables Contracts Accountant c/o NV Energy 775/834-4122
Invoicing@sppc.com   6100 Neil Road, MS S2A20       Reno, NV 89511            
CC all invoices to P.O. Box 98910, M/S 26A 702/402-2476
ContractAdmin_Renewables@nevp.com      Renewables Contracts Agent Las Vegas, NV
89151       Physical Delivery Address:       6226 W Sahara Ave, MS 26A       Las
Vegas, NV 89146             CC all “Event of Default”, “Commercial      
Operation Date” and “Force Majeure” notices       to:            Legal P.O. Box
98910, M/S 3A 702/402-5267 mwarden@nvenergy.com   Las Vegas, NV 89151      
Physical Delivery Address:       6226 W Sahara Ave, MS 3A       Las Vegas, NV
89146    

4-2

--------------------------------------------------------------------------------

EXHIBIT 5

ONE-LINE DIAGRAM OF GENERATING FACILITY
AND
INTERCONNECTION FACILITIES


See attached one-line diagram of the Generating Facility, which indicates the
Interconnection Facilities, the Delivery Point(s), ownership and the location of
Meters. In accordance with Section 8.1, if agreed to by Buyer, in its sole
discretion, Supplier may provide an update to Exhibit 5.

[diagram1.jpg]

5-1

--------------------------------------------------------------------------------

EXHIBIT 6

PROJECT MILESTONE SCHEDULE

1.

All time periods are in months after the PUCN Approval Date. As stated below for
convenience of drafting after PUCN approval will be shown as "AA". Any other
timing is as otherwise described in specific items below. Buyer will update this
Exhibit 6 with actual dates after PUCN approval is received.

      2.

All milestones may be completed earlier than stated times, at the sole option of
Supplier.

      A)

Project Milestone: Supplier shall have executed the IA.

     

Completed Date: December 28, 2010.

     

Documentation: Supplier shall provide Buyer with a fully executed copy of the
IA.

      B)

Project Milestone: Supplier shall obtain all permits, licenses, easements and
approvals to construct the Generating Facility, including UEPA permit.

     

Completed Date: February 25, 2011.

     

Documentation: Supplier shall provide Buyer with an officer's certificate from
the Persons certifying that permits, licenses, easements and approvals as listed
in Exhibit 11 have been obtained, together with the metering system design for
the Generating Facility (submitted for the Buyer's approval in accordance with
Section 7.1.1) and a completed version of Exhibit 14.

      C)

Project Milestone: Supplier's major equipment shall be delivered to Generating
Facility's construction site

     

Completion Date: -3 months AA.

     

Documentation: Supplier shall provide Buyer with documentation that the major
equipment has been delivered to the Generating Facility's construction site

      D)

Project Milestone: Supplier shall obtain all permits, licenses, easements and
approvals to operate the Generating Facility, including UEPA permit and
registration with PC Administrator.

     

Completion Date: -4 months AA.

     

Documentation: Supplier shall provide Buyer with an officer's certificate from
the Persons certifying that permits, licenses, easements and approvals as listed
in Exhibit 11 have been obtained, together with reasonable documentation
evidencing registration with PC Administrator.

6-1

--------------------------------------------------------------------------------

EXHIBIT 6

PROJECT MILESTONE SCHEDULE

  E)

Project Milestone: The Generating Facility achieves the Operation Date.

       

Completion Date: -2 months AA.

       

Documentation: Buyer's Meters shall record Energy being delivered from the
Generating Facility to Buyer and the Generating Facility provides written notice
to Buyer that the Generating Facility satisfies the definition of Operation Date
in the Agreement

CRITICAL PROJECT MILESTONES:

  F)

Project Milestone: Supplier shall demonstrate to Buyer that it has complete
financing for construction of the Generating Facility.

       

Completed Date: August 27, 2010.

       

Documentation: Supplier shall provide Buyer with an officer's certificate from
the Persons certifying that debt and equity financing arrangements have been
executed for funding of 100% construction financing of the Generating Facility.

        G)

Project Milestone: Notice to Proceed has been issued to the construction
contractor under the engineering procurement contract "(EPC") for the Generating
Facility and construction of the Generating Facility has commenced.

       

Completed Date: August 30, 2010.

       

Documentation: Supplier shall provide Buyer a copy of the executed Notice to
Proceed acknowledged by the construction contractor and documentation from
qualified professionals which indicates that physical work has begun on-site
regarding the construction of the Generating Facility, as well as an ALTA Survey
for the Project Site.

        H)

Project Milestone: The Generating Facility achieves the Commercial Operation
Date.

       

Completion Date: -1 months AA.

       

Documentation: Supplier provides written notice to Buyer that the Generating
Facility satisfies the definition of the Commercial Operation Date in the
Agreement.

6-2

--------------------------------------------------------------------------------

EXHIBIT 7

PERFORMANCE TESTS

1.

Performance tests required by the EPC Contract.

      a. Performance Tests Required for Substantial Completion


  • Synchronization Test (i.e., that the Facility properly synchs with, and then
disengages from, the power grid)   • Trip Test (i.e., that the over speed
prevention safety measures fully and properly function at all performance
levels, and that the stopped elements can easily be restarted)   • Capacity Test
(i.e., the capacity of the Facility to generate power under the conditions of
Exhibit A-1, as adjusted by the Correction Curves)   • Reliability Test (i.e.,
not less than 48 hours of reliable operation at full capacity)


  b.

Performance Tests Required for Final Completion


  • Turbine Run Back Test.   • Stress Tests


2.

Performance tests required by the IA.

    3.

Net Deliverable Energy Test (performance test)

The performance test for the Generating Facility will consist of one hundred
(100) hours of continuous operation and delivery of capacity and Energy to the
Transmission System. Upon completion of the one hundred (100) hours of
continuous operation and delivery, Supplier shall notify Buyer that the test
period is complete and certify that the Generating Facility is in Commercial
Operation pursuant to Section 8.3 Commercial Operation Date. Such notification
shall specify the beginning and ending hour of such 100-hour period.

If at any time during the performance of the one hundred (100) hour continuous
performance test, such test is interrupted solely as a result of the inability
to deliver Energy to the Transmission System, the completion date for Project
Milestone H set forth in Exhibit 6 shall be extended day-for-day for each day
that such an interruption occurs.

The Commercial Operation Date for purposes of this Agreement shall be 2400 hours
on the day in which the ending hour of the 100 hour period designated by the
Supplier occurs.

7-1

--------------------------------------------------------------------------------

EXHIBIT 8

FORM OF AVAILABILITY NOTICE

UNIT     HE HE  HE  HE  HE  HE  HE  HE  HE  HE  HE  HE  HE  HE  HE  HE  HE  HE
 HE  HE  HE  HE  HE  HE NAME DATE MEASURE 01 02 03 04 05 06 07 08 09 10 11 12 13
14 15 16 17 18 19 20 21 22 23 24 Facility Name Day1 BASEMW 0 0 0 0 0 0 0 0 0 0 0
0 0 0 0 0 0 0 0 0 0 0 0 0 Facility Name Day2 BASEMW 0 0 0 0 0 0 0 0 0 0 0 0 0 0
0 0 0 0 0 0 0 0 0 0 Facility Name Day3 BASEMW 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0
0 0 0 0 0 0 0 Facility Name Day1 MAX CAPABILITY 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0
0 0 0 0 0 0 0 0 Facility Name Day2 MAX CAPABILITY 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0
0 0 0 0 0 0 0 0 0 Facility Name Day3 MAX CAPABILITY 0 0 0 0 0 0 0 0 0 0 0 0 0 0
0 0 0 0 0 0 0 0 0 0 Facility Name Day1 MIN CAPABILITY 0 0 0 0 0 0 0 0 0 0 0 0 0
0 0 0 0 0 0 0 0 0 0 0 Facility Name Day2 MIN CAPABILITY 0 0 0 0 0 0 0 0 0 0 0 0
0 0 0 0 0 0 0 0 0 0 0 0 Facility Name Day3 MIN CAPABILITY 0 0 0 0 0 0 0 0 0 0 0
0 0 0 0 0 0 0 0 0 0 0 0 0 Facility Name Day1 ON AGC 0 0 0 0 0 0 0 0 0 0 0 0 0 0
0 0 0 0 0 0 0 0 0 0 Facility Name Day2 ON AGC 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0
0 0 0 0 0 0 0 Facility Name Day3 ON AGC 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0
0 0 0 0

Note: Form of Availability Notice to be provided by Buyer to Supplier in Excel
format.

8-1

--------------------------------------------------------------------------------

EXHIBIT 8

FORM OF AVAILABILITY NOTICE

Date For Notice:   04/02/09   Supplier:   Supplier XYZ   Name of Suppliers
Representative:   Supplier Rep name here   Buyer:   [NPC][SPPC]1   Contact Info:
  Address here       City, State, Zip here       123-456-7890  


  Net         Availability Total Plant   Hour From Plant Derating Total Cause
and Time of Derating   MWh MWh MWh   1:00 0 0 0   2:00 0 0 0   3:00 0 0 0   4:00
0 0 0   5:00 0 0 0   6:00 0 0 0   7:00 0 0 0   8:00 0 0 0   9:00 0 0 0   10:00 0
0 0   11:00 0 0 0   12:00 0 0 0   13:00 0 0 0   14:00 0 0 0   15:00 0 0 0  
16:00 0 0 0   17:00 0 0 0   18:00 0 0 0   19:00 0 0 0   20:00 0 0 0   21:00 0 0
0   22:00 0 0 0   23:00 0 0 0   0:00 0 0 0   Total 0 0 0  

Note: Initial Form of Availability Notice to be provided by Buyer in Excel
format. Supplier to submit Form of Availability Notice in Excel format to
Control Area Operator as identified in Exhibit 4 Notices. Form requires 7 days
of availability.

____________
1 Insert applicable entity

8-2

--------------------------------------------------------------------------------

EXHIBIT 9

BUYER’S REQUIRED REGULATORY APPROVALS

1.

PUCN approval of this Agreement.

9-1

--------------------------------------------------------------------------------

EXHIBIT 10

SUPPLIER’S REQUIRED REGULATORY APPROVALS

1.

Renewable Energy System certification.

    2.

PUCN approval of this Agreement.

    3.

Notice of Self Certification as an EWG.

    4.

If the Generating Facility is a QF: Notice of Self Certification as a QF or an
order from FERC granting the Generating Facility QF status.

10-1

--------------------------------------------------------------------------------

EXHIBIT 11

SUPPLIER’S REQUIRED PERMITS FOR CONSTRUCTION AND OPERATION

Permit Construction /
Operation Agency Special Use Permit Construct County Planning Commission Air
Quality Permit Construct/Operate Washoe County Building Permit Construct Washoe
County Right of Way(s) Construct/Operate BLM Water Permits Operate Nevada State
Engineer Surface Discharge Permit Operate NDEP QF Certification Operate FERC

11-1

--------------------------------------------------------------------------------

EXHIBIT 12

SUPPLIER’S REQUIRED AGREEMENTS

1.

This Agreement.

    2.

The IA.

12-1

--------------------------------------------------------------------------------

EXHIBIT 13

SUPPLY AMOUNT

The Supply Amount(s) shall be the Energy amounts for each Delivery Hour that
shall be supplied by Supplier to Buyer, pursuant to this Agreement, as specified
by each value in the attached table below.

Hour                           Ending Peak JAN FEB MAR APR MAY JUN JUL AUG SEP
OCT NOV DEC 1 Off Peak (MWh) 9.6 9.5 9.5 9.1 8.4 7.6 7.3 7.5 7.9 8.6 8.9 9.3 2
9.6 9.6 9.5 9.1 8.4 7.7 7.4 7.6 8.0 8.6 9.0 9.3 3 9.6 9.6 9.5 9.2 8.5 7.8 7.4
7.6 8.0 8.7 9.0 9.0 4 9.6 9.6 9.3 9.2 8.5 7.8 7.5 7.7 8.1 8.7 8.9 9.0 5 9.3 9.3
9.3 9.2 8.6 7.9 7.6 7.8 8.1 8.7 8.9 9.0 6   9.3 9.3 9.0 8.9 8.6 7.9 7.5 7.6 8.1
8.7 8.9 9.0 7 On Peak (MWh)
9.3 9.1 9.0 9.0 8.5 7.8 7.4 7.7 8.2 8.7 8.9 8.9 8 9.1 9.0 9.0 8.8 8.3 7.3 7.0
7.3 7.9 8.7 8.8 8.9 9 9.0 8.9 8.8 8.6 8.1 7.1 6.6 6.9 7.5 8.5 8.7 8.9 10 8.9 8.9
8.6 8.5 7.8 7.1 6.5 6.7 7.3 8.1 8.6 8.8 11 8.9 8.7 8.6 8.3 7.8 7.0 6.4 6.6 7.1
8.0 8.3 8.8 12 8.8 8.6 8.5 8.2 7.3 6.8 6.1 6.2 6.9 7.5 8.3 8.7 13 8.8 8.6 8.5
8.2 7.3 6.8 6.0 6.1 6.8 7.4 8.2 8.7 14 8.8 8.6 8.4 8.1 7.3 6.7 6.0 6.1 6.8 7.4
8.2 8.7 15 8.8 8.6 8.4 8.1 7.2 6.7 5.9 6.1 6.8 7.4 8.2 8.7 16 8.8 8.6 8.4 8.1
7.2 6.7 5.9 6.1 6.8 7.4 8.3 8.7 17 8.9 8.6 8.4 8.1 7.2 6.7 5.9 6.1 6.8 7.4 8.4
8.8 18 9.0 8.8 8.5 8.1 7.2 6.7 6.0 6.1 6.8 7.5 8.5 8.9 19 9.0 8.9 8.6 8.3 7.7
6.9 6.4 6.5 7.1 8.1 8.7 8.9 20 9.3 9.0 8.8 8.6 7.8 7.0 6.5 6.7 7.4 8.3 8.8 9.0
21 9.3 9.2 8.9 8.7 8.0 7.2 6.6 6.9 7.6 8.3 8.8 9.0 22 9.3 9.3 9.2 8.8 8.2 7.5
7.0 7.2 7.8 8.5 8.8 9.0 23 Off Peak (MWh) 9.3 9.3 9.2 9.0 8.3 7.5 7.0 7.2 7.8
8.6 8.9 9.0 24 9.6 9.5 9.5 9.1 8.3 7.6 7.2 7.4 7.9 8.6 8.9 9.3 DAILY TOTALS
Off-Peak
(MWh) 75.9 75.7 74.8 72.8 67.6 61.8 58.9 60.4 63.9 69.2 71.4 72.9 On-Peak
(MWh) 144.0 141.4 138.6 134.5 122.9 112.0 102.2 105.3 115.6 127.2 136.5 141.4
Total
(MWh) 219.9 217.1 213.4 207.3 190.5 173.8 161.1 165.7 179.5 196.4 207.9 214.3
MONTHLY TOTALS Off-Peak
(MWh)1 3,134.6 2,685.2 2,932.6 2,760.4 2,762.8 2,334.0 2,380.7 2,338.7 2,528.0
2,708.5 2,863.5 3,027.5 On-Peak
(MWh) 3,682.3 3,393.6 3,682.8 3,458.6 3,142.7 2,880.0 2,613.4 2,798.0 2,857.0
3,379.9 3,373.5 3,615.8 Total
(MWh) 6,816.9 6,078.8 6,615.4 6,219.0 5,905.5 5,214.0 4,994.1 5,136.7 5,385.0
6,088.4 6,237.0 6,643.3  ANNUAL Total
(MWh) 71,334.1 Average
Supply
Amount
(MW) 8.1 Hourly Maximum Amount (MW) 14.69

1) Monthly Off-Peak Totals include Sundays & NERC holidays

13-1

--------------------------------------------------------------------------------

EXHIBIT 14

DIAGRAM OF GENERATING FACILITY

In accordance with Section 8.1, Supplier shall provide (a) not later than the
Supplier's completion of the Project Milestone relating to obtaining of
construction permits, a completed version of Exhibit 14 and (b) within thirty
(30) Business Days after the Commercial Operation Date, a revised version of
Exhibit 14 reflecting the Generating Facility as built.

The diagram of the Generating Facility to be attached as Exhibit 14 will include
a piping/flow diagram of the Generating Facility.

[diagram2.jpg]

14-1

--------------------------------------------------------------------------------

EXHIBIT 15

OPERATIONS AND MAINTENANCE AGREEMENT;
OPERATOR GOOD STANDING CERTIFICATE


In accordance with Section 8.8, Supplier shall provide Exhibit 15 no later than
ninety (90) days prior to the Commercial Operation Date.

15-1

--------------------------------------------------------------------------------

EXHIBIT 16

GROUND LEASE; RIGHTS-OF-WAYS

In accordance with Section 8.9, Supplier shall provide Exhibit 16 no later than
sixty (60) days prior to commencement of on-site development activities at the
Generating Facility.

16-1

--------------------------------------------------------------------------------

EXHIBIT 17

FORM OF LETTER OF CREDIT

DATE OF ISSUANCE:

BENEFICIARY:

Sierra Pacific Power Company
PO Box 98910, M/S 26A
Las Vegas, Nevada 89151-0001


Re: Irrevocable Transferable Standby Letter of Credit No. _______________


Dear Madam or Sir:

We ("Issuing Bank") hereby establish our Irrevocable Transferable Standby Letter
of Credit ("Letter of Credit") in favor of Sierra Pacific Power Company / a
Nevada corporation ("Beneficiary") for the account of USG Nevada LLC, a
[___________] ("Account Party"), for the aggregate amount not exceeding
______________________United States Dollars ($___________), available to you at
sight upon demand at our counters at [Location] on or before the expiration
hereof against presentation to us of (a) a sight draft in the form of Exhibit A,
completed in accordance with the instructions contained in such Exhibit A and
executed by your officer, and (b) a certificate in the form of Exhibit B,
completed in accordance with the instructions contained in such Exhibit B and
executed by your officer.

This Letter of Credit shall become effective immediately upon issuance and shall
expire at our counters in [Location] on one year from the date of issuance, but
shall automatically extend without amendment for additional one-year periods
from such expiration date and subsequent expiration dates, if you, as
Beneficiary, and the Account Party have not received due notice of our intention
not to renew ninety (90) days prior to any such expiration date. This Letter of
Credit is subject to the following:

  1.

Capitalized terms used herein and not otherwise defined have the meanings given
in that certain Long-Term Portfolio Energy Credit and Renewable Power Purchase
Agreement, dated as of
________
, 20__, between Beneficiary and Account Party (as the same may be amended, the
"Agreement").

        2.

The amount which may be drawn by you under this Letter of Credit shall be
automatically reduced by the amount of any drawings paid through the Issuing
Bank referencing this Letter of Credit No. ____. Partial drawings are permitted
hereunder.

        3.

We hereby agree with you that documents drawn under and in compliance with the
terms of this Letter of Credit shall be duly honored upon presentation as
specified.

        4.

This Letter of Credit is subject to (a) the Uniform Customs and Practice for
Documentary Credits, 2007 Revision, International Chamber of Commerce
Publication No. 600 (the "UCP"), except to the extent that the terms hereof are
inconsistent with the provisions of the UCP, including but not limited to
Articles 14(b) and 36 of the UCP, in which case the terms of this Letter of
Credit shall govern, and (b) to the extent not inconsistent with the UCP, the
laws of the State of New York.

17-1

--------------------------------------------------------------------------------

EXHIBIT 17

FORM OF LETTER OF CREDIT

  5.

With respect to Article 14(b) of the UCP, a demand for payment under this Letter
of Credit may be made only on a day, and during hours, in which the Issuing Bank
is open for business (a "Business Day"). If we receive your demand for payment
at such office at or prior to 12:00 P.M. Pacific Standard Time on any Business
Day in strict conformity with the terms and conditions of this Letter of Credit,
we will honor the same by making payment in accordance with your payment
instructions on that same Business Day. If we receive your demand for payment at
such office after 12:00 P.M. Pacific Standard Time on any Business Day in
conformity with the terms and conditions of this Letter of Credit, we will honor
the same by making payment in accordance with your payment instructions on the
next Business Day.

        6.

With respect to Article 36 of the UCP, in the event of an Act of God, riot,
civil commotion, insurrection, war or any other cause beyond our control that
interrupts our business (collectively, an "Interruption Event") and causes the
place for presentation of this Letter of Credit to be closed for business on the
last day for presentation, the expiry date of this Letter of Credit will be
automatically extended without amendment to a date thirty (30) calendar days
after the place for presentation reopens for business.

        7.

This Letter of Credit may not be transferred without our consent and may not be
amended, changed or modified without the express written consent of the
Beneficiary, the Issuing Bank and the Account Party.

        8.

Communications with respect to this Letter of Credit shall be in writing and
shall be addressed to us at the address of the Issuing Bank, and shall
specifically refer to this Letter of Credit No.
_____
.

        9.

This Letter of Credit sets forth in full the terms of our undertaking. Reference
in this Letter of Credit to other documents is for identification purposes only
and such reference shall not modify or affect the terms hereof or cause such
documents to be deemed incorporated herein.

[ISSUING BANK SIGNATURE]

17-2

--------------------------------------------------------------------------------

EXHIBIT 17

FORM OF LETTER OF CREDIT

Exhibit A
To: Letter of Credit Dept.
No. *****


SIGHT DRAFT

[Insert date on or prior to expiration date]
[Issuing Bank],
As Issuing Bank
[Issuing Bank Address]


Attn: Letter of Credit Dept.

Re: Irrevocable Transferable Standby Letter of Credit No. *****

At Sight

Pay to Sierra Pacific Power Company in immediately available funds
____________________Dollars ($__________________), pursuant to Irrevocable
Transferable Standby Letter of Credit No. ***** of [Issuing Bank].

[BENEFICIARY]

By:                    Name:                    Title:

17-3

--------------------------------------------------------------------------------

EXHIBIT 17

FORM OF LETTER OF CREDIT

Exhibit B
to Letter of Credit
No. *****


[The certificate is to be on the letterhead of the Beneficiary]

[Date]
[Issuing Bank]
as Issuing Bank
[Issuing Bank Address]
Attn: Letter of Credit Dept.


Re: Irrevocable Transferable Standby Letter of Credit No. *****

Gentlemen:

This is a certificate presented in accordance with your Irrevocable Transferable
Standby Letter of Credit No. [ ] held by us (the "Letter of Credit").

{Use one of the following conditions}

We hereby certify that Account Party has failed to achieve Commercial Operation
by the Commercial Operation Deadline (or the extended Commercial Operation
Deadline if applicable).

OR

We hereby certify that Account Party has failed to make a payment to Beneficiary
owing under the Agreement, or to reimburse Beneficiary for costs, including
Replacement Costs, PC Replacement Costs and Penalties, that the Beneficiary has
incurred or may incur as a result of the Account Party's failure to perform
under the Agreement, or that Account Party has failed to perform under the
Agreement where such failure entitles Beneficiary to draw on the Letter of
Credit pursuant to the terms of the Agreement.

OR

We hereby certify that the Letter of Credit has not been renewed or replaced at
least thirty (30) days prior to its expiration date.

OR

We hereby certify that the credit rating of [Issuing Bank] has been downgraded
to below the Minimum Credit Rating and a replacement letter of credit has not
been issued in favor of Buyer within five (5) Business Days of such downgrade.

IN WITNESS WHEREOF, this certificate has been executed and delivered by a duly
authorized officer of the undersigned on the date first above written.

17-4

--------------------------------------------------------------------------------

EXHIBIT 17

FORM OF LETTER OF CREDIT

[BENEFICIARY]

By:                    Name:                    Title:

17-5

--------------------------------------------------------------------------------

EXHIBIT 18

YEARLY PC AMOUNT

Yearly PC
Amount 89,167,625

18-1

--------------------------------------------------------------------------------